Exhibit 10.1

EXECUTION VERSION

Deal CUSIP Number: 91532PAA8

Facility CUSIP Number: 91532PAB6

REVOLVING CREDIT AGREEMENT

dated as of

JUNE 16, 2020

among

UPJOHN INC. (to be renamed VIATRIS),

as Borrower

and

the Guarantors from time to time party hereto

and

BANK OF AMERICA, N.A.,

as Administrative Agent

and the Lenders and the Issuing Banks from time to time party hereto

 

 

BofA SECURITIES, INC.,

BARCLAYS BANK PLC,

BNP PARIBAS SECURITIES CORP.,

CITIBANK, N.A.,

DEUTSCHE BANK SECURITIES INC.,

DNB MARKETS, INC.,

GOLDMAN SACHS BANK USA,

ING BANK N.V., DUBLIN BRANCH,

JPMORGAN CHASE BANK, N.A.,

MIZUHO BANK, LTD.,

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,

PNC CAPITAL MARKETS LLC,

and

RBC CAPITAL MARKETS, LLC,

as Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I Definitions      2   SECTION 1.01   Defined Terms     
2   SECTION 1.02   Classification of Loans and Borrowings      41   SECTION 1.03
  Terms Generally      41   SECTION 1.04   Accounting Terms; GAAP      41  
SECTION 1.05   Payments on Business Days      42   SECTION 1.06   Divisions     
42   SECTION 1.07   Rounding      42   SECTION 1.08   Additional Alternative
Currencies      42   SECTION 1.09   Change of Currency      43   SECTION 1.10  
Times of Day      44   SECTION 1.11   Letter of Credit Amounts      44   SECTION
1.12   Exchange Rates; Currency Equivalents; LIBO Rate      44   ARTICLE II The
Credits      45   SECTION 2.01   Commitments      45   SECTION 2.02   Loans and
Borrowings      45   SECTION 2.03   Requests for Borrowings      46   SECTION
2.04   Swingline Loans      47   SECTION 2.05   Letters of Credit      50  
SECTION 2.06   Funding of Borrowings      59   SECTION 2.07   Market Disruption;
Successor LIBOR      60   SECTION 2.08   Termination and Reduction of
Commitments      63   SECTION 2.09   Repayment of Loans; Evidence of Debt     
64   SECTION 2.10   Prepayment of Loans      65   SECTION 2.11   Fees      66  
SECTION 2.12   Interest      67   SECTION 2.13   Alternate Rate of Interest     
68   SECTION 2.14   Increased Costs      69   SECTION 2.15   Break Funding
Payments      71   SECTION 2.16   Taxes      71   SECTION 2.17   Payments
Generally; Pro Rata Treatment; Sharing of Setoffs      76   SECTION 2.18  
Mitigation Obligations; Replacement of Lenders      78   SECTION 2.19  
Expansion Option      80   SECTION 2.20   Judgment Currency      81   SECTION
2.21   Extended Revolving Commitments      81   SECTION 2.22   Defaulting Lender
     84  

 

-i-



--------------------------------------------------------------------------------

ARTICLE III Representations and Warranties      86   SECTION 3.01  
Organization; Powers; Subsidiaries      86  

SECTION 3.02

  Authorization; Enforceability      87   SECTION 3.03   Governmental Approvals;
No Conflicts      87   SECTION 3.04   Financial Statements; Financial Condition;
No Material Adverse Change      87   SECTION 3.05   Properties      88   SECTION
3.06   Litigation and Environmental Matters      88   SECTION 3.07   Compliance
with Laws and Agreements      88   SECTION 3.08   Investment Company Status     
88   SECTION 3.09   Taxes      89   SECTION 3.10   Solvency      89   SECTION
3.11   [Reserved]      89   SECTION 3.12   Disclosure      89   SECTION 3.13  
Federal Reserve Regulations      89   SECTION 3.14   PATRIOT Act      89  
SECTION 3.15   OFAC      90   SECTION 3.16   Beneficial Ownership Certification
     90   SECTION 3.17   Representations as to Foreign Obligors      90  
ARTICLE IV Conditions      91   SECTION 4.01   Conditions Precedent to
Effectiveness      91   SECTION 4.02   Conditions Precedent to Closing Date     
92   SECTION 4.03   Conditions Precedent to All Extensions of Credit on the
Closing Date (Excluding The Certain Funds Draw)      94   SECTION 4.04  
Conditions Precedent to All Extensions of Credit After The Combination
(Excluding The Certain Funds Draw)      94   ARTICLE V Affirmative Covenants   
  95   SECTION 5.01   Financial Statements and Other Information      95  
SECTION 5.02   Notices of Material Events      97   SECTION 5.03   Existence;
Conduct of Business      97   SECTION 5.04   Payment of Obligations      97  
SECTION 5.05   Maintenance of Properties; Insurance      97   SECTION 5.06  
Inspection Rights      98   SECTION 5.07   Compliance with Laws      98  
SECTION 5.08   Use of Proceeds and Letters of Credit      98   SECTION 5.09  
Guarantees      98   ARTICLE VI Negative Covenants      99   SECTION 6.01  
Indebtedness      99   SECTION 6.02   Liens      101   SECTION 6.03  
Fundamental Changes      104   SECTION 6.04   Restricted Payments      104  
SECTION 6.05   Investments      105   SECTION 6.06   Transactions with
Affiliates      107   SECTION 6.07   Financial Covenant      108   SECTION 6.08
  Lines of Business      108  

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VII Events of Default      108   ARTICLE VIII The Administrative Agent
     111   ARTICLE IX Miscellaneous      116   SECTION 9.01   Notices      116  
SECTION 9.02   Waivers; Amendments      118   SECTION 9.03   Expenses;
Indemnity; Damage Waiver      120   SECTION 9.04   Successors and Assigns     
122   SECTION 9.05   Survival      127   SECTION 9.06   Counterparts;
Integration; Effectiveness      128   SECTION 9.07   Severability      128  
SECTION 9.08   Right of Setoff      128   SECTION 9.09   Governing Law;
Jurisdiction; Consent to Service of Process      129   SECTION 9.10   WAIVER OF
JURY TRIAL      130   SECTION 9.11   Headings      130   SECTION 9.12  
Confidentiality      130   SECTION 9.13   USA PATRIOT Act      131   SECTION
9.14   Interest Rate Limitation      132   SECTION 9.15   No Fiduciary Duty     
132   SECTION 9.16   Electronic Execution of this Agreement and Other Documents
     133   SECTION 9.17   Joint and Several      134   SECTION 9.18  
Enforcement      134   SECTION 9.19   Netherlands Loan Party Representation     
134   SECTION 9.20   Acknowledgement and Consent to Bail-In of Affected
Financial Institutions      135   SECTION 9.21   Acknowledgement Regarding Any
Supported QFCs      135   ARTICLE X Guarantee      136   SECTION 10.01  
Guarantee      136   SECTION 10.02   Right of Contribution      137   SECTION
10.03   No Subrogation      137   SECTION 10.04   Amendments, etc., with Respect
to the Obligations      138   SECTION 10.05   Guarantee Absolute and
Unconditional      138   SECTION 10.06   Reinstatement      139   SECTION 10.07
  Obligations Independent      139   SECTION 10.08   Payments      139   SECTION
10.09   Subordination      140   SECTION 10.10   Stay of Acceleration      140  
SECTION 10.11   Condition of Borrower      140   SECTION 10.12   Releases     
140   ARTICLE XI Certain ERISA Matters      141   SECTION 11.01   Certain ERISA
Matters      141  

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01   –    Commitments Schedule 2.03   –    Specified Litigation
Schedule 2.05   –    Existing Letters of Credit Schedule 3.01   –    Material
Subsidiary Stocks Schedule 3.04(b)   –    Material Adverse Changes Schedule 3.06
  –    Disclosed Matters Schedule 3.07   –    Compliance with Laws and
Agreements Schedule 6.01   –    Existing Indebtedness Schedule 6.02   –   
Existing Liens Schedule 6.04   –    Restricted Payments Schedule 6.05(e)   –   
Investments Schedule 6.06   –    Affiliate Transactions Schedule 9.01   –   
Notices EXHIBITS:      Exhibit A   –    Form of Assignment and Assumption
Exhibit B   –    Form of Revolving Note Exhibit C   –    Form of Borrowing
Request Exhibit D   –    Form of Swingline Loan Notice Exhibit E   –    Form of
Compliance Certificate Exhibit F   –    Form of Guarantor Joinder Agreement
Exhibit G-1   –    Form of U.S. Tax Compliance Certificate (For Foreign Lenders
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit G-2   –
   Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit G-3   –    Form
of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes) Exhibit G-4   –    Form of
U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes) Exhibit H   –    Form of Solvency Certificate

 

-iv-



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT (this “Agreement”) is dated as of June 16, 2020
among UPJOHN INC., a Delaware corporation (the “Borrower”), certain Affiliates
and Subsidiaries of the Borrower from time to time party hereto as Guarantors,
each Lender and Issuing Bank from time to time party hereto, and BANK OF
AMERICA, N.A., as Administrative Agent.

PRELIMINARY STATEMENTS

WHEREAS, pursuant to (i) the Separation and Distribution Agreement dated as of
July 29, 2019 (as amended from time to time and including the exhibits,
schedules and all related documents, collectively, the “Separation and
Distribution Agreement”) by and among Pfizer Inc. (“Pfizer”) and the Borrower
and (ii) the Business Combination Agreement, dated as of July 29, 2019 (as
amended from time to time and including the exhibits, schedules and all related
documents, collectively, the “Business Combination Agreement”), by and among
Pfizer, the Borrower, Mylan N.V. (“Mylan”) and the other parties thereto, the
following transactions will be consummated:

(a)    Pfizer (and together with Pfizer’s subsidiaries, the “Pfizer Business”)
will separate certain businesses, operations and activities, including Pfizer’s
global, primarily off-patent branded and generic established medicines business
(the “Upjohn Business”) from the Pfizer Business (the “Separation”);

(b)    following the Separation, the Upjohn Business will be combined with Mylan
(and together with Mylan’s subsidiaries, the “Mylan Business”, and the Mylan
Business, together with the Upjohn Business, the “Combined Businesses”);

(c)    Pfizer, in order to effect the Separation, will contribute the Upjohn
Business to the Borrower, which is and will be a wholly owned subsidiary of
Pfizer prior to the Distribution (as defined below) (the “Contribution”);

(d)    in connection with the Separation and in partial consideration of the
Contribution, the Borrower will make a cash payment to Pfizer in an aggregate
amount of $12,000,000,000 (the “Borrower Cash Distribution”);

(e)    substantially concurrently with or within one Business Day following the
Borrower Cash Distribution, Pfizer will distribute to the holders of Pfizer
common stock all of the issued and outstanding shares of the common stock of the
Borrower by way of either, at Pfizer’s option, a spin-off or a split-off (the
“Distribution”); and

(f)    immediately following the Distribution, the Borrower and Mylan will
engage in a strategic business combination, following which Mylan (or its
successor entity) shall become a wholly owned subsidiary of the Borrower (the
“Combination”, and together with the Separation, the Contribution, the Borrower
Cash Distribution and the Distribution, collectively, the “Combination
Transactions”);

 

1



--------------------------------------------------------------------------------

WHEREAS, at the request of the Borrower, the Lenders have agreed to extend
credit to the Borrower in the form of Loans and Letters of Credit at any time
and from time to time on and after the Closing Date and prior to the Revolving
Credit Maturity Date, in an aggregate principal amount not to exceed
$4,000,000,000, subject to the terms and conditions hereinafter set forth; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below (capitalized terms used but not defined in
this Section 1.01 have the meanings specified in the Preliminary Statements):

“Acquired Entity or Business” means each Person, property, business or assets
acquired by the Borrower or a Subsidiary, to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Subsidiary.

“Acquisition Indebtedness” means any Indebtedness of the Loan Parties that has
been issued for the purpose of financing, in part, the acquisition of an
Acquired Entity or Business.

“Act” has the meaning assigned in Section 9.13.

“Adjustment” has the meaning assigned in Section 2.07(b).

“Administrative Agent” means Bank of America (or any of its designated branch
offices or Affiliates), in its capacity as administrative agent for the Lenders
hereunder, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned in Section 9.01(c).

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning assigned in the preamble hereto.

“Alternative Currencies” means (a) Euro, (b) Sterling, (c) Yen and (d) each
other currency (other than Dollars) approved in accordance with Section 1.08.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Applicable Currency” means Dollars or any Alternative Currency that bears
interest at a rate based on LIBOR.

“Applicable Foreign Obligor Documents” has the meaning assigned in
Section 3.17(a).

“Applicable Percentage” means, with respect to any Lender at any time, a
percentage equal to a fraction the numerator of which is such Lender’s Revolving
Commitment at that time and the denominator of which is the aggregate Revolving
Commitments of all Revolving Lenders at that time (if the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon such Lender’s share of the aggregate Revolving Credit Exposures at that
time).

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing

Level    

  

Debt Rating

   Facility
Fee   Applicable Margin for
Eurocurrency Revolving Loans
and Letter of Credit Fees   Applicable Margin for
Base Rate Revolving
Loans and Swingline
Loans

1

   >A- / A3 / A-    0.175%   1.20%   0.20%

2

   BBB+ / Baa1 / BBB+    0.20%   1.30%   0.30%

3

   BBB / Baa2 / BBB    0.25%   1.50%   0.50%

4

   BBB- / Baa3 / BBB-    0.30%   1.70%   0.70

5

   £BB+ / Ba1 / BB+    0.40%   2.10%   1.10%

Initially, the Applicable Rate shall be determined based upon Pricing Level 4.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change and, in the
case of a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.

 

3



--------------------------------------------------------------------------------

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Approved Bank” has the meaning assigned to such term in the definition of “Cash
Equivalents.”

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, BofA Securities, Inc., Barclays Bank PLC, BNP
Paribas Securities Corp., Citibank, N.A., Deutsche Bank Securities Inc., DNB
Markets, Inc., Goldman Sachs Bank USA, ING Bank N.V., Dublin Branch, JPMorgan
Chase Bank, N.A., Mizuho Bank, Ltd., Morgan Stanley MUFG Loan Partners, LLC, PNC
Capital Markets LLC and RBC Capital Markets, LLC, as lead arrangers and
bookrunners.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04 of this Agreement), and accepted by the Administrative
Agent, in the form of Exhibit A or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Receivables Indebtedness” at any time means the principal amount
of Indebtedness which (i) if a Permitted Receivables Facility is structured as a
secured lending agreement, would constitute the principal amount of such
Indebtedness or (ii) if a Permitted Receivables Facility is structured as a
purchase agreement, would be outstanding at such time under the Permitted
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement.

“Augmenting Lender” has the meaning assigned to such term in Section 2.19(a).

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.05(b)(iii).

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of (a) (i) with respect to Revolving Commitments made
pursuant to Section 2.01, the initial Revolving Credit Maturity Date, (ii) with
respect to any Revolving Extension Series, the applicable Revolving Credit
Maturity Date and (iii) with respect to any Swingline Loans, the initial
Revolving Credit Maturity Date or, to the extent the Commitment of the Swingline
Lender has been extended pursuant to a Revolving Extension Series, the Latest
Maturity Date and (b) with respect to any Class of Revolving Commitments or the
commitment of the Swingline Lender to make Swingline Loans, the date such
Class of Revolving Commitments or such commitment to make Swingline Loans, as
the case may be, is terminated in accordance with the provisions of this
Agreement.

 

4



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank of America” means Bank of America, N.A. and its permitted successors and
assigns.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Effective Rate in effect on such day plus
1/2 of 1%, (b) the rate of interest in effect for such day as publicly announced
from time to time by Bank of America as its “prime rate,” and (c) the LIBO Rate
in effect on such day plus 1.00%, provided that if Base Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. “Base Rate,” when used
in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans
comprising such Borrowing, are bearing interest at a rate determined by
reference to the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned in the preamble hereto.

“Borrower Cash Distribution” has the meaning assigned in the Preliminary
Statements hereto.

“Borrower Materials” has the meaning set forth in Section 5.01.

 

5



--------------------------------------------------------------------------------

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Minimum” means, with respect to Eurocurrency Loans denominated in
(i) Dollars, $5,000,000, (ii) Euros, €4,000,000, (iii) Sterling, £4,000,000,
(iv) Yen, ¥500,000,000 and (v) any other Alternative Currency, such amount as
may be specified by the Administrative Agent.

“Borrowing Multiple” means, with respect to Eurocurrency Loans denominated in
(i) Dollars, $1,000,000, (ii) Euros, €1,000,000, (iii) Sterling, £1,000,000,
(iv) Yen, ¥100,000,000 and (v) any other Alternative Currency, such amount as
may be specified by the Administrative Agent.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Bridge Financing” means a senior unsecured 364-day bridge loan facility in an
aggregate principal amount of up to $12,000,000,000 and having the terms set
forth in the Bridge Financing Commitment Letter.

“Bridge Financing Commitment Letter” means that certain commitment letter dated
as of July 29, 2019 (as amended, supplemented or otherwise modified from time to
time) for the Bridge Financing by and among the Borrower, Goldman Sachs Bank
USA, Goldman Sachs Lending Partners LLC and the other Persons parties thereto.

“Business Combination Agreement” has the meaning assigned in the Preliminary
Statements hereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located or the state of New York and:

(a)    if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Loan, means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market;

(b)    if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro
to be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;

(c)    if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

6



--------------------------------------------------------------------------------

(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, or any other dealings
in any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the Closing Date, and
the amount of such obligations as of any date shall be the capitalized amount
thereof determined in accordance with GAAP as in effect on the Closing Date that
would appear on a balance sheet of such Person prepared as of such date.

“Captive Insurance Subsidiary” means American Triumvirate Insurance Company, a
Vermont corporation or any successor thereto, so long as such Subsidiary is
maintained as a special purpose self-insurance subsidiary.

“card obligations” means any Loan Party or any Subsidiary’s participation in
commercial (or purchasing) card programs.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Bank and the
Revolving Lenders, as collateral for the L/C Exposure, cash or deposit account
balances pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent and such Issuing Bank (which documents are hereby
consented to by the Revolving Lenders). Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.

“Cash Equivalents” means

(1)    any evidence of Indebtedness issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States, (ii) the United Kingdom or (iii) any member nation of the European
Union;

(2)    time deposits, certificates of deposit, and bank notes of any financial
institution that (i) is a Lender or (ii) is a member of the Federal Reserve
System (or organized in any foreign country recognized by the United States) and
whose senior unsecured debt is rated at least A-2, P-2, or F-2, short-term, or A
or A2, long-term, by Moody’s, S&P or Fitch (any such bank in the foregoing
clause (i) or (ii) being an “Approved Bank”). Issues with only one short-term
credit rating must have a minimum credit rating of A 1, P 1 or F 1;

(3)    commercial paper, including asset-backed commercial paper, and floating
or fixed rate notes issued by an Approved Bank or a corporation or special
purpose vehicle (other than an

 

7



--------------------------------------------------------------------------------

Affiliate or Subsidiary of the Borrower) organized and existing under the laws
of the United States of America, any state thereof or the District of Columbia
(or any foreign country recognized by the United States) and rated at least A 2
by S&P and at least P 2 by Moody’s;

(4)    asset-backed securities rated AAA by Moody’s, S&P, or Fitch, with
weighted average lives of 3 years or less (measured to the next maturity date);

(5)    repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed or insured by
the government or any agency or instrumentality of (i) the United States,
(ii) the United Kingdom or (iii) any member nation of the European Union
maturing within 365 days from the date of acquisition;

(6)    money market funds which invest substantially all of their assets in
assets described in the preceding clauses (1) through (5); and

(7)    instruments equivalent to those referred to in clauses (1) through (6)
above denominated in any Alternative Currency or any other foreign currency
comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Subsidiary organized in such
jurisdiction;

provided, that except in the case of clauses (4) and (5) above, the maximum
maturity date of individual securities or deposits will be 3 years or less at
the time of purchase or deposit.

“Certain Funds Draw” means a Borrowing of Revolving Loans in an aggregate
principal amount not exceeding $1,500,000,000 in a single drawing on the Closing
Date, subject to Section 4.02.

“Change in Control” means the acquisition after the Combination of beneficial
ownership, directly or indirectly, by any Person or group (within the meaning of
the Securities Exchange Act of 1934 and the rules of the SEC thereunder as in
effect on the Effective Date) of Equity Interests representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower.

“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the date of this Agreement, (b) any change in any law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
any Issuing Bank (or, for purposes of Section 2.14(b), by any Lending Office of
such Lender or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

8



--------------------------------------------------------------------------------

“Charges” shall have the meaning assigned to such term in Section 9.14.

“Class” (a) when used with respect to Commitments, refers to whether such
Commitment is a Revolving Commitment or an Extended Revolving Commitment of a
given Revolving Extension Series, (b) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Loans under Revolving Commitments or Loans under Extended Revolving
Commitments of a given Revolving Extension Series and (c) when used with respect
to Lenders, refers to whether such Lender has a Loan or Commitment with respect
to a particular Class of Loans or Commitments.

“Closing Date” means the date, on or after the Effective Date but not after the
Commitment Termination Date, on which all the conditions specified in
Section 4.02 of this Agreement are satisfied (or waived in accordance with
Section 9.02 of this Agreement).

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Combination” has the meaning assigned in the Preliminary Statements hereto.

“Combination Transaction Representations” means the representations made by
Pfizer with respect to the Borrower, the Spinco Subsidiaries (as defined in the
Business Combination Agreement) or Spinco Sub (as defined in the Business
Combination Agreement) in the Business Combination Agreement as are material to
the interests of the Lenders and the Arrangers (in their capacities as such)
(but only to the extent that Mylan has the right to terminate its obligation to
consummate the Combination (or otherwise does not have an obligation to close)
under the Business Combination Agreement as a result of a failure of such
representations in the Business Combination Agreement to be accurate).

“Combination Transactions” has the meaning assigned in the Preliminary
Statements hereto.

“Combined Businesses” has the meaning assigned in the Preliminary Statements
hereto.

“Commitment” means a Revolving Commitment.

“Commitment Termination Date” means the earliest of (a) the date of termination
of all Commitments pursuant to Section 2.08 hereof, (b) the date of termination
of Mylan’s obligation to consummate the Combination pursuant to the Business
Combination Agreement and (c) December 31, 2020, if the Closing Date has not
occurred prior to such time.

“Communication” has the meaning assigned in Section 9.16(b).

“Consolidated EBITDA” means Consolidated Net Income plus, without duplication
and, except in the case of clause (xii), to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense and
charges, deferred financing fees and milestone payments in connection with any
investment or series of related investments, losses on hedging

 

9



--------------------------------------------------------------------------------

obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, net of gains on such hedging obligations, and costs
of surety bonds in connection with financing activities, (ii) expense and
provision for taxes paid or accrued, (iii) depreciation, (iv) amortization
(including amortization of intangibles, including goodwill), (v) non-cash
charges recorded in respect of purchase accounting or impairment of goodwill or
assets and non-cash exchange, translation or performance losses relating to any
foreign currency hedging transactions or currency fluctuations, (vi) any other
non-cash items, (vii) any unusual, infrequent or extraordinary loss or charge
(including the amount of any restructuring, integration, transition, executive
severance, facility closing, unusual litigation and similar charges accrued
during such period, including any charges to establish accruals and reserves or
to make payments associated with the reassessment or realignment of the business
and operations of the Borrower and its Subsidiaries, including the sale or
closing of facilities, severance, stay bonuses and curtailments or modifications
to pension and post-retirement employee benefit plans, asset write-downs or
asset disposals (including leased facilities), write-downs for purchase and
lease commitments, start-up costs for new facilities, writedowns of excess,
obsolete or unbalanced inventories, relocation costs which are not otherwise
capitalized and any related promotional costs of exiting products or product
lines), (viii) non-recurring cash charges in connection with the litigation
described on Schedule 2.03, (ix) income of any non-wholly owned Subsidiaries and
deductions attributable to minority interests, (x) any non-cash costs or
expenses incurred by the Borrower or any Subsidiary pursuant to any management
equity plan or stock plan, (xi) expenses with respect to casualty events,
(xii) the amount of net cost savings in connection with any acquisition of an
Acquired Entity or Business or otherwise projected by the Borrower in good faith
to be realized as a result of specified actions taken prior to the last day of
such period (calculated on a pro forma basis as though such cost savings had
been realized since the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (A) in
connection with (1) the Combination Transactions, such actions have been taken
within 24 months after the Closing Date and (2) any other acquisition of an
Acquired Entity or Business, such actions have been taken within 12 months after
the closing date of an acquisition of an Acquired Entity or Business and (B) no
cost savings shall be added pursuant to this clause (xii) to the extent
duplicative of any expenses or charges relating to such cost savings that are
included in clause (vii) above with respect to such period, (xiii) expenses
incurred in connection with any acquisition of an Acquired Entity or Business,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed, and
including transaction expenses incurred in connection therewith), (xiv) any
contingent or deferred payments (including earn-out payments, non-compete
payments and consulting payments but excluding ongoing royalty payments) made in
connection with any acquisition of an Acquired Entity or Business, (xv) non-cash
charges pursuant to ASC 715, minus, to the extent included in Consolidated Net
Income, the sum of (xvi) any unusual, infrequent or extraordinary income or
gains, (xvii) any other non-cash income or gains (except to the extent
representing (x) an accrual for future cash income or in respect of which cash
was received in a prior period or (y) the reversal of any cash reserves
established in a prior period), and (xviii) any cash payment made with respect
to any non-cash items added back in computing Consolidated EBITDA in a prior
period pursuant to clause (vi) above), all calculated for the Borrower and its
Subsidiaries (other than the Captive Insurance Subsidiary) in accordance with
GAAP on a consolidated basis; provided that, to the extent included

 

10



--------------------------------------------------------------------------------

in Consolidated Net Income, (A) there shall be excluded in determining
Consolidated EBITDA currency translation gains and losses related to currency
remeasurements of Indebtedness (including the net loss or gain resulting from
Swap Agreements for currency exchange risk) and (B) there shall be excluded in
determining Consolidated EBITDA for any period any adjustments resulting from
the application of SFAS 133.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense whether or not paid in cash (including interest expense under
Capital Lease Obligations that is treated as interest in accordance with GAAP,
but excluding, any (i) non-cash interest expense attributable to the movement in
mark-to-market valuation under Swap Agreements or other derivative instruments,
(ii) non-cash interest expense attributable to the amortization of gains or
losses resulting from the termination of Swap Agreements prior to or reasonably
contemporaneously with the Closing Date, (iii) amortization of deferred
financing fees and (iv) expensing of bridge or other financing fees) of the
Borrower and its Subsidiaries (other than the Captive Insurance Subsidiary)
calculated on a consolidated basis for such period in accordance with GAAP plus,
without duplication: (a) imputed interest attributable to Capital Lease
Obligations of the Borrower and its Subsidiaries (other than the Captive
Insurance Subsidiary) for such period, (b) commissions, discounts and other fees
and charges owed by the Borrower or any of its Subsidiaries (other than the
Captive Insurance Subsidiary) with respect to letters of credit securing
financial obligations, bankers’ acceptance financing and receivables financings
for such period, (c) amortization or write-off of debt discount and debt
issuance costs, premium, commissions, discounts and other fees and charges
associated with Indebtedness of the Borrower and its Subsidiaries (other than
the Captive Insurance Subsidiary) for such period, (d) cash contributions to any
employee stock ownership plan or similar trust made by the Borrower or any of
its Subsidiaries to the extent such contributions are used by such plan or trust
to pay interest or fees to any Person (other than the Borrower or a wholly owned
Subsidiary) in connection with Indebtedness incurred by such plan or trust for
such period, (e) all interest paid or payable with respect to discontinued
operations of the Borrower or any of its Subsidiaries for such period, (f) the
interest portion of any deferred payment obligations of the Borrower or any of
its Subsidiaries (other than the Captive Insurance Subsidiary) for such period,
(g) all interest on any Indebtedness of the Borrower or any of its Subsidiaries
(other than the Captive Insurance Subsidiary) of the type described in clause
(e) or (f) of the definition of “Indebtedness” for such period and (h) the
interest component of all Attributable Receivables Indebtedness of the Borrower
and its Subsidiaries (other than the Captive Insurance Subsidiary).

“Consolidated Leverage Ratio” means, for any Test Period, the ratio of
(a) Consolidated Total Indebtedness net of Unrestricted Cash of the Borrower and
its Subsidiaries in an amount not exceeding $1,000,000,000 as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that, in calculating Consolidated Net Income of the Borrower and its
Subsidiaries for any period, there shall be excluded (a) the income (or deficit)
of any Person accrued prior to the date it becomes a Subsidiary of the Borrower
or is merged into or consolidated with the Borrower or any of its Subsidiaries,
(b) the income (or deficit) of any Person (other than a Subsidiary of the
Borrower) in which the Borrower or any of its Subsidiaries

 

11



--------------------------------------------------------------------------------

has an ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions, (c) the income or deficit of the Captive Insurance Subsidiary,
(d) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with the consummation of any acquisition,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, (e) any amortization of deferred charges
resulting from the application of “Accounting Principles Board Opinion No. APB
14-1 — Accounting for Convertible Debt Instruments” that may be settled in cash
upon conversion (including partial cash settlement) and (f) any income (loss)
for such period attributable to the early extinguishment of Indebtedness,
together with any related provision for taxes on any such income. There shall be
excluded from Consolidated Net Income for any period (i) any gains or losses
resulting from any reappraisal, revaluation or write-up or write-down of assets
(including any gains and losses attributable to movement in the mark-to-market
valuation of (1) any Permitted Convertible Indebtedness, (2) any Permitted Bond
Hedge Transaction, (3) any Permitted Warrant Transaction and (4) purchase
options and related contingencies), (ii) any non-cash charges recorded in
respect of intangible assets (but excluding scheduled amortization of intangible
assets), and (iii) the purchase accounting effects of in process research and
development expenses and adjustments to property, inventory and equipment,
software and other intangible assets and deferred revenue and deferred expenses
in component amounts required or permitted by GAAP and related authoritative
pronouncements (including the effects of such adjustments pushed down to the
Borrower and its Subsidiaries), as a result of any acquisition, or the
amortization or write-off of any amounts thereof.

“Consolidated Net Tangible Assets” means, with respect to the Borrower, the
total amount of assets (less applicable reserves and other properly deductible
items) after deducting all goodwill, tradenames, trademarks, patents,
unamortized debt discount and expense and other like intangible assets, all as
set forth on the most recent consolidated balance sheet of the Borrower and its
Subsidiaries delivered pursuant to Section 5.01(a) or Section 5.01(b).

“Consolidated Subsidiaries” means Subsidiaries that would be consolidated with
the Borrower in accordance with GAAP.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (i) the aggregate principal amount of Indebtedness of the
Borrower and its Subsidiaries (other than the Captive Insurance Subsidiary)
outstanding as of such time calculated on a consolidated basis (other than
Indebtedness described in clause (h), (i) or (j) of the definition of
“Indebtedness” (provided that there shall be included in Consolidated Total
Indebtedness, any Indebtedness (x) in respect of drawings under the items in
such clauses (h) and (i) to the extent not reimbursed within two Business Days
after the date of such drawing and (y) in respect of any Swap Agreement entered
into for speculative purposes)) plus (ii) the principal amount of any
obligations of any

 

12



--------------------------------------------------------------------------------

Person (other than the Borrower or any Subsidiary) of the type described in the
foregoing clause (i) that are Guaranteed by the Borrower or any Subsidiary
(whether or not reflected on a consolidated balance sheet of the Borrower).
Notwithstanding the foregoing, solely for the purposes of determining
Consolidated Total Indebtedness at any time on or prior to the consummation of
the acquisition of an Acquired Entity or Business, the aggregate principal
amount of Acquisition Indebtedness that would otherwise be included in
“Consolidated Total Indebtedness” shall exclude any such Acquisition
Indebtedness that includes a customary “special mandatory redemption” provision
(or other similar provision) requiring a Loan Party (within a reasonable period
of time following the occurrence of an event set forth in clause (a) or (b)
below) to redeem such Acquisition Indebtedness if (a) such acquisition is not
consummated within a number of days reasonably acceptable to the Administrative
Agent or (b) the acquisition agreement related to such acquisition terminates in
accordance with its terms. For avoidance of doubt, the exclusion in the
immediately preceding sentence shall not apply after consummation of the
applicable acquisition.

“Contribution” has the meaning assigned in the Preliminary Statements hereto.

“Control” means, with respect to any Person, the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

“COVID-19” means the Coronavirus Disease 2019, as defined by the International
Committee on Taxonomy of Viruses and the World Health Organization.

“Credit Event” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Exposure” means, as to any Lender at any time, such Lender’s Revolving
Credit Exposure at such time.

“Debt Rating” means, as of any date of determination, the rating as determined
by Fitch, S&P and Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that:

(a)     if all three Debt Ratings are in effect, and two or more ratings are at
the same Pricing Level, that Pricing Level will apply;

(b)    if all three Debt Ratings are in effect, each at a different Pricing
Level, the Pricing Level of the middle Debt Rating shall apply;

(c)    if only two Debt Ratings are in effect, the Pricing Level of the higher
of such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 4 being the lowest), unless
the ratings differential is two levels or more, in which case the Pricing Level
that is one level lower than the Pricing Level of the higher Debt Rating shall
apply;

(d)    if there exists only one Debt Rating, such Debt Rating shall apply; and

 

13



--------------------------------------------------------------------------------

(e)    if no Debt Rating is available, Pricing Level 5 shall apply.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition, which constitutes an Event of Default
or, which upon notice, lapse of time or both would, unless cured or waived,
become an Event of Default.

“Default Rate” has the meaning set forth in Section 2.12(c).

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of any Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Bank or Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder or generally
under other agreements in which it has committed to extend credit, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had publicly appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or Federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender, or (e) has, or has a direct or indirect
parent company that has, become the subject of a Bail-In Action. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (e) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, the Swingline Lender and each Lender.

 

14



--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed (a) in any reports, schedules, forms, proxy
statements, prospectuses (including prospectus supplements), registration
statements and other information filed by the Borrower or Mylan with the SEC or
furnished by the Borrower or Mylan to the SEC pursuant to the Securities
Exchange Act, in each case, filed or furnished before the Effective Date and
which are available to the Lenders before the Effective Date and (b) on Schedule
3.06.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, public equity offering or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control, public equity offering or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and the expiration,
cancellation, termination or cash collateralization of any Letters of Credit in
accordance with the terms hereof), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests and except as
permitted in clause (a) above), in whole or in part, (c) requires the scheduled
payments of dividends in cash (for this purpose, dividends shall not be
considered required if the issuer has the option to permit them to accrue,
cumulate, accrete or increase in liquidation preference or if the Borrower has
the option to pay such dividends solely in Qualified Equity Interests), or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 91 days after the Latest Maturity Date.

“Distribution” has the meaning assigned in the Preliminary Statements hereto.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

15



--------------------------------------------------------------------------------

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which all of the conditions specified in
Section 4.01 shall have been satisfied.

“Electronic Copy” has the meaning assigned in Section 9.16(b).

“Electronic Record” has the meaning assigned in Section 9.16(b).

“Electronic Signature” has the meaning assigned in Section 9.16(b).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.04(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all Laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, imposing liability or
standards of conduct concerning protection of the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or the effect of Hazardous Materials in the
environment on health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership

 

16



--------------------------------------------------------------------------------

interests in a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any such equity interest (other than,
prior to such conversion, Indebtedness that is convertible into any such equity
interests).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, a failure to satisfy the minimum funding standard within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Loan Party or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Loan Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of any Loan Party or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; or (g) the receipt by any Loan
Party or any ERISA Affiliate of any notice, or the receipt by any Multiemployer
Plan from any Loan Party or any ERISA Affiliate of any notice, concerning the
imposition upon any Loan Party or any of its ERISA Affiliates of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA.

“EU/UK Listed Person” has the meaning assigned in Section 3.15(a).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” or “€” means the single currency of the Participating Member States.

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Finco” means Finco, so long as (i) it holds (directly, and together
with its Subsidiaries), not more than de minimis assets (other than (x) any
intercompany notes or receivables that relate to the repayment of principal and
interest of the Finco Designated Indebtedness or (y) any proceeds from any
Indebtedness of Finco (so long as such proceeds are intended to be distributed
to the Borrower) or intercompany notes or receivables that relate to the
distribution of such proceeds to the Borrower), (ii) it does not generate more
than de minimis Consolidated EBITDA and (iii) it does not at any time guarantee
any third-party Indebtedness of the Borrower.

 

17



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S.
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date of which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.16(e), and (d) withholding Taxes imposed pursuant to
FATCA.

“Existing Credit Agreement” means the Revolving Credit Agreement, dated as of
July 27, 2018 (as amended, restated, supplemented or otherwise modified from
time to time), among Mylan Inc., as the borrower, Mylan N.V., as the parent and
a guarantor, the other guarantors from time to time party thereto, the lenders
and issuing banks from time to time party thereto and Bank of America, N.A., as
administrative agent.

“Existing Lender” has the meaning assigned to such term in Section 9.04(b), (d)
or (f) as the context may require.

“Existing Letters of Credit” means the Letters of Credit listed on Schedule
2.05.

“Existing Revolver Tranche” has the meaning assigned to such term in
Section 2.21(a).

“Extended Revolving Commitments” has the meaning assigned to such term in
Section 2.21(a).

“Extending Revolving Lender” has the meaning assigned to such term in
Section 2.21(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date of this Agreement (or
any amended or successor versions that are each substantively comparable and not
materially more onerous to comply with) and any intergovernmental agreements in
respect thereof (and any legislation, regulations or other official guidance
pursuant to, or in respect of, such intergovernmental agreements).

 

18



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Effective Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds
Effective Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent; and provided further that if the Federal Funds Effective Rate shall be
less than zero, the Federal Funds Effective Rate shall be deemed zero for
purposes of this Agreement.

“Fee Letters” means, collectively, each of the fee letters entered into by and
among the Borrower and any of the Arrangers (or any of their respective
affiliates) and/or the Administrative Agent in connection with this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or the relevant Loan Party, as
applicable.

“Finco” means Upjohn Finance B.V., a wholly owned financing subsidiary of the
Borrower.

“Finco Designated Indebtedness” means Indebtedness of Finco issued after the
Effective Date and on or prior to the Closing Date, the proceeds of which are
used to fund, in full or in part, the Borrower Cash Distribution and related
transaction fees and expenses.

“Fitch” means Fitch Ratings, Inc., or any successor to its rating agency
business.

“Foreign Jurisdiction Deposit” means a deposit or Guarantee incurred in the
ordinary course of business and required by any Governmental Authority in a
foreign jurisdiction as a condition of doing business in such jurisdiction.

“Foreign Lender” means any Lender that is resident or organized under the laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes.

“Foreign Obligor” means a Loan Party that is resident or organized under the
laws of a jurisdiction other than that in which the Borrower is resident,
incorporated or organized.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time (except with respect to accounting for
capital leases, as to which such principles in effect on December 31, 2018 shall
apply), including those set forth in the Financial Accounting Standards Board’s
“Accounting Standards Codification” or in such other statements by such other
entity as approved by a significant segment of the accounting profession.

 

19



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
the Financial Conduct Authority, the Prudential Regulation Authority and any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation; provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business. The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation, or portion thereof,
in respect of which such Guarantee is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation or the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantee Agreement” means the Guarantee set forth in Article X or other form
of guarantee agreement reasonably acceptable to the Administrative Agent and the
Borrower.

“Guarantor” means, from and after the consummation of the Combination, each
Affiliate or Subsidiary of the Borrower (including each Mylan Guarantor), if
any, that provides a guarantee of the Obligations pursuant to Section 5.09(a) or
otherwise.

“Guarantor Joinder Agreement” has the meaning assigned in Section 5.09(a).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas and all other substances or wastes
(including infectious or medical wastes) of any nature regulated pursuant to any
Environmental Law.

“Honor Date” has the meaning set forth in Section 2.05(c)(i).

“Impacted Loans” has the meaning set forth in Section 2.13(a).

 

20



--------------------------------------------------------------------------------

“Increased Commitments” has the meaning assigned to such term in
Section 2.19(a).

“Increasing Lender” has the meaning assigned to such term in Section 2.19(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business, milestone payments incurred
in connection with any investment or series of related investments, any earn-out
obligation except to the extent such obligation is no longer contingent and
appears as a liability on the balance sheet of such Person in accordance with
GAAP and deferred or equity compensation arrangements payable to directors,
officers or employees), (e) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on Property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, but limited to the
fair market value of such Property (except to the extent otherwise provided in
this definition), (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (j) all
obligations of such Person under any Swap Agreement (with the “principal” amount
of any Swap Agreement on any date being equal to the early termination value
thereof on such date) and (k) all Attributable Receivables Indebtedness. The
Indebtedness of any Person shall (i) include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is expressly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity and pursuant to
contractual arrangements, except to the extent the terms of such Indebtedness
provide that such Person is not liable therefor and (ii) exclude (A) customer
deposits and advances and interest payable thereon in the ordinary course of
business in accordance with customary trade terms and other obligations incurred
in the ordinary course of business through credit on an open account basis
customarily extended to such Person, (B) obligations under customary overdraft
arrangements with banks outside the United States incurred in the ordinary
course of business to cover working capital needs and (C) bona fide
indemnification, purchase price adjustment, earn-outs, holdback and contingency
payment obligations to which the seller may become entitled to the extent such
payment is determined by a final closing balance sheet or such payment depends
on the performance of such business after the closing; provided, however, that,
at the time of closing, the amount of any such payment is not determinable or is
contingent and, to the extent such payment thereafter becomes fixed and
determined and no longer contingent, the amount is paid within 60 days
thereafter and included as Indebtedness of such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information” has the meaning specified in Section 9.12.

 

21



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.03.

“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means with respect to any Eurocurrency Borrowing under any
Class of Commitments, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter (in each case, subject to availability), or
such other period that is twelve months or less requested by the Borrower and
that is consented to by all the Lenders; provided that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) no Interest Period shall extend
beyond the Revolving Credit Maturity Date with respect to such Class. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person or
(b) a loan, advance or capital contribution to, Guarantee of Indebtedness of,
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of Section 6.05, (i) the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, less any amount paid, repaid,
returned, distributed or otherwise received in cash in respect of such
Investment not to exceed the original amount of such Investment and (ii) in the
event the Borrower or any Subsidiary (an “Initial Investing Person”) transfers
an amount of cash or other Property (the “Invested Amount”) for purposes of
permitting the Borrower or one or more other Subsidiaries to ultimately make an
Investment of the Invested Amount in the Borrower, any Subsidiary or any other
Person (the Person in which such Investment is ultimately made, the “Subject
Person”) through a series of substantially concurrent intermediate transfers of
the Invested Amount to the Borrower or one or more other Subsidiaries other than
the Subject Person (each an “Intermediate Investing Person”), including through
the incurrence or repayment of intercompany Indebtedness,

 

22



--------------------------------------------------------------------------------

capital contributions or redemptions of Equity Interests, then, for all purposes
of Section 6.05, any transfers of the Invested Amount to Intermediate Investing
Persons in connection therewith shall be disregarded and such transaction, taken
as a whole, shall be deemed to have been solely an Investment of the Invested
Amount by the Initial Investing Person in the Subject Person and not an
Investment in any Intermediate Investing Person.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable Issuing Bank and the Borrower (or any Subsidiary) or in
favor of the applicable Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means Bank of America, Goldman Sachs Bank USA and any other
Lender (subject to such Lender’s consent) designated by the Borrower and
consented to by the Administrative Agent (such consent not to be unreasonably
withheld or delayed) that becomes an Issuing Bank, in each case in its capacity
as an issuer of Letters of Credit hereunder, and any successors in such capacity
as provided in Section 9.04. An Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“Latest Maturity Date” means, at any date of determination, the latest Revolving
Credit Maturity Date applicable to any Class of Loans or Commitments hereunder
at such time, including the latest termination date of any Extended Revolving
Commitment, as extended in accordance with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from an L/C Disbursement
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Base Rate Revolving Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

23



--------------------------------------------------------------------------------

“L/C Exposure” means, at any time, the sum of (a) the aggregate Outstanding
Amount of all Letters of Credit at such time plus (b) the aggregate Outstanding
Amount of all L/C Disbursements, including Unreimbursed Amounts, that have not
yet been reimbursed by or on behalf of the Borrower at such time. The L/C
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the total L/C Exposure at such time. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.11. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“L/C Exposure Sublimit” means $300,000,000; provided that (i) the Letters of
Credit for which Bank of America (together with its successors and assigns) acts
as Issuing Bank shall not exceed $150,000,000 at any time (as such amount may be
increased from time to time in the sole discretion of Bank of America, so long
as such amount does not exceed the L/C Exposure Sublimit and notice of such
increase is provided to the Administrative Agent) and (ii) the Letters of Credit
for which Goldman Sachs Bank USA (together with its successors and assigns) acts
as Issuing Bank shall not exceed $150,000,000 at any time (as such amount may be
increased from time to time in the sole discretion of Goldman Sachs Bank USA, so
long as such amount does not exceed the L/C Exposure Sublimit).

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.19 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Lender Parties” means, collectively, the Administrative Agent, the Lenders
(including the Swingline Lender), the Issuing Banks and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
clause (e) of Article VIII.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means a Letter of Credit issued pursuant to Section 2.05.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to (a) the initial Revolving Credit Maturity Date or (b) if the Commitment
of each applicable Issuing Bank is extended pursuant to a Revolving Extension
Series, the Latest Maturity Date (or, in each case, if such day is not a
Business Day, the next preceding Business Day).

 

24



--------------------------------------------------------------------------------

“LIBO Rate” means:

(a)    With respect to any Credit Event:

(i)    for any Interest Period with respect to a Eurocurrency Borrowing or Loan,
denominated in any LIBOR Quoted Currency, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”), as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(ii)    for any Interest Period with respect to a Eurocurrency Borrowing or
Loan, denominated in any Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Revolving
Lenders pursuant to Section 1.08(a); and

(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

(c)    provided that if LIBOR or the rate referred to in clause (a)(ii) shall be
less than zero, such rate shall in each case be deemed zero for purposes of this
Agreement.

“LIBOR” has the meaning specified in the definition of LIBO Rate.

“LIBOR Screen Rate” has the meaning assigned in Section 2.07(b).

“LIBOR Successor Rate” has the meaning assigned in Section 2.07(b).

“LIBOR Successor Rate Conforming Changes” has the meaning assigned in
Section 2.07(b).

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; and Yen; in each case as long as there is a published LIBOR rate with
respect thereto.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset (or any capital lease having substantially the same economic effect
as any of the foregoing).

“Loan Documents” means this Agreement, any Guarantee Agreement, any Guarantor
Joinder Agreement, any Issuer Documents, any promissory notes executed and
delivered pursuant to Section 2.09(e) and any amendments, waivers, supplements
or other modifications to any of the foregoing.

 

25



--------------------------------------------------------------------------------

“Loan Parties” means the Borrower and the Guarantors from time to time party
hereto, if any.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement (including the loan made under the Certain Funds Draw).

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
and all other Loan Documents, or the rights and remedies of the Administrative
Agent and the Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), of any one or more of the Loan Parties and their Subsidiaries in an
aggregate principal amount exceeding $250,000,000.

“Material Subsidiary” means any Guarantor or any Subsidiary (or group of
Subsidiaries as to which a specified condition applies) that would be a
“significant subsidiary” under Rule 1-02(w) of Regulation S-X.

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Mylan” has the meaning assigned in the Preliminary Statements hereto.

“Mylan Business” has the meaning assigned in the Preliminary Statements hereto.

“Mylan Guarantors” means each Affiliate or Subsidiary of the Borrower, including
Mylan Inc., that, immediately following the consummation of the Combination, is
an issuer or guarantor of any Mylan Notes or is otherwise required to provide a
guarantee of the Obligations pursuant to Section 5.09(a).

“Mylan Indentures” means the following:

(a)    Indenture dated as of December 21, 2012, among Mylan Inc., as issuer, the
subsidiaries party thereto, and The Bank of New York Mellon, as trustee;

(b)    First supplemental indenture dated as of February 27, 2015, among Mylan
Inc., as issuer, Mylan, as guarantor, and The Bank of New York Mellon, as
trustee, to the indenture dated as of December 21, 2012;

(c)    Second supplemental indenture dated as of March 12, 2015, among Mylan
Inc., as issuer, Mylan, as parent, and The Bank of New York Mellon, as trustee,
to the indenture dated as of December 21, 2012;

 

26



--------------------------------------------------------------------------------

(d)    Indenture dated as of November 29, 2013, by and between Mylan Inc., as
issuer, and The Bank of New York Mellon, as trustee;

(e)    First supplemental indenture dated as of November 29, 2013, by and
between Mylan Inc., as issuer, and The Bank of New York Mellon, as trustee, to
the indenture dated as of November 29, 2013;

(f)    Second supplemental indenture dated as of February 27, 2015, among Mylan
Inc., as issuer, Mylan, as guarantor, and The Bank of New York Mellon, as
trustee, to the indenture dated as of November 29, 2013;

(g)    Third supplemental indenture dated as of March 12, 2015, among Mylan
Inc., as issuer, Mylan, as parent, and The Bank of New York Mellon, as trustee,
to the indenture dated as of November 29, 2013;

(h)    Indenture dated as of December 9, 2015, among Mylan, as issuer, Mylan
Inc., as guarantor, and The Bank of New York Mellon, as trustee;

(i)    Indenture dated as of June 9, 2016, among Mylan, as issuer, Mylan Inc.,
as guarantor, and The Bank of New York Mellon, as trustee;

(j)    Indenture dated as of November 22, 2016, among Mylan, as issuer, Mylan
Inc., as guarantor, and Citibank, N.A., London Branch, as trustee;

(k)    Indenture dated as of May 24, 2017, among Mylan, as issuer, Mylan Inc.,
as guarantor, and Citibank, N.A., London Branch, as trustee;

(l)    Indenture dated as of April 9, 2018, by and between Mylan Inc., as
issuer, Mylan, as guarantor, and The Bank of New York Mellon, as trustee; and

(m)    Indenture dated as of May 23, 2018, by and between Mylan Inc., as issuer,
Mylan, as guarantor, and Citibank, N.A., London Branch, as trustee.

“Mylan Notes” means any senior notes issued by Mylan and Mylan Inc., as
applicable, under the Mylan Indentures and that remain outstanding upon the
consummation of the Combination.

“New Lender” has the meaning assigned to such term in Section 9.04(b), (d) or
(f) as the context may require.

“Non-Extension Notice Date” has the meaning set forth in Section 2.05(b)(iii).

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.

 

27



--------------------------------------------------------------------------------

“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
other monetary obligations of any of the Loan Parties to any of the Lenders,
their Affiliates and the Administrative Agent, individually or collectively,
existing on the Closing Date or arising thereafter (direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured) arising or incurred under this Agreement or
any of the other Loan Documents (including under any of the Loans made or
reimbursement or other monetary obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof), in each case
whether now existing or hereafter arising, whether all such obligations arise or
accrue before or after the commencement of any bankruptcy, insolvency or
receivership proceedings (and whether or not such claims, interest, costs,
expenses or fees are allowed or allowable in any such proceeding).

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Countries” has the meaning assigned in Section 3.15.

“OFAC Listed Person” has the meaning assigned in Section 3.15.

“Original Currency” has the meaning assigned in Section 2.17(a).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; (ii) with respect to Swingline Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swingline Loans occurring on
such date; and (iii) with respect to any L/C Exposure on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Exposure on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Exposure as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

28



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate reasonably determined by the Administrative Agent, the applicable
Issuing Bank, or the Swingline Lender, as the case may be, in accordance with
banking industry rules on interbank compensation, and (b) with respect to any
amount denominated in an Alternative Currency, an overnight rate reasonably
determined by the Administrative Agent or the applicable Issuing Bank, as the
case may be, in accordance with banking industry rules on interbank
compensation.

“Participant” has the meaning set forth in Section 9.04(d).

“Participant Register” has the meaning set forth in Section 9.04(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Bond Hedge Transaction” means (a) any call option or capped call
option (or substantively equivalent derivative transaction) on the Borrower’s
common stock purchased by the Borrower in connection with an incurrence of
Permitted Convertible Indebtedness and (b) any call option or capped call option
(or substantively equivalent derivative transaction) replacing or refinancing
the foregoing; provided that (x) the sum of (i) the purchase price for any
Permitted Bond Hedge Transaction occurring after the Closing Date, plus (ii) the
purchase price for any Permitted Bond Hedge Transaction it is refinancing or
replacing, if any, minus (iii) the cash proceeds received upon the termination
or the retirement of the Permitted Bond Hedge Transaction it is replacing or
refinancing, if any, less (y) the sum of (i) the cash proceeds from the sale of
the related Permitted Warrant Transaction plus (ii) the cash proceeds from the
sale of any Permitted Warrant Transaction refinancing or replacing such related
Permitted Warrant Transaction, if any, minus (iii) the amount paid upon
termination or retirement of such related Permitted Warrant Transaction, if any,
does not exceed the net cash proceeds from the incurrence of the related
Permitted Convertible Indebtedness.

“Permitted Convertible Indebtedness” means Indebtedness of the Borrower or any
Subsidiary (which may be Guaranteed by the Guarantors) that is (a) convertible
into common stock of the Borrower (and cash in lieu of fractional shares) and/or
cash (in an amount determined by reference to the price of such common stock) or
(b) sold as units with call options, warrants, rights or obligations to purchase
(or substantially equivalent derivative transactions) that are exercisable for
common stock of the Borrower and/or cash (in an amount determined by reference
to the price of such common stock).

“Permitted Encumbrances” means:

(a)    Liens imposed by law for taxes, assessments or other governmental charges
that are not overdue for a period of more than thirty (30) days or are being
contested in compliance with Section 5.04;

 

29



--------------------------------------------------------------------------------

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, workmen’s, suppliers’ and other Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than sixty (60) days or are being contested in compliance with
Section 5.04;

(c)    (i) Liens, pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations or employment laws or to secure other
public, statutory or regulatory obligations (including to support letters of
credit or bank guarantees) and (ii) Liens, pledges or deposits in the ordinary
course of business securing liability for premiums or reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
insurance to the Borrower or any Subsidiary;

(d)    Liens or deposits to secure the performance of bids, trade contracts,
governmental contracts, tenders, statutory bonds, leases, statutory obligations,
surety, stay, customs, appeal and replevin bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case in the ordinary course of business;

(e)    Liens in respect of judgments, decrees, attachments or awards that do not
constitute an Event of Default under clause (k) of Article VII;

(f)    easements, restrictions (including zoning restrictions), rights-of-way,
covenants, licenses, encroachments, protrusions and similar encumbrances and
minor title defects affecting real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially interfere with the ordinary conduct of business of the Borrower
or any Subsidiary; and

(g)    any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease, sub-lease, license or sublicense entered into by the Borrower
or any of its Subsidiaries as a part of its business and covering only the
assets so leased;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Receivables Facility” means any receivables facility or facilities
created under the Permitted Receivables Facility Documents from time to time,
providing for the sale or pledge by the Borrower and/or one or more other
Receivables Sellers of Permitted Receivables Facility Assets (thereby providing
financing to the Borrower and the Receivables Sellers) to the Receivables Entity
(either directly or through another Receivables Seller), which in turn shall
sell or pledge interests in the respective Permitted Receivables Facility Assets
to third-party lenders or investors pursuant to the Permitted Receivables
Facility Documents (with the Receivables Entity permitted to issue notes or
other evidences of Indebtedness secured by Permitted Receivables Facility Assets
or investor certificates, purchased interest certificates or other similar
documentation evidencing interests in Permitted Receivables Facility Assets) in
return for the cash used by the Receivables Entity to purchase Permitted
Receivables Facility Assets from the Borrower and/or the respective Receivables
Sellers, in each case as more fully set forth in the Permitted Receivables
Facility Documents.

 

30



--------------------------------------------------------------------------------

“Permitted Receivables Facility Assets” means (i) Receivables (whether now
existing or arising in the future) of the Borrower and its Subsidiaries which
are transferred or pledged to a Receivables Entity pursuant to the Permitted
Receivables Facility and any related Permitted Receivables Related Assets which
are also so transferred or pledged to a Receivables Entity and all proceeds
thereof and (ii) loans to the Borrower and its Subsidiaries secured by
Receivables (whether now existing or arising in the future) of the Borrower and
its Subsidiaries which are made pursuant to a Permitted Receivables Facility.

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into from time to time in connection with a Permitted
Receivables Facility, including all documents and agreements relating to the
issuance, funding and/or purchase of certificates and purchased interests, or
the issuance of notes or other evidence of Indebtedness secured by such notes,
all of which documents and agreements shall be in form and substance reasonably
customary for transactions of this type, in each case as such documents and
agreements may be amended, modified, supplemented, refinanced or replaced from
time to time so long as (in the good faith determination of the Borrower) either
(i) the terms as so amended, modified, supplemented, refinanced or replaced are
reasonably customary for transactions of this type or (ii)(x) any such
amendments, modifications, supplements, refinancings or replacements do not
impose any conditions or requirements on the Borrower or any of its Subsidiaries
that, taken as a whole, are more restrictive in any material respect than those
in existence immediately prior to any such amendment, modification, supplement,
refinancing or replacement as determined by the Borrower in good faith and
(y) any such amendments, modifications, supplements, refinancings or
replacements are not adverse in any material respect to the interests of the
Lenders as determined by the Borrower in good faith.

“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing.

“Permitted Refinancing Indebtedness” means, with respect to any Person, any
amendment, modification, refinancing, refunding, renewal, replacement or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed, replaced or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension and by an amount equal
to any existing commitments unutilized thereunder (in each case, provided that
Indebtedness in respect of such existing unutilized commitments is then
permitted under Section 6.01) (in each case, it being understood that incurrence
of Indebtedness in excess of the principal amount (plus any unpaid accrued
interest and premium thereon and other reasonable amounts paid, and fees and
expenses reasonably incurred in connection therewith) of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended (including the
amount equal to any existing commitments unutilized thereunder) shall

 

31



--------------------------------------------------------------------------------

be permitted if such excess amount is then permitted under Section 6.01 and
reduces the otherwise permitted Indebtedness under Section 6.01), (b) other than
with respect to Permitted Refinancing Indebtedness in respect of Indebtedness
permitted pursuant to Section 6.01(d), such modification, refinancing,
refunding, renewal, replacement or extension has a final maturity date equal to
or later than the earlier of (x) the final maturity date of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended and (y) the date
which is 91 days after the Latest Maturity Date, (c) other than with respect to
Permitted Refinancing Indebtedness in respect of Indebtedness permitted pursuant
to Section 6.01(d), such modification, refinancing, refunding, renewal,
replacement or extension has a Weighted Average Life to Maturity equal to or
greater than the shorter of (x) the remaining Weighted Average Life to Maturity
of, the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended and (y) the Weighted Average Life to Maturity of the portion of such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
that matures on or prior to the Latest Maturity Date and (d) to the extent such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, replacement or extension is subordinated in
right of payment to the Obligations on terms, taken as a whole, at least as
favorable to the Lenders (in the good faith determination of the Borrower) as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended.

“Permitted Warrant Transaction” means any call options, warrants or rights to
purchase (or substantively equivalent derivative transactions) on common stock
of the Borrower purchased by the Borrower substantially concurrently with a
Permitted Bond Hedge Transaction.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pfizer” has the meaning assigned in the Preliminary Statements hereto.

“Pfizer Business” has the meaning assigned in the Preliminary Statements hereto.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 5.01.

“Post-Acquisition Period” means, with respect to (a) the Combination
Transactions, the period beginning on the Closing Date and ending on the
two-year anniversary of the Closing Date and (b) any other acquisition, the
period beginning on the date such acquisition is consummated and ending on the
one-year anniversary of the date on which such acquisition is consummated.

“Pricing Level” means the applicable pricing level under the column titled
‘Pricing Level’ in the table set forth in the definition of “Applicable Rate”.

 

32



--------------------------------------------------------------------------------

“Pro Forma Adjustment” means, for any applicable period of measurement that
includes all or any part of a fiscal quarter included in the Post-Acquisition
Period, with respect to the Consolidated EBITDA of the applicable Acquired
Entity or Business or the Consolidated EBITDA of the Borrower, the pro forma
increase or decrease in such Consolidated EBITDA, projected by the Borrower in
good faith as a result of (a) actions that have been taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of the Borrower and its Subsidiaries and, in each case, which are
expected to have a continuing impact on the consolidated financial results of
the Borrower, calculated assuming that such actions had been taken on, or such
costs had been incurred since, the first day of such period; provided that any
such pro forma increase or decrease to such Consolidated EBITDA shall be without
duplication for cost savings or additional costs already included in such
Consolidated EBITDA for such period of measurement.

“Pro Forma Basis” means with respect to compliance with any test covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustment shall
have been made and (B) all Specified Transactions and the following transactions
in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the Property or
Person subject to such Specified Transaction, (i) in the case of a disposition
of all or substantially all Equity Interests in any Subsidiary of the Borrower
owned by the Borrower or any of its Subsidiaries or any division, product line,
or facility used for operations of the Borrower or any of its Subsidiaries,
shall be excluded, and (ii) in the case of an acquisition or Investment
described in the definition of “Specified Transaction,” shall be included,
(b) any retirement of Indebtedness and (c) any Indebtedness incurred or assumed
by the Borrower or any of the Subsidiaries in connection therewith; provided
that, without limiting the application of the Pro Forma Adjustment pursuant to
clause (A) above (but without duplication thereof), the foregoing pro forma
adjustments may be applied to any such test or covenant solely to the extent
that such adjustments are (x) consistent with the definition of Consolidated
EBITDA and give effect to events (including operating expense reductions) that
are in the good faith determination of the Borrower reasonably identifiable and
factually supportable and (y) expected to have a continuing impact on the
consolidated financial results of the Borrower and its Subsidiaries.

“Prohibition” has the meaning assigned in Section 10.01.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Equity Interests.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning assigned in Section 5.01.

“Qualified Acquisition” means the acquisition by the Borrower or a Subsidiary of
an Acquired Entity or Business which acquisition has been designated to the
Lenders by a Responsible Officer of the Borrower as a “Qualified Acquisition” so
long as, on a Pro Forma Basis,

 

33



--------------------------------------------------------------------------------

the Consolidated Leverage Ratio as of the last day of the most recently
completed Test Period (for which financial statements have been delivered
pursuant to Section 5.01(a) or (b)) prior to such acquisition would be at least
3.25 to 1.0; provided that no such designation may be made with respect to any
acquisition prior to the end of the fourth full fiscal quarter following the
completion of the most recently consummated Qualified Acquisition unless the
Consolidated Leverage Ratio as of the last day of the most recently completed
Test Period (for which financial statements have been delivered pursuant to
Section 5.01(a) or (b)) prior to the consummation of such acquisition was no
greater than 3.0 to 1.0.

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

“Receivables” means all accounts receivable (including all rights to payment
created by or arising from sales of goods, leases of goods or the rendition of
services rendered no matter how evidenced whether or not earned by performance).

“Receivables Entity” means a wholly owned Subsidiary of the Borrower which
engages in no activities other than in connection with the financing of
Receivables of the Receivables Sellers and which is designated (as provided
below) as a “Receivables Entity”. Any such designation shall be evidenced to the
Administrative Agent by filing with the Administrative Agent an officer’s
certificate of the Borrower certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.

“Receivables Sellers” means the Borrower and those Subsidiaries (other than
Receivables Entities) that are from time to time party to the Permitted
Receivables Facility Documents.

“Recipient” means the Administrative Agent, any Lender, and any Issuing Bank, as
applicable.

“Register” has the meaning set forth in Section 9.04(c).

“Regulation S-X” means Regulation S-X under the Securities Act of 1933, as
amended.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and
administrators of such Person and of such Person’s Affiliates.

“Relevant Governmental Body” has the meaning assigned in Section 2.07(b).

“Removal Effective Date” has the meaning set forth in clause (f)(ii) of Article
VIII.

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time; provided that the Commitment of, and the
portion of the Credit Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Resignation Effective Date” has the meaning set forth in clause (f)(i) of
Article VIII.

 

34



--------------------------------------------------------------------------------

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means (a) the chief executive officer, executive director,
president, vice president, chief financial officer, treasurer, assistant
treasurer or controller of the Borrower or another Loan Party, as context shall
require, and (b) solely for purposes of notices given pursuant to Article II,
any other officer or employee of the Borrower so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the Borrower designated in or pursuant to an agreement between
the Borrower and the Administrative Agent. Any document delivered hereunder that
is signed by a Responsible Officer of the Borrower or another Loan Party shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower or such Loan Party
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of the Borrower or such Loan Party.

“Restricted Cash” means, for any Person, any amount of cash of such Person that
is contractually required to be set aside, segregated or otherwise reserved.

“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Equity Interests)), with
respect to any Equity Interests in the Borrower, or any payment (whether in
cash, securities or other property (other than Qualified Equity Interests)),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Loan
denominated in an Alternative Currency, and (iii) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by any Issuing
Bank under any Letter of Credit denominated in an Alternative Currency, (iv) the
first Business Day of each month following the issuance of a Letter of Credit
and (v) such additional dates as the Administrative Agent or the Issuing Banks
shall determine or the Required Lenders shall require.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08, (b) increased from time to time pursuant to
Section 2.19 and (c) reduced, increased or extended from time to time pursuant
to (i) assignments by or to such Lender pursuant to Section 9.04 of this
Agreement or (ii) a Revolving Extension Amendment. The initial amount of each
Lender’s Revolving Commitment is set forth on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment or any Revolving Extension Amendment to which it is a party, as
applicable. The initial aggregate amount of the Lenders’ Revolving Commitments
is $4,000,000,000.

 

35



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding Dollar Equivalent of such Lender’s Revolving Loans, L/C
Exposure and Swingline Exposure at such time.

“Revolving Credit Maturity Date” means (i) with respect to the Revolving
Commitments made pursuant to Section 2.01, the date that is three years from the
Closing Date, or (ii) with respect to any Extended Revolving Commitments of any
Revolving Extension Series, the maturity date set forth in the Revolving
Extension Amendment with respect to such Revolving Extension Series; provided in
each case that if such day is not a Business Day, the Revolving Credit Maturity
Date shall be the Business Day immediately preceding such day.

“Revolving Extension Amendment” has the meaning assigned to such term in
Section 2.21(c).

“Revolving Extension Request” has the meaning assigned to such term in
Section 2.21(a).

“Revolving Extension Series” has the meaning assigned to such term in
Section 2.21(e).

“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Credit Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01 (including the Loan
made under the Certain Funds Draw).

“S&P” means S&P Global Ratings, and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the Issuing Banks, as the
case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Scheduled Unavailability Date” has the meaning assigned in Section 2.07(b).

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.

“Separation” has the meaning assigned in the Preliminary Statements hereto.

“Separation and Distribution Agreement” has the meaning assigned in the
Preliminary Statements hereto.

“SOFR” has the meaning assigned in Section 2.07(b).

“SOFR-Based Rate” has the meaning assigned in Section 2.07(b).

 

36



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become absolute and matured and (d) such Person is not
engaged in any business, as conducted on such date and as proposed to be
conducted following such date, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“specified currency” has the meaning assigned in Section 2.20.

“Specified Representations” means the representations and warranties with
respect to the Borrower made by the Borrower set forth in the following sections
of this Agreement:

(a)    Section 3.01(with respect to the incorporation or formation and status of
the Borrower);

(b)    Section 3.02 (in the case of the first sentence of Section 3.02, with
respect to the organizational power and authority of the Borrower to enter into,
deliver and perform this Agreement and the other Loan Documents);

(c)    Section 3.03(b)(i);

(d)    Section 3.03(b)(ii);

(e)    Section 3.03(c) (with respect to any indenture, agreement or other
instrument binding on the Borrower or its assets with respect to indebtedness
for borrowed money of the Borrower or its subsidiaries (after giving effect to
the Combination Transactions) in a committed or outstanding principal amount of
$500 million or more, provided that such representation and warranty shall not
be subject to the Material Adverse Effect proviso to Section 3.03);

(f)     Section 3.08;

(g)    Section 3.10(a);

(h)    Section 3.13;

(i)    Section 3.14 (with respect to the second sentence of Section 3.14 only);
and

 

37



--------------------------------------------------------------------------------

(j)    Section 3.15(b).

“Specified Transaction” means, with respect to any Test Period, any of the
following events occurring after the first day of such Test Period and prior to
the applicable date of determination: (i) any Investment by the Borrower or any
Subsidiary in any Person (including in connection with any acquisition) other
than a Person that was a wholly-owned Subsidiary on the first day of such period
involving consideration paid by the Borrower or such Subsidiary in excess of
$50,000,000, (ii) any disposition outside the ordinary course of business of
assets by the Borrower or any Subsidiary with a fair market value in excess of
$50,000,000, (iii) any incurrence or repayment of Indebtedness (in each case,
other than Revolving Loans, Swingline Loans and borrowings and repayments of
Indebtedness in the ordinary course of business under revolving credit
facilities except to the extent there is a reduction in the related Revolving
Commitments or other revolving credit commitment) and (iv) any Restricted
Payment involving consideration paid by the Borrower or any Subsidiary in excess
of $50,000,000.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable Issuing Bank, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the applicable Issuing Bank may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the applicable Issuing Bank if the Person acting in such capacity does not
have as of the date of determination a spot buying rate for any such currency;
and provided further that the applicable Issuing Bank may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power for the election of directors or other governing body
are at the time beneficially owned, directly or indirectly, by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

38



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Bank of America (through itself or through one of its
designated Affiliates or branch offices), in its capacity as lender of Swingline
Loans hereunder, or any successor swingline lender hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Loan Notice” means a notice of a Swingline Loan Borrowing pursuant to
Section 2.04, which, shall be substantially in the form of Exhibit D or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swingline Loan Sublimit” means $175,000,000.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term SOFR” has the meaning assigned in Section 2.07(b).

“Test Period” means the period of four fiscal quarters of the Borrower ending on
a specified date.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans, the use
of the proceeds thereof, the issuance of Letters of Credit hereunder and the
payment of fees and expenses hereunder; provided that after the consummation of
the Combination, “Transactions” shall also include the Combination Transactions
and the payment of fees and expenses related thereto.

“Triggering Indebtedness” has the meaning assigned in Section 5.09(a).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency or the Base Rate.

“UK” and “United Kingdom” each mean the United Kingdom of Great Britain and
Northern Ireland.

 

39



--------------------------------------------------------------------------------

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“United States Tax Compliance Certificate” has the meaning set forth in
Section 2.16(e).

“Unreimbursed Amount” has the meaning set forth in Section 2.05(c)(i).

“Unrestricted Cash” means cash other than Restricted Cash.

“Upjohn Business” has the meaning assigned in the Preliminary Statements hereto.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required payment
of principal including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

40



--------------------------------------------------------------------------------

“Yen” and “¥” mean the lawful money of Japan.

SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan”).

SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, refinanced, restated, replaced or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04    Accounting Terms; GAAP.

(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, (i) if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding anything in GAAP to the contrary,
for purposes of all financial calculations hereunder, the amount of any
Indebtedness outstanding at any time shall be the stated principal amount
thereof (except to the extent such Indebtedness provides by its terms for the
accretion of principal, in which case the amount of such Indebtedness at any
time shall be its accreted amount at such time).

(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant or the compliance with or
availability of any basket contained in this Agreement, the Consolidated
Leverage Ratio, Consolidated Total Assets and Consolidated Net Tangible Assets
shall be calculated with respect to such period on a Pro Forma Basis.

 

41



--------------------------------------------------------------------------------

SECTION 1.05    Payments on Business Days. When the payment of any Obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, with respect to any payment of interest on or
principal of Eurocurrency Loans, if such extension would cause any such payment
to be made in the next succeeding calendar month, such payment shall be made on
the immediately preceding Business Day.

SECTION 1.06    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time. Any reference herein and in the Loan Documents to a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
or plan of division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

SECTION 1.07    Rounding. Any financial ratios required to be maintained by the
Borrower and its Subsidiaries pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.08    Additional Alternative Currencies.

(a)    The Borrower may from time to time request that Eurocurrency Loans be
made and/or Letters of Credit be issued in a currency other than Dollars and
those specifically listed in the definition of “Alternative Currency”; provided
that such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Loans, such
request shall be subject to the approval of the Administrative Agent and each of
the Revolving Lenders; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the applicable Issuing Bank.

 

42



--------------------------------------------------------------------------------

(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Event (or such other time or date as may be agreed by the Administrative Agent
and, in the case of any such request pertaining to Letters of Credit, the
Issuing Banks, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Loans, the Administrative Agent shall promptly notify
each Revolving Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the applicable
Issuing Bank thereof. Each Revolving Lender (in the case of any such request
pertaining to Revolving Loans) or the applicable Issuing Bank (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Loans
or the issuance of Letters of Credit, as the case may be, in such requested
currency.

(c)    Any failure by a Revolving Lender or an Issuing Bank, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Lender or such
Issuing Bank, as the case may be, to permit Eurocurrency Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Revolving Lenders consent to making Eurocurrency Loans in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Eurocurrency Loans; and if
the Administrative Agent and the applicable Issuing Bank consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.08, the
Administrative Agent shall promptly so notify the Borrower, and the Borrower may
replace such non-consenting Lender, subject to Section 2.18(b). Any specified
currency of an Existing Letter of Credit that is neither Dollars nor one of the
Alternative Currencies specifically listed in the definition of “Alternative
Currency” shall be deemed an Alternative Currency with respect to such Existing
Letter of Credit only.

SECTION 1.09    Change of Currency.

(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

43



--------------------------------------------------------------------------------

(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

SECTION 1.10    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.11    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

SECTION 1.12    Exchange Rates; Currency Equivalents; LIBO Rate.

(a)    The Administrative Agent or the applicable Issuing Bank, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Events and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable Issuing Bank, as
applicable.

(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Alternative Currency, such amount shall
be the relevant Alternative Currency Equivalent of such Dollar amount (rounded
to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be.

(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rate (including any LIBOR Successor
Rate) or the effect of any of the foregoing, or of any LIBOR Successor Rate
Conforming Changes.

 

44



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01    Commitments.

Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make Revolving Loans to the Borrower in Dollars or
Alternative Currencies from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) the Dollar Equivalent of
such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment or (ii) subject to Section 1.12, the Dollar Equivalent of the total
Revolving Credit Exposures exceeding the sum of the total Revolving Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02    Loans and Borrowings.

(a)    Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Revolving Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required. Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.04.

(b)    Subject to Section 2.13, each Borrowing shall be comprised entirely of
Base Rate Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith. Each Base Rate Loan shall only be made in Dollars. Each Swingline Loan
shall be a Base Rate Loan. Each Lender at its option may make any Eurocurrency
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c)    Each Borrowing of, conversion to or continuation of Eurocurrency Loans
shall be in an aggregate amount that is an integral multiple of the Borrowing
Multiple (or, if not an integral multiple, the entire available amount) and not
less than the Borrowing Minimum. Each Borrowing of, conversion to or
continuation of Base Rate Loans (other than Swingline Loans which shall be
subject to Section 2.04) shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that Eurocurrency
Loans and Base Rate Loans may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(c). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of twenty
(20) Eurocurrency Borrowings outstanding.

 

45



--------------------------------------------------------------------------------

(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested would end after the applicable Revolving Credit
Maturity Date.

SECTION 2.03    Requests for Borrowings. To request a Borrowing, a conversion of
Loans from one Type to the other or a continuation of Eurocurrency Loans, the
Borrower shall irrevocably notify the Administrative Agent of such request by
(A) telephone or (B) a written Borrowing Request in a form attached hereto as
Exhibit C or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower; provided that any telephonic
notice must be confirmed immediately by hand delivery or telecopy or
transmission by electronic communication in accordance with Section 9.01(b) to
the Administrative Agent of a written Borrowing Request. Each such Borrowing
Request must be received by the Administrative Agent not later than noon
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Loans denominated in Dollars or of
any conversion of Eurocurrency Loans denominated in Dollars to Base Rate Loans,
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurocurrency Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than noon (i) four Business Days prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Loans denominated in Dollars, or (ii) five Business Days (or six Business Days
in the case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Loans denominated in
Alternative Currencies, whereupon the Administrative Agent shall give prompt
notice to the applicable Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 11:00
a.m., (i) three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Loans denominated in Dollars, or
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Loans denominated in Alternative Currencies, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the applicable Lenders. Each Borrowing Request shall specify the following
information in compliance with Section 2.02:(i) the aggregate amount of the
requested Borrowing, conversion or continuation;

(ii)    the date of such Borrowing, conversion or continuation, which shall be a
Business Day;

(iii)    whether such Borrowing is a Certain Funds Draw;

(iv)    whether such Borrowing, conversion or continuation is to be a Base Rate
Borrowing or a Eurocurrency Borrowing;

 

46



--------------------------------------------------------------------------------

(v)    the currency in which such Borrowing is to be made, which shall be
Dollars or an Alternative Currency;

(vi)    in the case of a Eurocurrency Borrowing, the Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vii)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06;

(viii)    whether the Borrower is requesting a new Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurocurrency Loans; and

(ix)    the Type of Loans to be borrowed or to which existing Loans are to be
converted.

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars to the Borrower, the requested Revolving
Borrowing shall be a Base Rate Borrowing. In the case of a failure to timely
request a conversion or continuation of Eurocurrency Loans, such Loans shall be
continued as Eurocurrency Loans in their original currency with an Interest
Period of one month’s duration. If no Interest Period is specified with respect
to any requested Eurocurrency Borrowing or conversion or continuation of
Eurocurrency Loans, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Loans. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount (and currency) of such Lender’s Loan to be made as part of the requested
Borrowing. Except as otherwise provided herein, a Eurocurrency Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Loan. During the existence of a Default, no Loans may be requested
as, converted to or continued as Eurocurrency Loans (whether in Dollars or any
Alternative Currency) without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the then outstanding Eurocurrency
Loans denominated in an Alternative Currency be prepaid, or redenominated into
Dollars in the amount of the Dollar Equivalent thereof, on the last day of the
then current Interest Period with respect thereto. No Loan may be converted into
or continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.

SECTION 2.04    Swingline Loans.

(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, to make Swingline Loans in Dollars to the Borrower from time
to time during the Availability Period; provided that no such Swingline Loan
shall be permitted if, after giving effect thereto, (i) the aggregate principal
amount of outstanding Swingline Loans would exceed the Swingline Loan Sublimit,
(ii) the aggregate Revolving Credit Exposures would exceed the total Revolving
Commitments or (iii) such Swingline Lender’s Credit Exposure would exceed its
Revolving

 

47



--------------------------------------------------------------------------------

Commitment; provided further that the Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans. Immediately upon the
making of a Swingline Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Revolving Lender’s Applicable Percentage times the amount of such Swingline
Loan.

(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent and Swingline Lender of such request, which may be given by (A) telephone
or (B) by a Swingline Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Swingline Lender and the Administrative
Agent of a Swingline Loan Notice, and, in each case, such notice shall be
irrevocable. Each such Swingline Loan Notice must be received by the Swingline
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day. Promptly after receipt by the Swingline Lender of any telephonic
Swingline Loan Notice, the Swingline Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swingline Loan Notice and, if not, the Swingline Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Swingline Loan Borrowing
(A) directing the Swingline Lender not to make such Swingline Loan as a result
of the limitations set forth in Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then, the
Swingline Lender shall make such Swingline Loan available to the Borrower by
means of a credit to the general deposit account of the Borrower with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an L/C Disbursement as provided in Section 2.05(c), by
remittance to the relevant Issuing Bank) by 3:00 p.m. on the requested date of
such Swingline Loan.

(c)    (i) The Swingline Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Lender make a
Base Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of the Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Borrowing Request for
purposes hereof) and in accordance with the requirements of Section 2.02 and
Section 2.03, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Revolving Commitments and the conditions set forth in Section 4.03 or
Section 4.04, as applicable. The Swingline Lender shall furnish the Borrower
with a copy of the applicable Borrowing Request promptly after delivering such
notice to the Administrative Agent. Each Revolving Lender shall make an amount
equal to its Applicable Percentage of the amount specified in such Borrowing
Request available to the Administrative Agent in Same Day Funds for the account
of the Swingline Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Borrowing Request, whereupon, subject to Section 2.04(c)(ii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swingline Lender.

 

48



--------------------------------------------------------------------------------

(ii)    If for any reason any Swingline Loan cannot be refinanced by such Base
Rate Loan in accordance with clause (i), the request for Base Rate Loans
submitted by the Swingline Lender as set forth herein shall be deemed to be a
request by the Swingline Lender that each of the Revolving Lenders fund its risk
participation in the relevant Swingline Loan and such Revolving Lender’s payment
to the Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation. If
any Revolving Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Revolving
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Revolving Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Lender’s Base
Rate Loan included in the relevant Borrowing or funded participation in the
relevant Swingline Loan, as the case may be. A certificate of the Swingline
Lender submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (ii) shall be conclusive absent
manifest error.

(iii)    Each Revolving Lender’s obligation to make Base Rate Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Base Rate Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.03 or
Section 4.04, as applicable. No such funding of risk participations shall
relieve or otherwise impair the obligation of the Borrower to repay Swingline
Loans, together with interest as provided herein.

(d)    (i) At any time after any Revolving Lender has purchased and funded a
risk participation in a Swingline Loan, if the Swingline Lender receives any
payment on account of such Swingline Loan, the Swingline Lender will distribute
to such Revolving Lender its Applicable Percentage thereof in the same funds as
those received by the Swingline Lender.

(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 9.08 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate from time
to time in

 

49



--------------------------------------------------------------------------------

effect. The Administrative Agent will make such demand upon the request of the
Swingline Lender. The obligations of the Revolving Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e)    The Swingline Lender shall be responsible for invoicing the Borrower for
interest on the Swingline Loans. Until each Revolving Lender funds its Base Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Revolving Lender’s Applicable Percentage of any Swingline Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
Swingline Lender.

(f)    The Borrower shall make all payments of principal and interest in respect
of its Swingline Loans directly to the Swingline Lender.

SECTION 2.05    Letters of Credit.

(a)    The Letter of Credit Commitment.

(i)    Subject to the terms and conditions set forth herein, (A) each Issuing
Bank agrees, in reliance upon the agreements of the Revolving Lenders set forth
in this Section 2.05, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the aggregate L/C Exposure shall not exceed the L/C
Exposure Sublimit, (y) the total Revolving Credit Exposures shall not exceed the
total Revolving Commitments, and (z) such Issuing Bank’s Credit Exposure shall
not exceed its Revolving Commitment; and provided further that Goldman Sachs
Bank USA (or any of its Affiliates) is an Issuing Bank for the purposes of this
Agreement only in respect of standby Letters of Credit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to be
Letters of Credit issued pursuant to this Agreement on the Closing Date and from
and after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii)    No Issuing Bank shall issue any Letter of Credit, if: (A) subject to
Section 2.05(b)(iii), the expiry date of such requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Required Lenders and the applicable Issuing Bank have approved such
expiry date; or (B) the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless

 

50



--------------------------------------------------------------------------------

the Administrative Agent and the applicable Issuing Bank have approved such
expiry date (it being understood that in the event the expiry date of any
requested Letter of Credit would occur after the Letter of Credit Expiration
Date, from and after the Letter of Credit Expiration Date, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C Exposure
in accordance with Section 2.05(g)).

(iii)    No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;

(B)    the issuance of such Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally;

(C)    except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;

(D)    except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

(E)    such Issuing Bank does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;

(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or

(G)    a default of any Revolving Lender’s obligations to fund under
Section 2.05(c) exists or any Revolving Lender is at such time a Defaulting
Lender hereunder, unless such Issuing Bank has entered into satisfactory
arrangements (in such Issuing Bank’s sole and absolute discretion) with the
Borrower or such Revolving Lender to eliminate such Issuing Bank’s risk with
respect to such Revolving Lender.

(iv)    No Issuing Bank shall amend any Letter of Credit if such Issuing Bank
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

51



--------------------------------------------------------------------------------

(v)    No Issuing Bank shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(vi)    Each Issuing Bank shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each Issuing Bank shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article VIII with respect to any
acts taken or omissions suffered by such Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article VIII included such Issuing Bank with respect to such
acts or omissions, and (B) as additionally provided herein with respect to such
Issuing Bank.

(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable Issuing Bank (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application must be received by the applicable
Issuing Bank and the Administrative Agent not later than noon at least two
Business Days (or such later date and time as the applicable Issuing Bank may
agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable Issuing Bank:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the applicable Issuing Bank
may require. In the case of a request for an amendment of any outstanding Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable Issuing Bank (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the applicable Issuing Bank may require. Additionally, the Borrower shall
furnish to the applicable Issuing Bank and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the applicable Issuing Bank or
the Administrative Agent may reasonably require.

(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such Issuing Bank will
provide the Administrative Agent with a

 

52



--------------------------------------------------------------------------------

copy thereof. Unless an Issuing Bank has received written notice from any
Revolving Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, such Issuing Bank shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with such Issuing Bank’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit by an Issuing Bank, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such Issuing Bank a risk participation in such Letter
of Credit in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Letter of Credit.

(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the applicable Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable Issuing Bank, the
Borrower shall not be required to make a specific request to an Issuing Bank for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the applicable
Issuing Bank to permit the extension of such Letter of Credit; provided,
however, that no Issuing Bank shall permit any such extension if (A) such
Issuing Bank has determined that it would not be permitted at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.05(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is ten Business Days before the Non-Extension
Notice Date (1) from the Administrative Agent that the Required Lenders have
elected not to permit such extension or (2) from the Administrative Agent, or
any Revolving Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.03 or Section 4.04, as applicable, is not then
satisfied, and in each such case directing such Issuing Bank not to permit such
extension.

(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable Issuing Bank will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

(c)    Drawings and Reimbursements; Funding of Participations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable Issuing Bank shall
notify the Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative Currency, the Borrower shall
reimburse the applicable Issuing Bank in such

 

53



--------------------------------------------------------------------------------

Alternative Currency, unless (A) such Issuing Bank (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified such Issuing Bank promptly following receipt of the
notice of drawing that the Borrower will reimburse such Issuing Bank in Dollars.
In the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the applicable Issuing Bank shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than noon on the
Business Day following any payment by an Issuing Bank under a Letter of Credit
to be reimbursed in Dollars, or the Applicable Time on the Business Day
following any payment by an Issuing Bank under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Borrower shall reimburse such Issuing Bank through the Administrative Agent in
an amount equal to the amount of such drawing and in the applicable currency. In
the event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this Section 2.05(c)(i)
and (B) the Dollar amount paid by the Borrower on the date of payment by the
Borrower (whether on or after the Honor Date) shall not be adequate on the date
of such payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Borrower
agrees, as a separate and independent obligation, to indemnify the applicable
Issuing Bank for the loss resulting from its inability on that date to purchase
the Alternative Currency in the full amount of the drawing. If the Borrower
fails to so reimburse such Issuing Bank by such time, the Administrative Agent
shall promptly notify each Revolving Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Business Day following the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Commitments and
the conditions set forth in Section 4.03 or Section 4.04, as applicable (other
than the delivery of a Borrowing Request). Any notice given by the applicable
Issuing Bank or the Administrative Agent pursuant to this Section 2.05(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii)    Each Revolving Lender shall upon any notice pursuant to
Section 2.05(c)(i) make funds available to the Administrative Agent for the
account of the applicable Issuing Bank, in Dollars, at the Administrative
Agent’s office for Dollar-denominated payments in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 2:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.05(c)(iii), such Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the applicable Issuing Bank in Dollars.

 

54



--------------------------------------------------------------------------------

(iii)    If any drawing under any Letter of Credit is not reimbursed on the date
of drawing, the Dollar Equivalent of the amount of such drawing shall accrue
interest at the rate applicable to Base Rate Revolving Loans; provided that with
respect to any Unreimbursed Amount in respect of a Letter of Credit that is not
fully refinanced by a Revolving Borrowing of Base Rate Loans because the
conditions set forth in Section 4.03 or Section 4.04, as applicable, cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the applicable Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the applicable Issuing Bank pursuant to
Section 2.05(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.05.

(iv)    Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.05(c) to reimburse an Issuing Bank for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such
Issuing Bank.

(v)    Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse each Issuing Bank for amounts drawn under Letters of
Credit issued by it, as contemplated by this Section 2.05(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Revolving Lender may have against such Issuing Bank, the Borrower, any
Subsidiary or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.05(c) is
subject to the conditions set forth in Section 4.03 or Section 4.04, as
applicable (other than delivery by the Borrower of a Borrowing Request). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse an Issuing Bank for the amount of any payment made by such
Issuing Bank under any Letter of Credit, together with interest as provided
herein.

(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of an Issuing Bank any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.05(c) by
the time specified in Section 2.05(c)(ii), then, without limiting the other
provisions of this Agreement, such Issuing Bank shall be entitled to recover
from such Revolving Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Issuing Bank at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, plus any administrative, processing or similar fees
customarily charged by such Issuing Bank in connection with the foregoing. If
such Revolving Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Lender’s Revolving Loan
included in the relevant Borrowing or L/C

 

55



--------------------------------------------------------------------------------

Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of an Issuing Bank submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d)    Repayment of Participations.

(i)    At any time after an Issuing Bank has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.05(c), if the
Administrative Agent receives for the account of such Issuing Bank any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Revolving Lender its Applicable Percentage thereof in Dollars
and in the same funds as those received by the Administrative Agent.

(ii)    If any payment received by the Administrative Agent for the account of
an Issuing Bank pursuant to Section 2.05(c)(i) is required to be returned under
any of the circumstances described in Section 9.08 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such Issuing
Bank its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e)    Obligations Absolute. The obligation of the Borrower to reimburse each
Issuing Bank for each drawing under each Letter of Credit issued by it and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit, this Agreement, or any other Loan
Document; (ii) the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable
Issuing Bank or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction; (iii) any draft,
demand, certificate or other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit; (iv) waiver by any Issuing Bank of any
requirement that exists for such Issuing Bank’s protection and not the
protection of any Loan Party or any Subsidiary or any waiver by any Issuing Bank
which does not in fact materially prejudice the Borrower; (v) honor of a demand
for payment presented electronically even if such Letter of Credit requires that
demand be in the form of a draft; (vi) any payment made by the applicable
Issuing Bank in respect of an otherwise complying item presented after the date
specified as the expiration date of, or the date by which documents must

 

56



--------------------------------------------------------------------------------

be received under, such Letter of Credit if presentation after such date is
authorized by the UCC, the ISP or the UCP, as applicable; (vii) any payment by
such Issuing Bank under such Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit; or any payment made by such Issuing Bank under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; (viii) any adverse change in the relevant exchange rates
or in the availability of the relevant Alternative Currency to the Borrower or
any Subsidiary or in the relevant currency markets generally; or (ix) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrower or any Subsidiary. The
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against the applicable Issuing
Bank and its correspondents unless such notice is given as aforesaid.

(f)    Role of Issuing Banks. Each Revolving Lender and the Borrower agree that,
in paying any drawing under any Letter of Credit, no Issuing Bank shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Banks,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any Issuing Bank shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Banks, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Bank shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.05(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against any Issuing
Bank, and such Issuing Bank may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
Issuing Bank’s willful misconduct or gross negligence or such Issuing Bank’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, each Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds

 

57



--------------------------------------------------------------------------------

thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason. The applicable Issuing Bank may send a Letter of Credit or conduct
any communication to or from the beneficiary via the Society for Worldwide
Interbank Financial Telecommunication (“SWIFT”) message or overnight courier, or
any other commercially reasonable means of communicating with a beneficiary.

(g)    Cash Collateral.

(i)    Upon the request of the Administrative Agent, (A) if any Issuing Bank has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (B) if, as of the Letter of Credit
Expiration Date, any L/C Exposure for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Exposure attributable to the Letters of Credit
issued for the benefit of the Borrower.

(ii)    [reserved.]

(iii)    The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.

(iv)    In the event of an Event of Default, upon the request of the Required
Lenders, the Borrower shall immediately Cash Collateralize the then L/C Exposure
of all Revolving Lenders.

(h)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Banks and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit. Notwithstanding the foregoing, no Issuing Bank
shall be responsible to the Borrower for, and each Issuing Bank’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of such Issuing Bank required or permitted under any Law, order, or practice
(which practice is stated in the ISP, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice) that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where such Issuing Bank or the
beneficiary is located, the practice stated in the ISP, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

(i)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

58



--------------------------------------------------------------------------------

(j)    Letters of Credit Issued for Subsidiaries or the Borrower.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the applicable Issuing Bank hereunder
for any and all drawings under such Letter of Credit. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

(k)    Release of Lenders’ Obligations. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, in the event that (i) an Issuing
Bank shall have issued, in accordance with Section 2.05(a)(ii)(B), a Letter of
Credit with an expiry date occurring after the Letter of Credit Expiration Date
and (ii) the Borrower shall have Cash Collateralized the Outstanding Amount of
all such L/C Exposure in respect of such Letter of Credit pursuant to
Section 2.14, then, upon the provision of such Cash Collateral and without any
further action, each Lender hereunder shall be automatically released from any
further obligation to the applicable Issuing Bank in respect of such Letter of
Credit, including, any obligation of any such Lender to reimburse the applicable
Issuing Bank for amounts drawn under such Letter of Credit or to purchase any
risk participation therein; provided, however, that all such obligations of each
Lender hereunder to the applicable Issuing Bank in respect of such Letter of
Credit shall be revived if any Cash Collateral provided by the Borrower in
respect of such Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or applicable Issuing Bank)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such Cash
Collateral had not been provided. The obligations of the Lenders under this
paragraph shall survive termination of this Agreement.

SECTION 2.06    Funding of Borrowings.

(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in Same Day Funds (i) in the case of
Loans denominated in Dollars by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage
or other percentage provided for herein and (ii) in the case of each Loan
denominated in an Alternative Currency by the Applicable Time specified by the
Administrative Agent for such currency; provided that Swingline Loans shall be
made as provided in Section 2.04. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to (x) an account designated by the Borrower in the applicable Borrowing
Request, in the case of Loans denominated in Dollars and (y) an account of the
Borrower in the relevant jurisdiction and designated by the Borrower in the
applicable Borrowing Request, in the case of Loans denominated in an Alternative
Currency; provided that Base Rate Revolving Loans made to finance the
reimbursement of an L/C Disbursement as provided in Section 2.05(c) shall be
remitted by the Administrative Agent to the relevant Issuing Bank.

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may

 

59



--------------------------------------------------------------------------------

assume that such Lender has made such share available on such date in accordance
with paragraph (a) of this Section and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower agree to
pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the Overnight Rate plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing or (ii) in the case of the
Borrower, the interest rate applicable to Base Rate Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If the Borrower pays such amount to
the Administrative Agent, the amount so paid shall constitute a repayment of
such Borrowing by such amount. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrower or any other Loan Party may have
against any Lender as a result of any default by such Lender hereunder.

SECTION 2.07    Market Disruption; Successor LIBOR. (a) Notwithstanding the
satisfaction of all conditions referred to in Article II and Article IV with
respect to any Revolving Borrowing to be effected in any Alternative Currency,
if (i) there shall occur on or prior to the date of such Borrowing any change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which would in the reasonable
opinion of the Administrative Agent, the relevant Issuing Bank (if such Credit
Event is a Letter of Credit) or the Required Lenders make it impracticable for
the applicable Eurocurrency Borrowings or Letters of Credit comprising such
Credit Event to be denominated in the Alternative Currency specified by the
Borrower or (ii) the Dollar Equivalent of such currency is not readily
calculable, then the Administrative Agent shall forthwith give notice thereof to
the Borrower, the Lenders and, if such Credit Event is a Letter of Credit, the
relevant Issuing Bank, and such Credit Events shall not be denominated in such
Alternative Currency but shall, except as otherwise set forth in Section 2.06,
be made on the date of such Credit Event in Dollars, (a) if such Credit Event is
a Borrowing, in an aggregate principal amount equal to the Dollar Equivalent of
the aggregate principal amount specified in the related Borrowing Request or
Interest Election Request, as the case may be, unless the Borrower notifies the
Administrative Agent at least one (1) Business Day before such date that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Alternative Currency, as the case may be, in which the denomination of
such Loans would, in the reasonable opinion of the Administrative Agent or the
Required Lenders, as applicable, be practicable and in an aggregate principal
amount equal to the Dollar Equivalent of the aggregate principal amount
specified in the related Borrowing Request or Interest Election Request, as the
case may be or (b) if such Credit Event is a Letter of Credit, in a face amount
equal to the Dollar Equivalent of the face amount specified in the related
request or application for such Letter of Credit, unless the Borrower notifies
the Administrative Agent at least one (1) Business Day before such date that (i)
it elects not to request the issuance of such Letter of Credit on such date or
(ii) it elects to have such Letter of Credit issued on such date in a different
currency, as the case may be, in which the denomination of such Letter of Credit
would in the reasonable opinion of the relevant Issuing Bank, the Administrative
Agent or the Required Lenders, as applicable, be practicable and in face amount
equal to the Dollar Equivalent of the face amount specified in the related
request or application for such Letter of Credit, as the case may be.

 

60



--------------------------------------------------------------------------------

(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

(i)    adequate and reasonable means do not exist for ascertaining LIBOR for an
Applicable Currency for any requested Interest Period, including because the
LIBOR Screen Rate for such Applicable Currency is not available or published on
a current basis and such circumstances are unlikely to be temporary; or

(ii)     the administrator of the LIBOR Screen Rate for an Applicable Currency
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which LIBOR for an
Applicable Currency or the LIBOR Screen Rate for an Applicable Currency shall no
longer be made available, or used for determining the interest rate of loans
denominated in such Applicable Currency, provided that, in each case, at the
time of such statement, there is no successor administrator that is satisfactory
to the Administrative Agent, that will continue to provide LIBOR for such for an
Applicable Currency after such specific date (such specific date, the “Scheduled
Unavailability Date”); or

(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.07(b), are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR for an Applicable Currency,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR for the Applicable Currency in accordance with this
Section 2.07(b) with (x) in the case of Dollars, one or more SOFR-Based Rates or
(y) another alternate benchmark rate giving due consideration to any evolving or
then existing convention for similar syndicated credit facilities syndicated in
the U.S. and denominated in the Applicable Currency for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar syndicated credit facilities syndicated in the U.S. and
denominated in the Applicable Currency for such benchmarks, each of which
adjustments or methods for calculating such adjustments shall be published on
one or more information services as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (each,
an “Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. (New York City time) on the
fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBOR with respect to Eurocurrency Loans denominated in Dollars with
a rate described in clause (x), object to any Adjustment; or (B) in the case of
an amendment to replace LIBOR with respect to Eurocurrency Loans denominated in
the Applicable Currency with a rate described in clause (y), object to such
amendment; provided that for the

 

61



--------------------------------------------------------------------------------

avoidance of doubt, in the case of clause (A), the Required Lenders shall not be
entitled to object to any SOFR-Based Rate contained in any such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate for such Applicable Currency shall be applied in a manner as otherwise
reasonably determined by the Administrative Agent after consultation with the
Borrower.

If no LIBOR Successor Rate for the Applicable Currency has been determined and
the circumstances under clause (i) of this Section 2.07(b) exist or the
Scheduled Unavailability Date has occurred (as applicable), the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Loans in such
Applicable Currency shall be suspended, (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the Eurocurrency rate component
shall no longer be utilized in determining the Base Rate. Upon receipt of such
notice, (i) the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Loans in each such affected
Applicable Currency (to the extent of the affected Eurocurrency Loans or
Interest Periods) or, failing that, will be deemed to have converted each such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) denominated in Dollars in the Dollar Equivalent of the
amount specified therein and (ii) (A) any outstanding affected Eurocurrency
Loans denominated in Dollars will be deemed to have been converted into Base
Rate Loans at the end of the applicable Interest Period and (B) any outstanding
affected Eurocurrency Loans denominated in an Alternative Currency, at the
Borrower’s election, shall either (1) be converted into a Borrowing of Base Rate
Loans denominated in Dollars in the Dollar Equivalent of the amount of such
outstanding Eurocurrency Loan at the end of the applicable Interest Period or
(2) be prepaid at the end of the applicable Interest Period in full; provided
that if no election is made by the Borrower by the earlier of (x) the date that
is three Business Days after receipt by the Borrower of such notice and (y) the
last day of the current Interest Period for the applicable Eurocurrency Loan,
the Borrower shall be deemed to have elected clause (1) above.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate for
any currency shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate for any
currency, the Administrative Agent will have the right to make LIBOR Successor
Rate Conforming Changes with respect to such currency from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such LIBOR Successor Rate Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement; provided that, with respect to any such amendment effected, the
Administrative Agent shall post each such amendment implementing such LIBOR
Successor Conforming Changes for the Applicable Currency to the Lenders
reasonably promptly after such amendment becomes effective.

As used above:

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

62



--------------------------------------------------------------------------------

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the reasonable discretion of the Administrative Agent in
consultation with the Borrower, to reflect the adoption and implementation of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent reasonably determines in consultation
with the Borrower).

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

SECTION 2.08    Termination and Reduction of Commitments.

(a)    Unless previously terminated, all Revolving Commitments of any
Class shall terminate on the Revolving Credit Maturity Date with respect to such
Class; provided that if the Closing Date has not occurred prior to the
Commitment Termination Date, all Revolving Commitments shall terminate on the
Commitment Termination Date.

(b)    The Borrower (and, prior to the Combination, Mylan, acting together) may
at any time terminate, or from time to time reduce, the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000,
(or, if less, the remaining amount of the Revolving Commitments), (ii) the
Borrower shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the total Revolving Credit Exposures would exceed the total
Revolving Commitments.

 

63



--------------------------------------------------------------------------------

(c)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy or transmission by electronic communication in accordance
with Section 9.01(b)) of any election to terminate or reduce the Revolving
Commitments under paragraph (b) of this Section not later than 12:00 p.m. three
(3) Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or instruments of Indebtedness
or the occurrence of any other specified event, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.09    Repayment of Loans; Evidence of Debt.

(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of any Class made to the Borrower on the Revolving
Credit Maturity Date with respect to such Class in the currency of such Loan and
(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the initial Revolving Credit Maturity Date (or such later
Revolving Credit Maturity Date as agreed by the Swingline Lender in connection
with any Revolving Extension Amendment) and the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
three (3) Business Days after such Swingline Loan is made; provided that on each
date that a Revolving Loan is made, the Borrower shall repay all Swingline Loans
then outstanding.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the currency and Type thereof and
the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

64



--------------------------------------------------------------------------------

(e)    Any Lender may request that Loans made by it be evidenced by promissory
notes. In such event, the Borrower shall prepare, execute and deliver to such
Lender promissory notes payable to such Lender and its registered assigns and in
a form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory notes and interest thereon shall at all times (including after
assignment pursuant to Section 9.04 of this Agreement) be represented by one or
more promissory notes in such form payable to the payee named therein and its
registered assigns.

SECTION 2.10    Prepayment of Loans.

(a)    Optional Prepayments. (i) The Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty, subject to prior notice given in accordance with paragraph
(a)(ii) of this Section, or otherwise in form and substance reasonably
acceptable to the Administrative Agent.

(ii)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy or transmission by electronic communication in accordance with
Section 9.01(b)) of any prepayment hereunder (i) (x) in the case of prepayment
of a Eurocurrency Borrowing in Dollars, not later than 2:00 p.m., New York City
time, three (3) Business Days before the date of prepayment, or (y) four
Business Days (or five, in the case of prepayment of Loans denominated in
Special Notice Currencies) prior to any date of prepayment of Eurocurrency Loans
denominated in Alternative Currencies, (ii) in the case of prepayment of a Base
Rate Borrowing, not later than noon, New York City time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 2:00 p.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.08, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the notice of prepayment. Prepayments
pursuant to this Section 2.10(a) shall be accompanied by accrued interest to the
extent required by Section 2.12 and shall be subject to Section 2.15.

(b)    Mandatory Prepayment.

If the Administrative Agent notifies the Borrower at any time that the Revolving
Credit Exposure at such time exceeds an amount equal to 105% of the Revolving
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall

 

65



--------------------------------------------------------------------------------

prepay Loans and/or Cash Collateralize the L/C Exposure in an aggregate amount
sufficient to reduce such Revolving Credit Exposure as of such date of payment
to an amount not to exceed 100% of the Revolving Commitments then in effect;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Exposures pursuant to this Section 2.10(b) unless after the prepayment
in full of the Loans, the Revolving Credit Exposure exceeds the Revolving
Commitments then in effect. The Administrative Agent may, at any time and from
time to time after the initial deposit of such Cash Collateral for the L/C
Exposure, reasonably request that additional Cash Collateral be provided in
order to protect against the results of further material exchange rate
fluctuations.

SECTION 2.11    Fees.

(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a facility fee, which shall accrue at the Applicable Rate
on the daily amount of the Revolving Commitment of such Lender (whether used or
unused) during the period from and including the Closing Date to but excluding
the date on which such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Revolving Commitment
terminates, then such facility fee shall continue to accrue on the daily Dollar
Equivalent of such Lender’s Revolving Credit Exposure from and including the
date on which its Revolving Commitment terminates to but excluding the date on
which such Lender ceases to have any Revolving Credit Exposure; provided,
however, that any facility fee accrued with respect to the unutilized Revolving
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such facility fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided further that no facility fee shall
accrue on the unutilized Revolving Commitment of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender. Accrued facility fees shall be payable
in arrears on the last day of March, June, September and December of each year
and on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any facility fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand. All facility fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily Dollar Equivalent of such Lender’s L/C Exposure
(excluding any portion thereof attributable to unreimbursed L/C Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date on which such Lender’s Revolving Commitment terminates and the date
on which such Lender ceases to have any L/C Exposure and (ii) to each Issuing
Bank a fronting fee, which shall accrue at the rate of 0.125% per annum on the
average daily Dollar Equivalent of the L/C Exposure (excluding any portion
thereof attributable to unreimbursed L/C Disbursements) attributable to Letters
of Credit issued by such Issuing Bank during the period from and including the
Closing Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any L/C Exposure,
as well as such Issuing Bank’s standard fees and commissions

 

66



--------------------------------------------------------------------------------

with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Unless otherwise specified above, participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Closing Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to an Issuing Bank pursuant to this paragraph shall be
payable within ten (10) days after demand. All participation fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(c)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a ticking fee in an amount equal to the product of (i)
0.25% per annum multiplied by (ii) the average daily amount of the Revolving
Commitment held by each Revolving Lender. The ticking fee shall accrue from and
including the Effective Date until the earlier of (x) the Closing Date and
(y) the termination or abandonment of the Business Combination Agreement, which
ticking fee shall be due and payable on such earlier date. The ticking fee shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). For the avoidance of doubt, the ticking fee shall be payable irrespective
of whether the Closing Date occurs or any Loans are made.

(d)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(e)    All fees payable hereunder shall be paid on the dates due, in Dollars and
in Same Day Funds, to the Administrative Agent (or to the relevant Issuing Bank,
in the case of fees payable to it) for distribution, in the case of facility
fees, participation fees and ticking fees, to the Lenders. Fees paid shall not
be refundable under any circumstances.

SECTION 2.12    Interest.

(a)    The Loans comprising each Base Rate Borrowing (including each Swingline
Loan) shall bear interest at the Base Rate in effect from time to time plus the
Applicable Rate.

(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)    Notwithstanding the foregoing, at any time (x) an Event of Default has
occurred and is continuing under clauses (h), (i) or (j) of Article VII or
(y) if any principal of or interest on any Loan or any fee or other amount
payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, then such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, upon the request of the Required Lenders, 2% plus
the rate applicable to Base Rate Loans as provided in paragraph (a) of this
Section (the “Default Rate”).

 

67



--------------------------------------------------------------------------------

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
a Base Rate Revolving Loan prior to the end of the Availability Period or a
Swingline Loan), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest (i) computed by reference to the Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), (ii)
for Borrowings denominated in Sterling shall be computed on the basis of a year
of 365 days, and in each case, shall be payable for the actual number of days
elapsed (including the first day but excluding the last day) and (iii) in the
case of interest in respect of Loans denominated in Alternative Currencies as to
which market practice differs from the foregoing, shall be computed in
accordance with such market practice. The applicable Base Rate or LIBO Rate
shall be determined by the Administrative Agent in accordance with the
provisions of this Agreement, and such determination shall be conclusive absent
manifest error.

SECTION 2.13    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing (whether in Dollars or an
Alternative Currency):

(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (x) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank eurodollar market for such currency for the applicable amount and
Interest Period of such Eurocurrency Loan, (y) adequate and reasonable means do
not exist for ascertaining the LIBO Rate for such Interest Period and the
circumstances specified in Section 2.07(b)(i)(b) do not apply or (z) a
fundamental change has occurred in the foreign exchange or interbank markets
with respect to such Alternative Currency (including, without limitation,
changes in national or international financial, political or economic conditions
or currency exchange rates or exchange controls) (in each case with respect to
clause (a), the “Impacted Loans”); or

(b)    the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy or transmission by electronic communication in
accordance with Section 9.01 as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or

 

68



--------------------------------------------------------------------------------

continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and such Revolving Borrowing shall be converted to or continued on
the last day of the Interest Period applicable thereto (A) if such Revolving
Borrowing is denominated in Dollars, as a Base Rate Borrowing, or (B) if such
Revolving Borrowing is denominated in an Alternative Currency, as a Revolving
Borrowing bearing interest at such rate as the Administrative Agent and the
Borrower may agree adequately reflects the costs to the Lenders of making or
maintaining their Loans (or, in the absence of such agreement, such Revolving
Borrowing shall be repaid as of the last day of the current Interest Period
applicable thereto), (ii) if any Borrowing Request requests a Eurocurrency
Revolving Borrowing denominated in Dollars, such Borrowing shall be made as a
Base Rate Borrowing (or such Revolving Borrowing shall not be made if the
Borrower revokes (and, in such circumstances, such Borrowing Request may be
revoked notwithstanding any other provision of this Agreement) by telephone,
confirmed promptly in writing, not later than one Business Day prior to the
proposed date of such Borrowing) and (iii) if any Borrowing Request requests a
Eurocurrency Revolving Borrowing in an Alternative Currency, such Borrowing
shall be made as a Revolving Borrowing bearing interest at such rate as the
Administrative Agent and the Borrower may agree adequately reflects the costs to
the Lenders of making or maintaining their Loans or, in the absence of such
agreement, such Borrowing Request shall be automatically revoked notwithstanding
any other provision of this Agreement.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof. Upon the Administrative Agent’s election to establish an alternative
rate of interest pursuant to this paragraph, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Loans
in the affected currency or currencies (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) without payment of any amount
specified in Section 2.15, provided that such repayment is effected promptly
upon receipt of such notice.

SECTION 2.14    Increased Costs.

(a)    If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
Issuing Bank;

 

69



--------------------------------------------------------------------------------

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan under this
Agreement or of maintaining its obligation to make any such Loan (including
pursuant to any conversion of any Borrowing denominated in any currency into a
Borrowing denominated in any other currency) or to increase the cost to such
Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (including pursuant to any conversion of any Borrowing
denominated in any currency into a Borrowing denominated in any other currency)
or to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder, whether of principal, interest or otherwise (including
pursuant to any conversion of any Borrowing denominated in any currency into a
Borrowing denominated in any other currency), in each case by an amount deemed
by such Lender or such Issuing Bank to be material in the context of its making
of, and participation in, extensions of credit under this Agreement, then, upon
the request of such Lender or such Issuing Bank, the Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b)    If any Lender or any Issuing Bank determines in good faith that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy or
liquidity), then from time to time, upon the request of such Lender or such
Issuing Bank, the Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c)    A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in paragraph
(a) or (b) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days (or such later date as may be agreed by the
applicable Lender) after receipt thereof.

(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such

 

70



--------------------------------------------------------------------------------

Issuing Bank’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender or an Issuing Bank pursuant to this
Section for any increased costs or reductions incurred more than 135 days prior
to the date that such Lender or such Issuing Bank, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 135-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e)    A Lender’s or Issuing Bank’s claim for additional amounts pursuant to
this Section 2.14 shall be generally consistent with such Lender’s or such
Issuing Bank’s treatment of customers of such Lender or Issuing Bank that such
Lender or Issuing Bank considers, in its reasonable discretion, to be similarly
situated as the Borrower.

SECTION 2.15    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10 and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.18, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense (excluding
loss of anticipated profit) attributable to such event. Such loss, cost or
expense to any Lender may be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBO Rate that would have been applicable to such Loan (and excluding any
Applicable Rate), for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days (or such later date as may be agreed
by the applicable Lender) after receipt thereof.

SECTION 2.16     Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any Loan Party or the
Administrative Agent shall be required by any applicable Laws (as determined in
good faith by the Administrative Agent or Loan Party) to

 

71



--------------------------------------------------------------------------------

withhold or deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 2.16) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)    Tax Indemnifications.

(i)    Each of the Loan Parties shall indemnify each Recipient, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.16) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Bank, shall be conclusive absent manifest error.

(ii)    Each Lender and each Issuing Bank shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after
written demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or such Issuing Bank (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Party to
do so), (y) the Administrative Agent and the Loan Party, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Party, as applicable, against any
Excluded Taxes attributable to such Lender or such Issuing Bank, in each case,
that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent or any Loan Party, as applicable, shall be conclusive
absent manifest error. Each Lender and Issuing Bank hereby authorizes the
Administrative Agent or any Loan Party, as applicable, to set off and apply any
and all amounts at any time owing to

 

72



--------------------------------------------------------------------------------

such Lender or such Issuing Bank, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent or
any Loan Party, as applicable, under this clause (ii).

(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes on amounts payable under
this Agreement or any other Loan Document by any Loan Party or by the
Administrative Agent to a Governmental Authority as provided in this
Section 2.16, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e)    Status of Lenders; Tax Documentation.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or the taxing
authorities of a jurisdiction pursuant to such applicable law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation required pursuant to Sections
2.16(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing,

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time

 

73



--------------------------------------------------------------------------------

thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

  (i)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-BEN-E (or
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E (or successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

  (ii)

executed copies of IRS Form W-8ECI;

 

  (iii)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881 (c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower or any Affiliate within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “United States Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-BEN-E (or
successor form); or

 

  (iv)

to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E (or
successor form), a United States Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a United States Tax Compliance Certificate substantially in
the form of Exhibit G-4 on behalf of each such direct and indirect partner;

 

74



--------------------------------------------------------------------------------

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.16(e) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an Issuing Bank, or have any obligation to pay
to any Lender or an Issuing Bank, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such Issuing Bank, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 2.16, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 2.16 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the

 

75



--------------------------------------------------------------------------------

request of the Recipient, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to such Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. Such Recipient shall, at the Borrower’s
request, provide the Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
Governmental Authority (provided that the Recipient may delete any information
therein that Recipient deems confidential). This subsection shall not be
construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

(g)    Treatment of Swingline Lender and Issuing Bank. For purposes of this
Section 2.16, the term “Lender” shall include any Swingline Lender and any
Issuing Bank and the term “applicable law” includes FATCA.

(h)    Survival. Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or any Issuing Bank, the termination
of the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

SECTION 2.17    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of L/C Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) without
condition or deduction for any counterclaim, defense, recoupment or setoff prior
to (i) in the case of payments by the Borrower denominated in Dollars, 2:00
p.m., New York City time and (ii) in the case of payments denominated in an
Alternative Currency, 2:00 p.m., Applicable Time, in the city of the
Administrative Agent’s Office for such currency, in each case on the date when
due, in Same Day Funds. Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made (i) in the same currency in which the applicable
Credit Event was made (or where such currency has been converted to Dollars, in
Dollars) and (ii) to the Administrative Agent at its offices for Dollar
denominated Credit Events or, in the case of a Credit Event denominated in an
Alternative Currency, the Administrative Agent’s Office for such currency,
except payments to be made directly to an Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16 and 9.03 shall be made directly to the Persons entitled thereto.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
The Administrative Agent shall distribute any such payments denominated in the
same currency received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder

 

76



--------------------------------------------------------------------------------

shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. Notwithstanding the foregoing provisions of this Section, if, after
the making of any Credit Event in any Alternative Currency, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Equivalent (as of the date of repayment) of such payment due, it
being the intention of the parties hereto that the Borrower take all risks of
the imposition of any such currency control or exchange regulations.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed L/C
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
based on the Dollar Equivalent amount thereof among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed L/C Disbursements
then due hereunder, ratably based on the Dollar Equivalent amount thereof among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed L/C Disbursements then due to such parties.

(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in L/C Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in L/C Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in L/C Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in L/C Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Disbursements and Swingline Loans to any assignee
or participant in accordance with Section 9.04. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.

 

77



--------------------------------------------------------------------------------

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the relevant Issuing Bank hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or the relevant Issuing
Bank, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Bank, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate. A notice of the
Administrative Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (d) shall be conclusive, absent manifest error.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04, 2.05, 2.06, 2.17 or 9.03, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid. The obligations of the
Lenders hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payments.

SECTION 2.18    Mitigation Obligations; Replacement of Lenders.

(a)    If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment. Any Lender claiming reimbursement of such costs and expenses shall
deliver to the Borrower a certificate setting forth such costs and expenses in
reasonable detail which shall be conclusive absent manifest error.

(b)    If (1) any Lender requests compensation under Section 2.14, (2) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(3) any Lender is a Defaulting Lender, (4) any Lender fails to grant a consent
in connection with any proposed change, waiver, discharge or termination of the
provisions of this Agreement as contemplated by Section 9.02 for which the

 

78



--------------------------------------------------------------------------------

consent of each Lender or each affected Lender is required but the consent of
the Required Lenders is obtained, (5) if any Lender is prohibited under
applicable Law from making Loans or Letters of Credit denominated in one or more
Alternative Currencies to the Borrower in accordance with the terms of this
Agreement, and at such time the Required Lenders are permitted under applicable
Law (and have agreed) to make such Loans and Letters of Credit in such
Alternative Currencies, or (6) if any other circumstance exists hereunder that
gives the Borrower the right to replace a Lender as a party hereto, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, but
excluding the consents required by, Section 9.04), all of its interests, rights
and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 9.04 (unless otherwise agreed by the Administrative
Agent);

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.15) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)    in the case of an assignment resulting from an event described in clause
(4) above, (A) the applicable assignee shall have consented to the applicable
amendment, waiver or consent and (B) after giving effect to such assignment (and
any other assignments made in connection therewith), each Lender shall have
consented to the applicable amendment, waiver or consent;

(v)    in the case of an assignment resulting from a circumstance described in
clause (5) above, (A) the applicable assignee shall be permitted under Law to
make Loans and Letters of Credit in all Alternative Currencies to the Borrower
in accordance with the terms of this Agreement and the other Loan Documents, and
(B) after giving effect to such assignment (and any other assignments made in
connection therewith), each Lender shall be permitted under applicable Law to
make Loans to and Letters of Credit to the Borrower in all Alternative
Currencies;

(vi)    in the case of an assignment resulting from a circumstance described in
clause (6) above, (A) the applicable assignee shall be permitted under Law and
licensed to make Loans and other applicable extensions of credit to the Borrower
in accordance with the terms of this Agreement and (B) after giving effect to
such assignment (and to any other assignments made in connection therewith),
each Lender shall be permitted under applicable Law and licensed to make such
Loans and other applicable extensions of credit under this Agreement; and

 

79



--------------------------------------------------------------------------------

(vii)    such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.19    Expansion Option.

(a)     The Borrower may from time to time after the Closing Date elect to
increase the Revolving Commitments (“Increased Commitments”) in an aggregate
principal amount of not less than $25,000,000. The Borrower may arrange for any
such increase to be provided by one or more Lenders (each Lender so agreeing to
an increase in its Revolving Commitment, an “Increasing Lender”), or by one or
more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Revolving Commitments or to participate in such Revolving
Commitments, as the case may be; provided that each Augmenting Lender (and, in
the case of an Increased Commitment, each Increasing Lender) shall be subject to
the approval of the Borrower, the Administrative Agent, each Issuing Bank and
Swingline Lender (such consents not to be unreasonably withheld or delayed).
Without the consent of any Lenders other than the relevant Increasing Lenders or
Augmenting Lenders, this Agreement and the other Loan Documents may be amended
pursuant to an Additional Credit Extension Amendment as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.19. Increases of Revolving
Commitments shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Revolving Commitments shall be permitted under
this paragraph unless on the proposed date of the effectiveness of such increase
in the Revolving Commitments, (i) the conditions set forth in paragraphs (a) and
(b) of Section 4.04 shall be satisfied or waived by the Required Lenders and the
Administrative Agent, (ii) after giving effect to such increase in the Revolving
Commitments, the Borrower shall be in compliance, on a Pro Forma Basis, with the
Consolidated Leverage Ratio (determined as of the most recently ended fiscal
quarter and assuming that the entire amount of such increase had been borrowed
as of such quarter end), and (iii) the Administrative Agent shall have received
a certificate confirming (and, as applicable, setting forth reasonably detailed
calculations demonstrating) compliance with each of the requirements set forth
in clauses (i) and (ii) above, dated such date and executed by a Financial
Officer of the Borrower. On the effective date of any increase in the Revolving
Commitments, (i) each relevant Increasing Lender and Augmenting Lender shall
make available to the Administrative Agent such amounts in Same Day Funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Loans of all the Lenders to equal its Applicable
Percentage of such outstanding Loans, and (ii) if, on the date of such increase,
there are any Revolving Loans outstanding, such Revolving Loans shall on or
prior to the effectiveness of such Increased Commitments be prepaid to the
extent necessary from the proceeds of additional Revolving Loans

 

80



--------------------------------------------------------------------------------

made hereunder by the Increasing Lenders and Augmenting Lenders, so that, after
giving effect to such prepayments and any borrowings on such date of all or any
portion of such Increased Commitments, the principal balance of all outstanding
Revolving Loans owing to each Lender is equal to such Lender’s pro rata share
(after giving effect to any nonratable Increased Commitment pursuant to this
Section 2.19) of all then outstanding Revolving Loans. The Administrative Agent
and the Lenders hereby agree that the Borrowing Request, minimum borrowing, pro
rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence. The deemed payments made pursuant to clause
(ii) of the second preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurocurrency
Loan, shall be subject to indemnification by the Borrower pursuant to the
provisions of Section 2.15 if the deemed payment occurs other than on the last
day of the related Interest Periods. For the avoidance of doubt, no Lender shall
have any obligation to provide any Increased Commitment.

(b)    This Section 2.19 shall override any provisions in Section 9.02 to the
contrary.

SECTION 2.20    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.17, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.

SECTION 2.21     Extended Revolving Commitments.

(a)    Request for Extended Revolving Commitments. The Borrower may at any time
and from time to time after the Closing Date, upon written request to and the
consent of the Administrative Agent (each, a “Revolving Extension Request”),
request that an aggregate principal amount of not less than $300,000,000 of the
then existing Commitments of any Class (each, an “Existing Revolver Tranche”) be
amended to, among other things, extend the applicable Revolving

 

81



--------------------------------------------------------------------------------

Credit Maturity Date with respect thereto (the “Existing Maturity Date”) to a
date that is no earlier than the then Latest Maturity Date of any other
Commitment hereunder (any such Revolving Commitments so amended, “Extended
Revolving Commitments”); provided that (i) after giving effect to any Extended
Revolving Commitment under this Section 2.21, there shall be no more than three
(3) Classes of Commitments outstanding at any time and (ii) any such Extended
Revolving Commitments shall be offered on the same terms (including as to the
proposed interest rates and fees) to each Revolving Lender under the applicable
Existing Revolver Tranche on a ratable basis. Promptly after receipt of any
Revolving Extension Request, the Administrative Agent shall provide a copy of
such request to each of the Revolving Credit Lenders under the applicable
Existing Revolver Tranche to be amended, which request shall set forth the
proposed terms (which shall be determined in consultation with the
Administrative Agent) of the Extended Revolving Commitments to be established.
Each Revolving Extension Request shall specify (A) the applicable Class of
Commitments and Loans hereunder to be extended, (B) the date to which the
applicable maturity date is sought to be extended, (C) the changes, if any, to
the Applicable Rate to be applied in determining the interest payable on the
Loans of, and fees payable hereunder to, Extending Revolving Lenders (as defined
below) in respect of that portion of their Commitments and Loans extended to
such new maturity date and the time as of which such changes will become
effective (which may be prior to the Existing Maturity Date) and (D) any other
amendments or modifications to this Agreement applicable to such Extended
Revolving Commitments, provided that no such changes or modifications pursuant
to this clause (D) shall become effective prior to the then Latest Maturity
Date. At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each applicable
Revolving Lender is requested to respond to such request (which shall in no
event be less than fifteen (15) calendar days (or such shorter period as may be
agreed by the Administrative Agent) from the date of delivery of such notice to
such Revolving Lenders) and shall agree to such procedures, if any, as may be
established by, or reasonably acceptable to, the Administrative Agent to
accomplish the purposes of this Section 2.21.

(b)    Election to Extend. Any Revolving Lender wishing to have all or a portion
of its Revolving Commitments under the Existing Revolving Tranche amended into
Extended Revolving Commitments (each, an “Extending Revolving Lender”) specified
in the Revolving Extension Request shall notify the Administrative Agent on or
prior to the response date specified in such Revolving Extension Request of the
amount of its Revolving Commitments it has elected to be amended (subject to any
minimum denomination requirements imposed by the Administrative Agent not to
exceed $50,000,000). No Revolving Lender shall have any obligation to agree to
provide any Extended Revolving Commitment pursuant to any Revolving Extension
Request. Any Revolving Lender not responding on or prior to such response date
shall be deemed to have declined such Revolving Extension Request. The
Administrative Agent shall notify the Borrower and each Revolving Lender under
the applicable Existing Revolver Tranche of responses to such Revolving
Extension Request. In the event that the aggregate principal amount of existing
Revolving Commitments that the Extending Revolving Lenders have elected to amend
pursuant to the relevant Revolving Extension Request exceeds the amount of
Extended Revolving Commitments requested by the Borrower, the principal amount
of Extended Revolving Commitments requested by the Borrower shall be allocated
to each Extending Revolving Lender in such manner and in such amounts as may be
agreed by Administrative Agent and the Borrower, in their sole discretion.

 

82



--------------------------------------------------------------------------------

(c)    Revolving Extension Amendment. Extended Revolving Commitments shall be
established pursuant to an amendment (each, a “Revolving Extension Amendment”)
to this Agreement among the Borrower, the Administrative Agent and each
Extending Revolving Lender, if any, providing an Extended Revolving Commitment
thereunder, which shall be consistent with the provisions set forth in Sections
2.21(a), (b) and (d) (but which shall not require the consent of any other
Lender). The effectiveness of any Revolving Extension Amendment shall be subject
to the satisfaction on the date thereof of each of the conditions set forth in
Section 4.04 (with all references in such Sections to a Borrowing being deemed
to be references to such Revolving Extension Request) and receipt of a
certificate to that effect and, any other condition as may be agreed among the
Borrower, the Administrative Agent and the Extending Revolving Lenders. The
Administrative Agent shall promptly notify each Revolving Lender as to the
effectiveness of each Revolving Extension Amendment and the matters specified
therein. Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Revolving Extension Amendment,
without the consent of any other Lender, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Extended Revolving
Commitments incurred pursuant thereto, and (ii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.21, in each case, in a manner consistent
with the terms of this Section 2.21 and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Revolving Extension
Amendment.

(d)    Terms of Extended Revolving Commitments. Except as expressly provided
herein, all Extended Revolving Commitments effected pursuant to any Revolving
Extension Request and Revolving Extension Amendment shall be subject to the same
terms (including borrowing terms, interest terms and payment terms), and shall
be subject to the same conditions as the then existing Revolving Commitments (it
being understood that customary arrangement or commitment fees payable to one or
more Arrangers (or their Affiliates) or one or more Extending Revolving Lenders,
as the case may be, may be different than those paid with respect to the
existing Revolving Lenders under the then existing Revolving Commitments on or
prior to the Closing Date or with respect to any other Extending Revolving
Lenders in connection with any other Extended Revolving Commitments effected
pursuant to this Section 2.21); provided, however, that at the election of the
Borrower (in consultation with the Administrative Agent), the Borrower may offer
to effect Extended Revolving Commitments with (i) interest and fees at different
rates applicable solely with respect to such Extended Revolving Commitments (and
related outstandings), which may take effect as of the date of the Revolving
Extension Amendment, and (ii) such other covenants and terms, which in the case
of this clause (ii), apply to any period after the Latest Maturity Date that is
in effect on the effective date of the Revolving Extension Amendment related
thereto (immediately prior to the establishment of such Extended Revolving
Commitments). After giving effect to any Extended Revolving Commitment, all
borrowings under the Revolving Commitments (including any such Extended
Revolving Commitments) and repayments thereunder shall be made on a pro rata
basis (except for (x) any payments of interest and fees at different rates on
any Revolving Extension Series (and related Loans thereunder) and (y) repayments
required upon the applicable Revolving Credit Maturity Date of other Revolving
Commitments). If a Revolving Extension Amendment has become effective hereunder,
not later than the fifth Business Day prior to the Existing Maturity Date the
Borrower shall make prepayments of Revolving Loans and shall Cash Collateralize
Letters of Credit, such that, after

 

83



--------------------------------------------------------------------------------

giving effect to such prepayments and such provision of cash collateral, the
aggregate Revolving Credit Exposure as of such date will not exceed the
aggregate Extended Revolving Commitments of the Extended Revolving Lenders
extended pursuant to this Section 2.21 (and the Borrower shall not be permitted
thereafter to request any Revolving Loan or any issuance, amendment, renewal or
extension of a Letter of Credit if, after giving effect thereto, the aggregate
Revolving Credit Exposure would exceed the aggregate amount of the Extended
Revolving Commitments then in effect).

(e)    Revolving Extension Series. Any Extended Revolving Commitments effected
pursuant to a Revolving Extension Request shall be designated a series (each, a
“Revolving Extension Series”) of Extended Revolving Commitments for all purposes
of this Agreement; provided that any Extended Revolving Commitments effected
from an Existing Revolver Tranche may, to the extent provided in the applicable
Revolving Extension Amendment, be designated as an increase in any previously
established Revolving Extension Series with respect to such Existing Revolver
Tranche.

SECTION 2.22    Defaulting Lender.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)     Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Banks’ L/C Exposure with respect to
such Defaulting Lender in accordance with Section 2.05(g); fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future L/C Exposure with respect to such Defaulting Lender with respect
to future Letters of Credit issued under this Agreement, in accordance with
Section 2.05(g); sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Banks or Swingline
Lenders against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a

 

84



--------------------------------------------------------------------------------

payment of the principal amount of any Loans or L/C Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02, Section 4.03 and/or Section 4.04,
as applicable, were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Disbursements owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Disbursements and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to Section 2.22(a)(ii). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(i) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(ii)     Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Disbursements and
Swingline Loans shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Commitment. Subject to Section 9.20, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(iii)     Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in Section 2.22(a)(ii) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lenders’ Swingline Exposure and (y) second, Cash
Collateralize the Issuing Banks’ L/C Exposure in accordance with the procedures
set forth in Section 2.05(g).

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each Swingline Lender and Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.22(a)(ii)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

85



--------------------------------------------------------------------------------

(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, the Swingline Lender shall not be required to fund any
Swingline Loan and no Issuing Bank shall be required to issue, amend or increase
any Letter of Credit, unless it is satisfied that, after giving effect to such
Swingline Loan or Letter of Credit and the reallocation of all Defaulting
Lenders’ participation therein pursuant to Section 2.22(a)(ii), the aggregate
Revolving Credit Exposure of all non-Defaulting Lenders does not exceed the
aggregate Revolving Commitments of all non-Defaulting Lenders.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent, the Lenders
and the Issuing Banks that (x) as of the Effective Date, the Specified
Representations are true and correct in all material respects (except that any
Specified Representation that is qualified by “materiality”, “material adverse
effect” or a similar term shall be true and correct in all respects) and (y) (a)
as of the Closing Date, after giving effect to the Transactions, (b) immediately
following consummation of the Combination, after giving effect to the
Combination Transactions and (c) except as to representations and warranties
made as of a date certain, as of the date such representations and warranties
are deemed to be made under Article IV of this Agreement (it being understood,
in each case in the foregoing clauses (x) and (y), that no representations or
warranties relating to the Mylan Business shall be made prior to the
consummation of the Combination Transactions), that:

SECTION 3.01    Organization; Powers; Subsidiaries. The Borrower and its
Material Subsidiaries are duly organized, validly existing and in good standing
(to the extent such concept is applicable in the relevant jurisdiction) under
the laws of the jurisdiction of its organization, have all requisite power and
authority to carry on their respective business as now conducted and, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, are qualified to
do business in, and are in good standing (to the extent such concept is
applicable) in, every jurisdiction where such qualification is required. All of
the outstanding shares of capital stock and other equity interests on the
Closing Date, to the extent owned by the Borrower or any Subsidiary, of each
Material Subsidiary are validly issued and outstanding and fully paid and
nonassessable (if applicable) and all such shares and other equity interests are
owned, beneficially and of record, by the Borrower or such other Subsidiary on
the Closing Date free and clear of all Liens, other than Liens permitted under
Section 6.02; provided that any untruth, misstatement or inaccuracy of the
foregoing representation in this sentence shall only be deemed a breach of such
representation to the extent such untruth, misstatement or inaccuracy is
material to the interests of the Lenders. As of the Closing Date, there are no
outstanding commitments or other obligations of the Borrower or any Subsidiary
to issue, and no options, warrants or other rights of any Person other than the
Borrower or any Subsidiary to acquire, any shares of any class of capital stock
or other equity interests of any Material Subsidiary, except as disclosed on
Schedule 3.01.

 

86



--------------------------------------------------------------------------------

SECTION 3.02    Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate, limited liability company or partnership powers and have
been duly authorized by all necessary corporate or other organizational and, if
required, stockholder action. The Loan Documents have been duly executed and
delivered by each Loan Party party thereto and constitute a legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Debtor Relief Laws and subject
to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (A) the approvals,
consents, registrations, actions and filings which have been duly obtained,
taken, given or made and are in full force and effect and (B) those approvals,
consents, registrations or other actions or filings, the failure of which to
obtain or make would not reasonably be expected to have a Material Adverse
Effect, (b) will not violate (i) any applicable law or regulation or order of
any Governmental Authority or (ii) the charter, by-laws or other organizational
documents of any Loan Party, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon any Loan Party or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party, and (d) will not result in the creation or imposition of any
Lien on any material asset of any Loan Party (other than pursuant to the Loan
Documents and Liens permitted by Section 6.02); except with respect to any
violation or default referred to in clause (b)(i) or (c) above, to the extent
that such violation or default would not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.04    Financial Statements; Financial Condition; No Material Adverse
Change.

(a)    The Borrower has heretofore furnished to the Lenders (x) the combined
balance sheets as of December 31, 2018 and December 31, 2019 of the Upjohn
Business and combined statements of income, equity and cash flows of the Upjohn
Business for each of the three fiscal years ended December 31, 2017,
December 31, 2018 and December 31, 2019, in each case, reported on by KPMG LLP
and (y) the unaudited financial statements as of, and for the fiscal quarter
ended, March 29, 2020 and the other unaudited financial statements required to
be delivered under Section 4.02(e), in each case certified by its chief
financial officer which financial statements present fairly, in all material
respects, the consolidated financial position and results of operations and cash
flows of the Upjohn Business as of such dates and for such periods in accordance
with GAAP.

(b)    Except as set forth on Schedule 3.04(b), since December 31, 2019, there
has been no material adverse change in the business, assets, properties or
financial condition of the Borrower and its Subsidiaries, taken as a whole;
provided that for the period from the Effective Date through December 31, 2020,
the impacts of the novel coronavirus COVID-19 pandemic on the business, assets,
properties or financial condition of the Borrower and its Subsidiaries, taken as
a whole, (i) that occurred prior to the Effective Date and that were publicly
disclosed by the Borrower in its securities filings or disclosed to the
Administrative Agent and the Lenders in writing prior to the Effective Date or
(ii) that were reasonably foreseeable (in consequence and duration) as of the
Effective Date in light of any event, development or circumstance described in

 

87



--------------------------------------------------------------------------------

the foregoing clause (i) (provided that any such impacts described in this
clause (ii) do not have a disproportionate impact on the Borrower and its
Subsidiaries when compared to other comparably situated companies), will, in
each case, be disregarded.

SECTION 3.05    Properties.

(a)    Each Loan Party has good and marketable title to, or valid leasehold
interests in, all its material real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to have such
title or interest would not reasonably be expected to have a Material Adverse
Effect.

(b)    The Borrower and its Subsidiaries own, or are licensed or possesses the
right to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to the operation of the business of the Borrower
and its Subsidiaries, taken as a whole, and, to the knowledge of the Borrower,
the use thereof by the Borrower and its Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.06    Litigation and Environmental Matters.

(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries as to
which there is a reasonable possibility of an adverse determination that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters). There are no labor
controversies pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries which would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any applicable Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any pending or
known Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

SECTION 3.07    Compliance with Laws and Agreements. Except as set forth on
Schedule 3.07, each of the Borrower and its Subsidiaries is in compliance with
all laws, regulations and orders of any Governmental Authority applicable to it
or its property and all agreements and other instruments (excluding agreements
governing Indebtedness) binding upon it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08     Investment Company Status. Neither the Borrower nor any other
Loan Party is required to register as an “investment company” as defined in the
Investment Company Act of 1940.

 

88



--------------------------------------------------------------------------------

SECTION 3.09    Taxes. Each of the Borrower and its Subsidiaries has filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes (including any Taxes in the capacity of
a withholding agent) required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books reserves
to the extent required by GAAP or (b) to the extent that the failure to do so
would not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect.

SECTION 3.10    Solvency. (a) On the Closing Date after giving effect to the
Transactions, the Contribution, the Borrower Cash Distribution and the
Distribution (but prior to the Combination), the Borrower and its Subsidiaries,
on a consolidated basis, are Solvent and (b) from and after, as applicable,
consummation of the Combination, after giving effect to the Combination
Transactions, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

SECTION 3.11    [Reserved].

SECTION 3.12    Disclosure. None of the reports, financial statements,
certificates or other written information (excluding any financial projections
or pro forma financial information and information of a general economic or
general industry nature) furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), when taken as a whole and when taken together with
the Borrower’s SEC filings at such time, contains as of the date such statement,
information, document or certificate was so furnished any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The projections and pro forma financial information contained in the
materials referenced above have been prepared in good faith based upon
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information is not
to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount.

SECTION 3.13    Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.14    PATRIOT Act. Each of the Loan Parties and each of their
respective Subsidiaries are in compliance, in all material respects, with the
Act. No part of the proceeds of the Loans will be used, directly or, to the
knowledge of the Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

89



--------------------------------------------------------------------------------

SECTION 3.15    OFAC.

(a)    Neither the Borrower, nor any Subsidiary is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by OFAC (an “OFAC Listed Person”) or a Person sanctioned by the United
States of America pursuant to any of the regulations administered or enforced by
OFAC (31 C.F.R., Subtitle B, Chapter V, as amended) or a Person whose name
appears on any economic sanctions list administered by the European Union or Her
Majesty’s Treasury (an “EU/UK Listed Person”) or a Person that is the target of
European Union or United Kingdom economic sanctions; or (ii) a department,
agency or instrumentality of, or is otherwise controlled by or acting on behalf
of, directly or indirectly, (x) any OFAC Listed Person or any EU/UK Listed
Person, or (y) the government of a country the subject of comprehensive U.S.
economic sanctions administered by OFAC (collectively, “OFAC Countries”).

(b)    The Borrower represents and covenants that no Loan, nor the proceeds from
any Loan, has been or will be used, directly or, to the knowledge of the
Borrower, indirectly, to lend, contribute, provide or has otherwise been made or
will otherwise be made available for the purpose of funding any activity or
business in any OFAC Countries or for the purpose of funding any prohibited
activity or business of any Person located, organized or residing in any OFAC
Country or who is an OFAC Listed Person or an EU/UK Listed Person, absent valid
and effective license and permits issued by the government of the United States
or otherwise in accordance with applicable Laws, or in any other manner that
will result in any material violation by any Lender, any Arranger or the
Administrative Agent of the sanctions administered or enforced by OFAC (31
C.F.R., Subtitle B, Chapter V, as amended).

SECTION 3.16    Beneficial Ownership Certification. The information included in
the Beneficial Ownership Certification, if applicable, is true and correct in
all respects, as of the date such Beneficial Ownership Certification is
delivered.

SECTION 3.17    Representations as to Foreign Obligors. Each Foreign Obligor
represents and warrants to the Administrative Agent and the Lenders that:

(a)    Such Foreign Obligor is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property (other than, in case of a
Foreign Obligor organized under the laws of the Netherlands, assets located in
the Netherlands that are destined for public service and books and records) has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Obligor is organized and existing in respect of its obligations
under the Applicable Foreign Obligor Documents.

(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable

 

90



--------------------------------------------------------------------------------

Foreign Obligor Documents. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Obligor Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.

(c)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

ARTICLE IV

Conditions

SECTION 4.01    Conditions Precedent to Effectiveness. This Agreement shall
become effective on and as of the first date on which the following conditions
precedent have been satisfied:

(a)    The Administrative Agent (or its counsel) shall have received a
counterpart of this Agreement duly executed and delivered by the Borrower;

(b)    The total commitments for the Bridge Financing under the Bridge Financing
Commitment Letter shall be reduced concurrently with the effectiveness of this
Agreement by an amount equal to $1,500,000,000.

(c)    The Specified Representations shall be true and correct in all material
respects (except that any Specified Representation that is qualified by
“materiality”, “material adverse effect” or a similar term shall be true and
correct in all respects) as of the Effective Date. For the avoidance of doubt,
no representations or warranties relating to the Mylan Business shall be made
prior to the consummation of the Combination Transactions;

(d)    The Administrative Agent shall have received the executed legal opinion
letter of Cravath, Swaine & Moore LLP, in a form reasonably satisfactory to the
Administrative Agent;

(e)    The Administrative Agent shall have received such customary closing
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrower, the authorization of the Transactions and incumbency, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel;

 

91



--------------------------------------------------------------------------------

(f)    The Administrative Agent shall have received at least three Business Days
prior to the Effective Date all documentation and other information regarding
the Borrower required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act and the Beneficial Ownership Regulation, in each case to the
extent reasonably requested at least ten Business Days prior to the Effective
Date; and

(g)    All costs, fees, expenses (including legal fees and expenses) to the
extent invoiced at least two Business Days prior to the Effective Date and the
fees contemplated by the Fee Letters payable to the Arrangers, the
Administrative Agent or the Lenders shall have been paid on or prior to the
Effective Date, in each case, to the extent required by the Fee Letters or the
Loan Documents to be paid on or prior to the Effective Date.

Without limiting the generality of the provisions of the sub-clause (e)(v) of
clause (c) of Article VIII, for purposes of determining compliance with the
conditions specified in this Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objection thereto.

SECTION 4.02    Conditions Precedent to Closing Date. The occurrence of the
Closing Date and the obligations of the Lenders to make the Loan under the
Certain Funds Draw on the Closing Date are, in each case, subject to each of the
following conditions being satisfied:

(a)    The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower certifying that (a) the conditions to the
Combination set forth in the Business Combination Agreement (without giving
effect to any modifications, consents, amendments or waivers thereto by Mylan
that in each case are materially adverse to the interests of the Lenders or the
Arrangers, in their capacities as such, unless the Arrangers shall have provided
their written consent thereto (such consent not to be unreasonably withheld,
conditioned or delayed)), in each case, other than such conditions that by their
nature are to be satisfied upon the closing of such transaction, have been
satisfied or waived or are expected to be satisfied and waived on the Closing
Date or one Business Day thereafter and (b) the Distribution is expected to be,
the Combination is expected to be and the Contribution has been or is expected
to be consummated on the Closing Date or one Business Day thereafter;

(b)    The Administrative Agent shall have received a certificate attesting to
the Solvency of the Borrower and its Subsidiaries (taken as a whole) on the
Closing Date after giving effect to the Transactions, the Contribution, the
Borrower Cash Distribution and the Distribution (but prior to the Combination)
in or substantially in the form attached as Exhibit H hereto, from a Financial
Officer of the Borrower;

(c)    The Administrative Agent shall have received Notes executed by the
Borrower in favor of each Lender requesting Notes at least three Business Days
prior to the Closing Date;

 

92



--------------------------------------------------------------------------------

(d)    All costs, fees, expenses (including legal fees and expenses) to the
extent invoiced at least two Business Days prior to the Closing Date and the
fees contemplated by the Fee Letters payable to the Arrangers, the
Administrative Agent or the Lenders shall have been paid on or prior to the
Closing Date, in each case, to the extent required by the Fee Letters or the
Loan Documents to be paid on or prior to the Closing Date;

(e)    The Administrative Agent shall have received (i) audited consolidated
balance sheets of the Mylan Business for each of its two most recent fiscal
years and audited consolidated statements of income and cash flows of the Mylan
Business for each of its three most recent fiscal years, in each case, ended at
least 60 days prior to the Closing Date and unaudited financial statements of
the Mylan Business for any quarterly interim period or periods (other than the
fourth fiscal quarter) ended after the date of its most recent audited financial
statements (and corresponding periods of any prior year) and more than 40 days
prior to the Closing Date (with respect to which independent auditors shall have
performed a SAS 100 review) and (ii) audited combined balance sheets of the
Upjohn Business for each of its two most recent fiscal years and audited
combined statements of income and cash flows of the Upjohn Business for each of
its three most recent fiscal years, in each case, ended at least 90 days prior
to the Closing Date and unaudited financial statements of the Upjohn Business
for any quarterly interim period or periods (other than the fourth fiscal
quarter) ended after the date of its most recent audited financial statements
(and corresponding periods of any prior year) and more than 90 days prior to the
Closing Date (with respect to which independent auditors shall have performed a
SAS 100 or equivalent review). The Administrative Agent hereby acknowledges that
the public filing with the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended, of any of the foregoing financial
statements will satisfy the requirements of this paragraph and hereby
acknowledge receipt of the financial statements of the Upjohn Business as of,
and for (i) the three fiscal years ended December 31, 2019 and (ii) the fiscal
quarter ended March 29, 2020;

(f)    At the time of and upon giving effect to the Borrowing and application of
the proceeds of the Certain Funds Draw on the Closing Date, (x) each Combination
Transaction Representation shall be true and correct as of the Closing Date (but
only to the extent that Mylan has the right to terminate its obligation to
consummate the Combination (or otherwise does not have an obligation to close)
under the Business Combination Agreement as a result of a failure of such
representations in the Business Combination Agreement to be accurate), (y) the
Specified Representations shall be true and correct in all material respects
(except that any Specified Representation that is qualified by “materiality”,
“material adverse effect” or a similar term shall be true and correct in all
respects) as of the Closing Date and (z) there shall not exist any Event of
Default under clause (a), (b), (h), (i) or (j) of Article VII with respect to
the Borrower under this Agreement;

(g)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that the conditions set forth in
the preceding clause (f) have been satisfied;

(h)    Except as otherwise disclosed or identified in (a) the Pluto SEC
Documents (as defined in the Business Combination Agreement as in effect as of
the date hereof) filed or furnished with the SEC (as defined in the Business
Combination Agreement as in effect as of the date hereof) on or prior to the
date hereof (excluding any risk factor disclosure and disclosure of

 

93



--------------------------------------------------------------------------------

risks included in any “forward-looking statements” disclaimer included in such
Pluto SEC Documents that are predictive, forward-looking or primarily cautionary
in nature); provided that this exception shall apply only to the extent that the
relevance of such disclosure to the applicable representation and warranty is
reasonably apparent on its face, or (b) the Spinco Disclosure Schedule (as
defined in the Business Combination Agreement as in effect as of the date
hereof) (it being understood that any information set forth in one section or
subsection of the Spinco Disclosure Schedule shall be deemed to apply to and
qualify the representation and warranty set forth in the Section of the Business
Combination Agreement to which it corresponds in number and, whether or not an
explicit reference or cross-reference is made, each other representation and
warranty set forth in each other Section of Article V or Article VI of the
Business Combination Agreement for which it is reasonably apparent on the face
of such information that such information is relevant to such other Section),
since December 31, 2018, there has not been any change, event, development,
occurrence or effect that would reasonably be expected to have, individually or
in the aggregate, a Spinco Material Adverse Effect (as defined in the Business
Combination Agreement as in effect as of the date hereof); and

(i)    The Administrative Agent shall have received a Borrowing Request, duly
completed and executed by the Borrower.

SECTION 4.03    Conditions Precedent to All Extensions of Credit on the Closing
Date (Excluding The Certain Funds Draw). Except in the case of the Borrowing of
the Certain Funds Draw, the obligation of each Lender to make a Loan on the
occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew or
extend any Letter of Credit, on the Closing Date is subject to the satisfaction
of the following conditions:

(a)    The occurrence of (i) the Closing Date and (ii) the consummation of the
Combination;

(b)    The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that prior to or substantially
concurrently with the occurrence of the Closing Date, all indebtedness under the
Existing Credit Agreement and all other amounts payable thereunder have been
paid in full and all commitments to extend credit thereunder shall have
terminated;

(c)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that the conditions specified in
Sections 4.04(a) and (b) have been satisfied; and

(d)    The Administrative Agent shall have received a Borrowing Request, duly
completed and executed by the Borrower.

SECTION 4.04    Conditions Precedent to All Extensions of Credit After The
Combination (Excluding The Certain Funds Draw). Except in the case of the
Borrowing of the Certain Funds Draw, the obligation of each Lender to make a
Loan on the occasion of any Borrowing (but not a conversion or continuation of
Loans), and of the Issuing Banks to issue,

 

94



--------------------------------------------------------------------------------

amend, renew or extend any Letter of Credit, in each case, following the
consummation of the Combination is subject to the satisfaction of the following
conditions:

(a)    The representations and warranties of the Borrower set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects (except to the extent that any representation and warranty that is
qualified by materiality shall be true and correct in all respects) on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except (i) where any
representation and warranty is expressly made as of a specific earlier date,
such representation and warranty shall be true in all material respects as of
any such earlier date and (ii) the representations and warranties set forth in
Section 3.04(b) and 3.06 shall only be required to be made on the Closing Date
and shall not be required to be made for any Credit Event following the Closing
Date (but shall be required to be made on the date any Increased Commitments are
established);

(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and

(c)    The Administrative Agent shall have received a Borrowing Request, duly
completed and executed by the Borrower.

In the case of the first Credit Event with respect to which the conditions in
this Section 4.04 apply, the Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying that all
of the conditions specified in Section 4.03 (other than Section 4.03(c)) have
been satisfied.

Except to the extent required above, each Borrowing and each issuance,
amendment, renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in paragraphs (a) and (b) of this Section 4.04. For the
avoidance of doubt, the conditions precedent set forth in this Section 4.04
shall not apply to the Borrowing of the Certain Funds Draw.

ARTICLE V

Affirmative Covenants

Applicable only from and after the consummation of the Combination and until the
Commitments have expired or been terminated and the principal of and interest on
each Loan and all fees payable hereunder shall have been paid in full and all
Letters of Credit shall have expired or terminated or been Cash Collateralized
on terms satisfactory to the Issuing Banks and all L/C Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Administrative
Agent, the Lenders and the Issuing Banks that:

SECTION 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (who shall promptly furnish a copy to each
Lender):

(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Borrower, the audited consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by an independent public accountant of
recognized

 

95



--------------------------------------------------------------------------------

national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial position and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP;

(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries and related statements of operations and cash flows as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial position
and results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

(c)    concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate substantially in the form of Exhibit E executed
by a Financial Officer (x) certifying as to whether, to the knowledge of such
Financial Officer after reasonable inquiry, a Default has occurred and is
continuing and, if so, specifying the details thereof and any action taken or
proposed to be taken with respect thereto; and (y) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.07;

(d)    [reserved];

(e)    promptly after the same become publicly available, copies of all annual,
quarterly and current reports and proxy statements filed by the Borrower or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of the SEC; and

(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

Financial statements and other information required to be delivered pursuant to
Sections 5.01(a), 5.01(b) and 5.01(e) shall be deemed to have been delivered if
such statements and information shall have been posted by the Borrower on its
website or shall have been posted on IntraLinks or similar site to which all of
the Lenders have been granted access or are publicly available on the SEC’s
website pursuant to the EDGAR system.

The Borrower acknowledges that (a) the Administrative Agent and/or the Arrangers
may, but shall not be obligated to, make available to the Lenders and the
Issuing Banks materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting such
information on DebtDomain, IntraLinks, Syndtrak, ClearPar, or similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders may be
“public side” Lenders (i.e., Lenders that do not wish to receive material
non-public information

 

96



--------------------------------------------------------------------------------

with respect to the Borrower, its Subsidiaries or their securities) (each, a
“Public Lender”). The Borrower agrees to identify that portion of the
information to be provided to Public Lenders hereunder as “PUBLIC” and that such
information will not contain material non-public information relating to the
Borrower or its Subsidiaries (or any of their securities).

SECTION 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for prompt notification to each Lender) prompt (but in any
event within five (5) Business Days) written notice after any Financial Officer
obtains knowledge of the following:

(a)    the occurrence of any continuing Default;

(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof that would reasonably be expected to result in a Material
Adverse Effect; and

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its legal
existence, and (ii) the rights, licenses, permits, privileges and franchises
material to the conduct of its business, except, in the case of the preceding
clause (ii), to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any transaction that is not otherwise prohibited under
Section 6.03.

SECTION 5.04    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations (other than Indebtedness), including
Tax liabilities, before the same shall become delinquent or in default, except
where (a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (ii) the Borrower or such Subsidiary has set aside
on its books reserves with respect thereto to the extent required by GAAP or
(b) the failure to make payment would not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect.

SECTION 5.05    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Material Subsidiaries to, (a) keep and maintain all
Property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and casualty or condemnation
excepted, except if the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and (b) maintain, with financially sound and
reputable insurance companies or through self-insurance, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

 

97



--------------------------------------------------------------------------------

SECTION 5.06    Inspection Rights. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or, during the continuance of an Event of Default, any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its senior officers and use commercially reasonable efforts
to make its independent accountants available to discuss the affairs, finances
and condition of the Borrower, all at such reasonable times and as often as
reasonably requested and in all cases subject to applicable Law and the terms of
applicable confidentiality agreements and to the extent the Borrower reasonably
determines that such inspection, examination or discussion will not violate or
result in the waiver of any attorney-client privilege; provided that (i) the
Lenders will conduct such requests for visits and inspections through the
Administrative Agent and (ii) unless an Event of Default has occurred and is
continuing, such visits and inspections can occur no more frequently than once
per year. The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
accountants.

SECTION 5.07     Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including Environmental
Laws), except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08    Use of Proceeds and Letters of Credit. The proceeds of Loans and
other Credit Events will be used for general lawful corporate purposes of the
Borrower and its Subsidiaries; provided that the proceeds of the Loan made under
the Certain Funds Draw on the Closing Date shall only be used to finance a
portion of the Borrower Cash Distribution. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

SECTION 5.09    Guarantees. (a) (i) In the event that any Subsidiary of the
Borrower (other than an Excluded Finco or a Receivables Entity) incurs or
guarantees (x) any Indebtedness of the Borrower, owed to a Person other than any
Subsidiary, in excess of an aggregate principal amount of $500,000,000 for all
such Indebtedness of such Subsidiary with respect to the Borrower (such
Indebtedness of such Subsidiary with respect to the Borrower, “Triggering
Indebtedness”) or (y) Mylan Notes in excess of an aggregate principal amount of
$500,000,000 and (ii) if Finco ceases to be an Excluded Finco and would
otherwise satisfy clause (a)(i) above, then, in each case, the Borrower shall
cause each such Subsidiary to Guarantee the Obligations in favor of the
Administrative Agent for the benefit of the Administrative Agent and the Lenders
and shall cause each such Subsidiary to deliver to the Administrative Agent
(A) a joinder to this Agreement in or substantially in the form attached as
Exhibit F (each such joinder, a “Guarantor Joinder Agreement”) duly executed and
delivered by such Subsidiary, (B) all documents and other information reasonably
requested by the Lenders in order to allow the Lenders to comply with the Act
and the Beneficial Ownership Regulation, (C) customary legal opinions
substantially similar to those delivered pursuant to Section 4.01(d) (with such
changes as may be appropriate to reflect local law concerns), (D) customary
closing documents substantially similar to those delivered pursuant to
Section 4.01(e) and (E) other documentation required under applicable Laws (it
being understood that any such guarantee of Indebtedness by such Subsidiary
shall be subject to the provisions of Section 6.01 of this Agreement). In the
event that (1) the Administrative Agent

 

98



--------------------------------------------------------------------------------

receives evidence reasonably satisfactory to it that any Guarantor (other than
Finco) has been or will concurrently be released from, or otherwise not be an
issuer or guarantor in respect of, (i) Triggering Indebtedness of such Guarantor
and (ii) Mylan Notes in excess of an aggregate principal amount of $500,000,000,
or (2) Finco becomes an Excluded Finco, then, in each case, at the request of
the Borrower, such Guarantor shall be released from the Guarantee Agreement
(and, for the avoidance of doubt, such release shall not require the approval of
the Lenders) so long as at the time of and after giving effect to such release
and all such concurrent releases, all of such Guarantor’s then outstanding
Indebtedness would then be permitted to be incurred at such time under
Section 6.01 (treating, for this purpose, all Indebtedness of such Guarantor as
being incurred at the time of such release).

(b)    The Borrower shall, not later than one Business Day after the
consummation of the Combination, cause each Mylan Guarantor and each other
Guarantor to Guarantee the Obligations in favor of the Administrative Agent for
the benefit of the Administrative Agent and the Lenders in accordance with
Section 5.09(a) and deliver (or cause to be delivered) the documents referred to
in Section 5.09(a); provided that, for the avoidance of doubt, the Guarantee of
each Mylan Guarantor and each other Guarantor shall be subject to release in
accordance with Section 5.09(a) and clause (i) of Article VIII.

ARTICLE VI

Negative Covenants

Applicable only from and after the consummation of the Combination until the
Commitments have expired or terminated and the principal of and interest on each
Loan and all fees payable hereunder have been paid in full and all Letters of
Credit have expired or terminated or been Cash Collateralized on terms
satisfactory to the Issuing Banks and all L/C Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Administrative Agent, the
Lenders and the Issuing Banks that:

SECTION 6.01    Indebtedness. The Borrower will not permit any Subsidiary that
is not a Loan Party to create, incur, assume or permit to exist any
Indebtedness, except:

(a)    Indebtedness created under the Loan Documents;

(b)    Indebtedness existing on the Closing Date and set forth in Schedule 6.01
or that could be incurred on the Closing Date pursuant to commitments set forth
in Schedule 6.01 or as contemplated in Schedule 6.01 and Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by this clause (b);

(c)    (i) Indebtedness of any Subsidiary that is not a Loan Party owing to
(x) a Loan Party or (y) any other Subsidiary; and (ii) Guarantees of
Indebtedness of any Loan Party or any Subsidiary by any other Subsidiary, to the
extent such Indebtedness is otherwise permitted under this Agreement;

(d)    (i) Indebtedness incurred to finance the acquisition, construction,
repair, replacement or improvement of any fixed or capital assets, including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by

 

99



--------------------------------------------------------------------------------

a Lien on any such assets prior to the acquisition thereof; provided that
(A) such Indebtedness is incurred prior to or within two hundred seventy
(270) days after such acquisition or the completion of such construction,
repair, replacement or improvement and (B) the aggregate principal amount of
Indebtedness permitted by this clause (d) shall not exceed the greater of
(x) $375,000,000 and (y) 1.05% of Consolidated Total Assets, determined as of
the last day of the most recent fiscal quarter prior to the date such
Indebtedness is incurred for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) and (ii) any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by clause (i) of this clause
(d);

(e)    Indebtedness in respect of letters of credit (including trade letters of
credit), bank guarantees or similar instruments issued or incurred in the
ordinary course of business, including in respect of card obligations or any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers, workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;

(f)    Indebtedness incurred pursuant to Permitted Receivables Facilities;
provided that the Attributable Receivables Indebtedness thereunder shall not
exceed at any time outstanding (x) $750,000,000, in the case of all Domestic
Subsidiaries and (y) $750,000,000, in the case of all other Subsidiaries;

(g)    Indebtedness under Swap Agreements entered into in the ordinary course of
business and not for speculative purposes;

(h)    Indebtedness in respect of bid, performance, surety, stay, customs,
appeal or replevin bonds or performance and completion guarantees and similar
obligations issued or incurred in the ordinary course of business, including
guarantees or obligations of any Subsidiary with respect to letters of credit,
bank guarantees or similar instruments supporting such obligation, in each case,
not in connection with Indebtedness for money borrowed;

(i)    Indebtedness in respect of judgments, decrees, attachments or awards that
do not constitute an Event of Default under clause (k) of Article VII;

(j)    Indebtedness consisting of bona fide purchase price adjustments,
earn-outs, indemnification obligations, obligations under deferred compensation
or similar arrangements and similar items incurred in connection with
acquisitions and asset sales not prohibited by Section 6.05 or 6.03;

(k)    Indebtedness in respect of letters of credit denominated in currencies
other than Dollars in an aggregate amount outstanding not to exceed the greater
of the foreign currency equivalent of (x) $325,000,000 and (y) 0.85% of
Consolidated Total Assets, determined as of the last day of the most recent
fiscal quarter prior to the date such Indebtedness is incurred for which
financial statements have been delivered pursuant to Section 5.01(a) or (b);

(l)    Indebtedness in respect of card obligations, netting services, overdraft
protections and similar arrangements in each case in connection with deposit
accounts;

 

100



--------------------------------------------------------------------------------

(m)    Indebtedness consisting of (x) the financing of insurance premiums with
the providers of such insurance or their affiliates or (y) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;

(n)    Foreign Jurisdiction Deposits;

(o)    (i) so long as the Borrower is in compliance with Section 6.07 on a Pro
Forma Basis as of the last day of the most recently completed Test Period (for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b)), other Indebtedness in an aggregate amount, when aggregated with the amount
of Indebtedness of the Loan Parties secured by Liens pursuant to
Section 6.02(r), not to exceed the greater of (x) $2,500,000,000 and (y) 15% of
Consolidated Net Tangible Assets, determined as of the last day of the most
recent fiscal quarter prior to the date such Indebtedness is incurred for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) and
(ii) Permitted Refinancing Indebtedness in respect of Indebtedness permitted by
clause (i) of this clause (o);

(p)    (i) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary and not created in contemplation thereof; provided that, after giving
effect to the acquisition of such Person, on a Pro Forma Basis, the Borrower
would be in compliance with Section 6.07 as of the last day of the most recent
fiscal year or fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) and (ii) any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by this clause (p);

(q)    Indebtedness supported by a Letter of Credit, in a principal amount not
to exceed the face amount of such Letter of Credit;

(r)    Indebtedness in respect of Investments permitted by Section 6.05(q);

(s)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (r) above; and

(t)    Indebtedness of the Excluded Finco.

SECTION 6.02    Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any Property now owned
or hereafter acquired by it, except:

(a)    Permitted Encumbrances;

(b)    any Lien on any Property of the Borrower or any Subsidiary existing on
the Closing Date and set forth in Schedule 6.02 and any modifications,
replacements, renewals or extensions thereof; provided that (i) such Lien shall
not apply to any other Property of the Borrower or any other Subsidiary other
than (A) improvements and after-acquired Property that is affixed or
incorporated into the Property covered by such Lien or financed by Indebtedness
permitted under Section 6.01, and (B) proceeds and products thereof, and
(ii) such Lien shall secure only those obligations which it secures on the
Closing Date and any Permitted Refinancing Indebtedness in respect thereof;

 

101



--------------------------------------------------------------------------------

(c)    any Lien existing on any Property prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any Property of any Person that
becomes a Subsidiary after the Closing Date prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
Property of the Borrower or any other Subsidiary (other than the proceeds or
products of the Property covered by such Lien and other than improvements and
after-acquired property that is affixed or incorporated into the Property
covered by such Lien) and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be, and Permitted Refinancing Indebtedness in
respect thereof;

(d)    (i) Liens on fixed or capital assets acquired, constructed, repaired,
replaced or improved by the Borrower or any Subsidiary; provided that (i) such
security interests secure Indebtedness incurred to fund the acquisition of such
assets in an aggregate principal amount not to exceed the greater of
$400,000,000 and 1.05% of Consolidated Total Assets (determined as of the last
day of the most recent fiscal quarter prior to the date such Indebtedness is
incurred for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (or any Permitted Refinancing Indebtedness in respect of
the foregoing)), (ii) such security interests and the Indebtedness secured
thereby are incurred prior to or within two hundred seventy (270) days after
such acquisition or the completion of such construction, repair or replacement
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other Property of the
Borrower or any Subsidiary, except for accessions to such fixed or capital
assets covered by such Lien, Property financed by such Indebtedness and the
proceeds and products thereof; provided further that individual financings of
fixed or capital assets provided by one lender may be cross-collateralized to
other financings of fixed or capital assets provided by such lender;

(e)    rights of setoff and similar arrangements and Liens in favor of
depository and securities intermediaries to secure obligations owed in respect
of card obligations or any overdraft and related liabilities arising from
treasury, depository and cash management services or any automated clearing
house transfers of funds and fees and similar amounts related to bank accounts
or securities accounts (including Liens securing letters of credit, bank
guarantees or similar instruments supporting any of the foregoing);

(f)    Liens on Receivables and Permitted Receivables Facility Assets securing
Indebtedness arising under Permitted Receivables Facilities; provided that a
Lien shall be permitted to be incurred pursuant to this clause (f) only if at
the time such Lien is incurred the aggregate principal amount of the obligations
secured at such time (including such Lien) by Liens outstanding pursuant to this
clause (f) would not exceed (x) $750,000,000, in the case of all Domestic
Subsidiaries and (y) $750,000,000, in the case of all other Subsidiaries;

(g)    Liens (i) on “earnest money” or similar deposits or other cash advances
in connection with acquisitions permitted by Section 6.05 or (ii) consisting of
an agreement to dispose of any Property in a disposition permitted under this
Agreement including customary rights and restrictions contained in such
agreements;

 

102



--------------------------------------------------------------------------------

(h)    Liens on cash, cash equivalents or other assets securing Indebtedness
permitted by Section 6.01(g);

(i)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower or any Subsidiary or (ii) secure any
Indebtedness;

(j)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(k)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;

(l)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by a Loan Party or any
Subsidiary in the ordinary course of business;

(m)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.05;

(n)    rights of setoff relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(o)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located and other Liens
affecting the interest of any landlord (and any underlying landlord) of any real
property leased by the Borrower or any Subsidiary;

(p)    Liens on equipment owned by the Borrower or any Subsidiary and located on
the premises of any supplier and used in the ordinary course of business and not
securing Indebtedness;

(q)    any restriction or encumbrance with respect to the pledge or transfer of
the Equity Interests of a joint venture;

(r)    Liens not otherwise permitted by this Section 6.02, provided that a Lien
shall be permitted to be incurred pursuant to this clause (r) only if at the
time such Lien is incurred the aggregate principal amount of Indebtedness
secured at such time (including such Lien) by Liens outstanding pursuant to this
clause (r) (when taken together, without duplication, with the amount of
obligations outstanding pursuant to Section 6.01(o)) would not exceed the
greater of (x) $2,500,000,000 and (y) 15% of Consolidated Net Tangible Assets,
determined as of the last day of the most recent fiscal quarter prior to the
date such Indebtedness is incurred for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) (or any Permitted Refinancing
Indebtedness in respect of the foregoing);

 

103



--------------------------------------------------------------------------------

(s)    Liens on any Property of the Borrower or any Subsidiary in favor of the
Borrower or any other Subsidiary;

(t)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(u)    Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by the Borrower and its
Subsidiaries in the ordinary course of business;

(v)    Liens, pledges or deposits made in the ordinary course of business to
secure liability to insurance carriers;

(w)    Liens securing insurance premiums financing arrangements; provided that
such Liens are limited to the applicable unpaid insurance premiums under the
insurance policy related to such insurance premium financing arrangement;

(x)    Liens on Cash Equivalents deposited as Cash Collateral on Letters of
Credit as contemplated by this Agreement;

(y)    Liens on any Property of any Subsidiary that is not a Loan Party securing
Indebtedness of such Subsidiary that is otherwise permitted under Section 6.01;
and

(z)    Liens on equity interests of any Person formed for the purposes of
engaging in activities in the renewable energy sector (including refined coal)
that qualify for federal tax benefits allocable to the Borrower and its
Subsidiaries in which the Borrower or any Subsidiary has made an investment and
Liens on the rights of the Borrower and its Subsidiaries under any agreement
relating to any such investment.

SECTION 6.03    Fundamental Changes. The Borrower will not merge into or
consolidate with or transfer all or substantially all of its assets to any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing,
the Borrower may be consolidated with or merged into any Person; provided that
any Investment in connection therewith is otherwise permitted by Section 6.05;
and provided further that, simultaneously with such transaction, (x) the Person
formed by such consolidation or into which the Borrower is merged shall
expressly assume all obligations of the Borrower under the Loan Documents,
(y) the Person formed by such consolidation or into which the Borrower is merged
shall be a corporation organized under the laws of a State in the United States,
and shall take all actions as may be required to preserve the enforceability of
the Loan Documents and (z) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger or consolidation and such supplement to this Agreement
comply with this Agreement.

SECTION 6.04    Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted

 

104



--------------------------------------------------------------------------------

Payment, except (a) the Borrower or any Subsidiary may declare and pay dividends
or other distributions with respect to its Equity Interests payable solely in
additional shares of its Qualified Equity Interests or options to purchase
Qualified Equity Interests; (b) Subsidiaries may declare and make Restricted
Payments ratably with respect to their Equity Interests; (c) the Borrower or any
Subsidiary may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for present or former officers, directors,
consultants or employees of the Borrower and its Subsidiaries in an amount not
to exceed $20,000,000 in any fiscal year (with any unused amount of such base
amount available for use in the next succeeding fiscal year); (d) the Borrower
or any Subsidiary may make Restricted Payments so long as no Event of Default
has occurred and is continuing; (e) repurchases of Equity Interests in any Loan
Party or any Subsidiary deemed to occur upon exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants; (f) the payment of cash in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exercisable for Qualified Equity Interests of the
Borrower; (g) payments made to exercise, settle or terminate any Permitted
Warrant Transaction (A) by delivery of the Borrower’s common stock, (B) by
set-off against the related Permitted Bond Hedge Transaction, or (C) with cash
payments in an aggregate amount not to exceed the aggregate amount of any
payments received by the Borrower or any of its Subsidiaries pursuant to the
exercise, settlement or termination of any related Permitted Bond Hedge
Transaction; (h) payments made in connection with any Permitted Bond Hedge
Transaction; and (i) the Borrower or any Subsidiary may make Restricted Payments
pursuant to the arrangements set forth in Schedule 6.04.

SECTION 6.05    Investments. The Borrower will not, and will not allow any of
its Subsidiaries to make or hold any Investments, except:

(a)    Investments by the Borrower or a Subsidiary in cash and Cash Equivalents;

(b)    loans or advances to officers, directors, consultants and employees of
the Borrower and the Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of the Borrower, provided that the amount of such loans and advances
shall be contributed to the Borrower in cash as common equity, and (iii) for
purposes not described in the foregoing subclauses (i) and (ii), in an aggregate
principal amount outstanding not to exceed $10,000,000;

(c)    Investments by the Borrower or any Subsidiary in the Borrower or any
Subsidiary;

(d)    (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and (ii) Investments (including debt
obligations and Equity Interests) received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business or received in connection with
the bankruptcy or reorganization of suppliers and customers or in settlement of
delinquent obligations of, or other disputes with, customers and suppliers
arising in the ordinary course of business or upon the foreclosure with respect
to any secured Investment or other transfer of title with respect to any secured
Investment;

 

105



--------------------------------------------------------------------------------

(e)    (i) Investments existing or contemplated on the Closing Date and set
forth on Schedule 6.05(e) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) Investments existing on the Closing
Date by the Borrower or any Subsidiary in the Borrower or any other Subsidiary
and any modification, renewal or extension thereof; provided that the amount of
the original Investment is not increased except by the terms of such Investment
or as otherwise permitted by this Section 6.05;

(f)    Investments in Swap Agreements in the ordinary course of business;

(g)    Investments in the ordinary course of business in prepaid expenses,
negotiable instruments held for collection and lease, utility and worker’s
compensation, performance and other similar deposits provided to third parties;

(h)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(i)    Investments in the ordinary course of business consisting of the
licensing or contribution of intellectual property pursuant to development,
marketing or manufacturing agreements or arrangements or similar agreements or
arrangements with other Persons;

(j)    any Investment; provided that no Event of Default has occurred and is
continuing at the time such Investment is made;

(k)    advances of payroll payments, fees or other compensation to officers,
directors, consultants or employees, in the ordinary course of business;

(l)    Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests of the Borrower;

(m)    lease, utility and other similar deposits in the ordinary course of
business;

(n)    [reserved;]

(o)    customary Investments in connection with Permitted Receivables
Facilities;

(p)    Permitted Bond Hedge Transactions which constitute Investments;

(q)    Investments in limited liability companies formed for the purposes of
engaging in activities in the renewable energy sector (including refined coal)
that qualify for Federal tax benefits allocable to the Borrower and its
Subsidiaries, including capital contributions and purchase price payments in
respect thereof, so long as the Borrower determines in good faith that the
amount of such tax benefits is expected to exceed the amount of such
Investments; provided that, in the event that all Investments made in reliance
on this clause (q) exceeds $125,000,000 in any fiscal year of the Borrower, the
Borrower shall promptly provide the Administrative Agent with a certificate
signed by a Financial Officer setting forth a reasonably detailed calculation of
the amount of such Investments made (or to be made) in such fiscal year and the
expected tax benefits from such Investments; and

 

106



--------------------------------------------------------------------------------

(r)    Investments resulting from the receipt of promissory notes and other
non-cash consideration in connection with any disposition not prohibited under
this Agreement or Restricted Payments permitted by Section 6.04, so long as no
Event of Default has occurred and is continuing at the time of such agreement
relating to such disposition or Restricted Payment.

SECTION 6.06     Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
Property to, or purchase, lease or otherwise acquire any Property from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) at prices and on terms and conditions substantially as favorable to the
Borrower or such Subsidiary (in the good faith determination of the Borrower) as
would reasonably be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and its Subsidiaries and
any entity that becomes a Subsidiary as a result of such transaction not
involving any other Affiliate, (c) the payment of customary compensation and
benefits and reimbursements of out-of-pocket costs to, and the provision of
indemnity on behalf of, directors, officers, consultants, employees and members
of the Boards of Directors of the Borrower or such Subsidiary, (d) loans and
advances to officers, directors, consultants and employees in the ordinary
course of business, (e) Restricted Payments and other payments permitted under
Section 6.04, (f) employment, incentive, benefit, consulting and severance
arrangements entered into (i) in the ordinary course of business or (ii) set
forth in Schedule 6.06, in each case, with officers, directors, consultants and
employees of the Borrower or its Subsidiaries, (g) the transactions pursuant to
the agreements set forth in Schedule 6.06 or any amendment thereto to the extent
such an amendment, taken as a whole, is not adverse to the Lenders in any
material respect (as determined in good faith by the Borrower), (h) the payment
of fees and expenses related to the Transactions, (i) the issuance of Qualified
Equity Interests of the Borrower and the granting of registration or other
customary rights in connection therewith, (j) the existence of, and the
performance by the Borrower or any Subsidiary of its obligations under the terms
of, any limited liability company agreement, limited partnership or other
organizational document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Closing Date and which is set forth on Schedule 6.06, and similar
agreements that it may enter into thereafter, provided that the existence of, or
the performance by the Borrower or any Subsidiary of obligations under, any
amendment to any such existing agreement or any such similar agreement entered
into after the Closing Date shall only be permitted by this Section 6.06(j) to
the extent not more adverse to the interest of the Lenders in any material
respect when taken as a whole (in the good faith determination of the Borrower)
than any of such documents and agreements as in effect on the Closing Date, (k)
consulting services to joint ventures in the ordinary course of business and any
other transactions between or among the Borrower, its Subsidiaries and joint
ventures in the ordinary course of business, (l) transactions with landlords,
customers, clients, suppliers, joint venture partners or purchasers or sellers
of goods and services, in each case in the ordinary course of business and not
otherwise prohibited by this Agreement, (m) transactions effected as a part of a
Qualified Receivables Transaction, (n) the provision of services to directors or
officers of the Borrower or any of its Subsidiaries of the nature provided by
the Borrower or any of its Subsidiaries to customers in the ordinary course of
business and (o) transactions approved by the Audit Committee of the Board of
Directors of the Borrower in accordance with the Borrower’s policy regarding
related party transactions in effect from time to time.

 

107



--------------------------------------------------------------------------------

SECTION 6.07    Financial Covenant. The Borrower will not permit the
Consolidated Leverage Ratio as of the last day of any fiscal quarter (x) ended
on or prior to the first four full fiscal quarters ending after the Closing Date
to exceed 4.25 to 1.00 and (y) any fiscal quarter thereafter to exceed 3.75 to
1.00; provided that in lieu of the ratio set forth in this clause (y), for any
such date occurring after a Qualified Acquisition, on or prior to the last day
of the third full fiscal quarter of the Borrower after the consummation of such
Qualified Acquisition, the Borrower will not permit the Consolidated Leverage
Ratio as of such date to exceed 4.25 to 1.00.

SECTION 6.08    Lines of Business. The Borrower will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business
substantially different from the businesses of the type conducted by the
Borrower and its Subsidiaries on the date of execution of this Agreement and
businesses reasonably related, ancillary or complementary thereto and reasonable
extensions thereof.

ARTICLE VII

Events of Default

If any of the following events (each an “Event of Default”) shall occur and be
continuing at any time on and from the Closing Date (other than the event set
forth in paragraph (o) below):

(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) Business
Days;

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document required to be
delivered in connection with this Agreement or any other Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.03(i) (as to the Borrower’s existence),
Section 5.09(b) or Article VI;

(e)    any Loan Party, as applicable, shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of thirty (30) days
after written notice thereof from the Administrative Agent to the Borrower;

 

108



--------------------------------------------------------------------------------

(f)    (i) any Loan Party or any Material Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness (other than any Swap Agreement), when and as the
same shall become due and payable, or if a grace period shall be applicable to
such payment under the agreement or instrument under which such Indebtedness was
created, beyond such applicable grace period; or (ii) the occurrence under any
Swap Agreement of an “early termination date” (or equivalent event) of such Swap
Agreement resulting from any event of default or “termination event” under such
Swap Agreement as to which any Loan Party or any Material Subsidiary is the
“defaulting party” or “affected party” (or equivalent term) and, in either
event, the termination value with respect to any such Swap Agreement owed by any
Loan Party or any Material Subsidiary as a result thereof is greater than
$250,000,000 and any Loan Party or any Material Subsidiary fails to pay such
termination value when due after applicable grace periods.

(g)    the Borrower or any Subsidiary shall default in the performance of any
obligation in respect of any Material Indebtedness or any “change of control”
(or equivalent term) shall occur with respect to any Material Indebtedness, in
each case, that results in such Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both, but after giving effect to any applicable
grace period) the holder or holders of such Material Indebtedness or any trustee
or agent on its or their behalf to cause such Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity (other than solely in Qualified Equity
Interests); provided that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness or as a result of a casualty
event affecting such property or assets; or (ii) any “change of control” put
arising as a result of any acquisition of any Acquired Entity or Business or any
of its subsidiaries so long as any such Indebtedness that is put in accordance
with the terms of such Indebtedness is paid as required by the terms of such
Indebtedness;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, moratorium, bankruptcy,
dissolution or other relief in respect of any Loan Party or any Material
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator, administrator (bewindvoerder), trustee in
bankruptcy (curator) or similar official for any Loan Party or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or unstayed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i)    any Loan Party or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization,
moratorium, bankruptcy, dissolution or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator, administrator
(bewindvoerder), trustee in bankruptcy (curator) or similar official for any
Loan Party or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any corporate action for the purpose of effecting any
of the foregoing;

 

109



--------------------------------------------------------------------------------

(j)    any Loan Party or any Material Subsidiary shall become generally unable,
admit in writing its inability generally or fail generally to pay its debts as
they become due;

(k)    one or more final, non-appealable judgments for the payment of money in
an aggregate amount in excess of $250,000,000 (to the extent due and payable and
not covered by insurance as to which the relevant insurance company has not
denied coverage) shall be rendered against any Loan Party, any Material
Subsidiary or any combination thereof and the same shall remain unpaid or
undischarged for a period of thirty (30) consecutive days during which execution
shall not be paid, bonded or effectively stayed;

(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;

(m)    a Change in Control shall occur;

(n)    at any time any material provision of any Guarantee Agreement, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder (including as a result of a transaction
permitted under Section 6.03) or as a result of acts or omissions by the
Administrative Agent or any Lender or the satisfaction in full of all the
Obligations or pursuant to the provisions of Section 5.09, ceases to be in full
force and effect; or any Loan Party contests in writing the validity or
enforceability of any provision of any Guarantee Agreement; or any Loan Party
denies in writing that it has any further liability or obligations under any
Guarantee Agreement (other than as a result of repayment in full of the
Obligations and termination of the Commitments or pursuant to the proviso set
forth in Section 5.09(a)), or purports in writing to revoke or rescind any
Guarantee Agreement, in each case with respect to a material provision of any
such Guarantee Agreement; or

(o)    the Combination Transactions shall fail for any reason to be consummated
within two Business Days following the Closing Date,

then, and in every such event (other than an event with respect to the Borrower
described in clause (h), (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h), (i) or (j) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,

 

110



--------------------------------------------------------------------------------

together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

(a)    Each of the Lenders and the Issuing Banks hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof and the other Loan Documents, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article VIII and Article XI are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and the Loan Parties
shall not have rights as a third party beneficiary of any of such provisions. It
is understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b)    The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any
banking, trust, financial, advisory, underwriting or other kind of business with
the Loan Parties or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders or to provide notice or consent of the Lenders with
respect thereto.

(c)    The Administrative Agent or the Arrangers, as applicable, shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its or their duties hereunder shall be administrative
in nature. Without limiting the generality of the foregoing, the Administrative
Agent or the Arrangers, as applicable, and its Related Parties (a) shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or by the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in

 

111



--------------------------------------------------------------------------------

violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; (c) shall not have any duty or
responsibility to disclose, and shall not be liable for the failure to disclose,
to any Lender or any Issuing Bank, any credit or other information concerning
the business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their Affiliates, that is
communicated to, obtained or in the possession of, the Administrative Agent, any
Arranger or any of their Related Parties in any capacity, except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein; (d) shall not be liable for any action taken or
not taken by it under or in connection with this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby (i) with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as the Administrative Agent shall believe
in good faith shall be necessary, under the circumstances as provided herein) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment, and the Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice describing such Default thereof is
given to the Administrative Agent by the Borrower, a Lender or an Issuing Bank;
and (e) shall not be responsible for or have any duty or obligation to any
Lender, any Issuing Bank, any Participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

(d)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

(e)    The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more

 

112



--------------------------------------------------------------------------------

subagents appointed by the Administrative Agent. The Administrative Agent and
any such subagent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article VIII shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

(f)    (i) The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Banks and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and (unless an Event of Default under clause (a),
(b), (h), (i) or (j) of Article VII shall have occurred and be continuing) with
the consent of the Borrower (which consent of the Borrower shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Banks, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(ii)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent, and the Borrower in
consultation with the Lenders shall, unless an Event of Default shall have
occurred and be continuing, in which case the Required Lenders in consultation
with the Borrower shall, appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States; provided that, without the consent of the Borrower (not to be
unreasonably withheld), the Required Lenders shall not be permitted to select a
successor that is not a U.S. financial institution described in Treasury
Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch of a foreign bank
described in Treasury Regulation Section 1.1441-1(b)(2)(iv)(A). If no such
successor shall have been so appointed and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(iii)    With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be

 

113



--------------------------------------------------------------------------------

made by, to or through the Administrative Agent shall instead be made by or to
each Lender and each Issuing Bank directly, until such time, if any, of the
appointment of a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 2.16(e) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Loan Parties to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article VIII, Article XI and Section 9.03
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(ii) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

(iv)    Any resignation by Bank of America as Administrative Agent pursuant to
this clause (f) shall also constitute its resignation as an Issuing Bank and
Swingline Lender. If Bank of America resigns as an Issuing Bank, it shall retain
all the rights, powers, privileges and duties of an Issuing Bank hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as Issuing Bank and all Obligations in respect of Letters of Credit
with respect thereto, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.05(c). If Bank of America resigns as Swingline Lender, it shall retain
all the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.04(c). Upon the appointment by the Borrower of a successor Issuing
Bank or Swingline Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender and shall expressly agree to assume such
role), (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank or Swingline
Lender, as applicable, (b) the retiring Issuing Bank and Swingline Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

114



--------------------------------------------------------------------------------

(g)    Each Lender and each Issuing Bank expressly acknowledges that none of the
Administrative Agent nor any Arranger has made any representation or warranty to
it, and that no act by the Administrative Agent or any Arranger hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by the Administrative Agent or any
Arranger to any Lender or any Issuing Bank as to any matter, including whether
the Administrative Agent or any Arranger have disclosed material information in
their (or their Related Parties’) possession. Each Lender and each Issuing Bank
represents to the Administrative Agent and the Arrangers that it has,
independently and without reliance upon the Administrative Agent, the Arrangers,
any other Lender or other Issuing Bank or any of their respective Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis of, appraisal of, and investigation
into, the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Subsidiaries, and
all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender and each Issuing Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arrangers, any other Lender or other Issuing Bank or
any of their respective Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. As of the date it becomes a Lender or an
Issuing Bank, as applicable, party hereto, each Lender and each Issuing Bank
represents and warrants that (i) it is the intention of such Lender or such
Issuing Bank, as applicable, that the Loan Documents set forth the terms of a
commercial lending facility and (ii) it is engaged in making, acquiring or
holding commercial loans in the ordinary course and is entering into this
Agreement as a Lender or Issuing Bank for the purpose of making, acquiring or
holding commercial loans and providing other facilities set forth herein as may
be applicable to such Lender or Issuing Bank, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender and each Issuing Bank agrees not to assert a claim in contravention
of the foregoing. Each Lender and each Issuing Bank represents and warrants that
it is sophisticated with respect to decisions to make, acquire and/or hold
commercial loans and to provide other facilities set forth herein, as may be
applicable to such Lender or such Issuing Bank, and either it, or the Person
exercising discretion in making its decision to make, acquire and/or hold such
commercial loans or to provide such other facilities, is experienced in making,
acquiring or holding such commercial loans or providing such other facilities.

(h)    [Reserved].

(i)    The Lenders and the Issuing Banks irrevocably agree that any Guarantor
shall be automatically released from its obligations under the applicable
Guarantee if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder (and the Administrative Agent may rely conclusively on a
certificate to that effect provided to it by a Responsible Officer of the
Borrower without further inquiry). Upon request by the Administrative Agent at
any time, the Required Lenders (or such greater number of Lenders as may be
required by Section 9.02) will confirm in writing the Administrative Agent’s
authority to release any Guarantor from its

 

115



--------------------------------------------------------------------------------

obligations under the applicable Guarantee pursuant to this paragraph (i). The
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such Guarantor from its obligations under the
applicable Guarantee.

(j)    Anything herein to the contrary notwithstanding, none of the Arrangers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Bank hereunder.

(k)    The Administrative Agent and each Arranger hereby informs the Lenders and
the Issuing Banks that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (x) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (y) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (z) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

ARTICLE IX

Miscellaneous

SECTION 9.01    Notices.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)    if to any Loan Party, the Administrative Agent, any Issuing Bank or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 9.01; and

(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other

 

116



--------------------------------------------------------------------------------

communications sent by telecopier shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any
Issuing Bank pursuant to Article II if such Lender or such Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE INFORMATION. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, any Issuing Bank or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of such Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the platform, any other electronic platform or electronic messaging
service, or through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender, any Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

117



--------------------------------------------------------------------------------

(d)    Change of Address, Etc. Each of the Borrower (with respect to the notice
address for the Loan Parties), the Administrative Agent, any Issuing Bank and
the Swingline Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, the Issuing Banks and the Swingline Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Loan Party or any of their securities
for purposes of United States Federal or state securities laws.

(e)    Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely and act upon any notices (including telephonic or electronic notices,
Letter of Credit Applications, Borrowing Requests and Swingline Loan Notices)
purportedly given by or on behalf of the Loan Parties even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Each Loan Party shall indemnify the Administrative Agent, each Issuing Bank,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of such Loan Party unless due to such
Person’s gross negligence or willful misconduct. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 9.02    Waivers; Amendments.

(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by

 

118



--------------------------------------------------------------------------------

paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b)    Except as otherwise set forth in this Agreement or any other Loan
Document (with respect to such Loan Document), neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided, that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of each Lender directly affected thereby, it being understood
that a waiver of any condition precedent set forth in Article IV or the waiver
of any Default or mandatory prepayment shall not constitute an increase of any
Commitment of any Lender, (ii) reduce the principal amount of any Loan or L/C
Advance or reduce the rate of interest or premium thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of “Consolidated
Leverage Ratio” or in the component definitions thereof shall not constitute a
reduction in the rate; provided that only the consent of the Required Lenders
shall be necessary to amend Section 2.12(c) or to waive any obligation of the
Borrower to pay interest at the rate set forth therein, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or L/C Advance, or
any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly affected
thereby, it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Loans shall not constitute a postponement of any
date scheduled for the payment of principal or interest, (iv) change
Section 2.17(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender directly
affected thereby, (v) change any of the provisions of this Section, the
definition of “Required Lenders” or the definition of “Alternative Currencies”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender or (vi) release all or substantially all of the Guarantors from their
obligations under any Guarantee Agreement (other than pursuant to the proviso
set forth in Section 5.09(a)), without the consent of each Lender; provided
further that (1) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, any Issuing Bank or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
the relevant Issuing Bank or the Swingline Lender, as the case may be and
(2) the Administrative Agent and the Borrower may, with the consent of the other
but without the consent of any other Person, amend, modify or supplement this
Agreement and any other Loan Document to cure any ambiguity, typographical or
technical error, defect or inconsistency. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder which does not require the
consent of each affected Lender (it being understood that any Commitments or
Loans held or deemed held by any Defaulting Lender shall be excluded for a vote
of the Lenders hereunder requiring any consent of less than all affected
Lenders).

 

119



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Credit Exposures and the accrued
interest and fees in respect thereof and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

SECTION 9.03    Expenses; Indemnity; Damage Waiver.

(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers and their
Affiliates, including the reasonable and documented fees, charges and
disbursements of a single counsel for the Arrangers and the Administrative
Agent, collectively (and, if necessary, one local counsel in each applicable
jurisdiction and regulatory counsel), in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the relevant Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the reasonable and documented fees,
charges and disbursements of a single counsel (and, if necessary, one local
counsel in each applicable jurisdiction, regulatory counsel and one additional
counsel for each party in the event of a conflict of interest), in connection
with the enforcement or protection of its rights in connection with this
Agreement, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such reasonable
and documented out-of-pocket expenses incurred during any workout, restructuring
or negotiations in respect of such Loans or Letters of Credit.

(b)    The Borrower shall indemnify the Administrative Agent, the Arrangers,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonable and documented out-of-pocket expenses,
including the reasonable and documented fees, charges and disbursements of a
single counsel for the Indemnitees (and, if necessary, one local counsel in each
applicable jurisdiction and one additional counsel for each Indemnitee in the
event of a conflict of interest), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or from and after, as applicable,
consummation of the Combination or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) to the
extent relating to or arising from any of the foregoing, any actual or alleged
presence or release of Hazardous Materials on or from any

 

120



--------------------------------------------------------------------------------

property owned or operated by any Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to any Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
and whether brought by the Borrower, its equityholders or any third party;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from (A) the bad faith, gross negligence or willful
misconduct of such Indemnitee or any of its officers, directors, employees,
Affiliates or controlling Persons (such persons, the “Related Indemnitee
Parties”), (B) the material breach of this Agreement or any other Loan Document
by such Indemnitee or any of its Related Indemnitee Parties or (C) any dispute
solely among Indemnitees (other than any dispute involving claims against the
Administrative Agent, any Arranger, the Swingline Lender or any Issuing Bank, in
each case in its capacity as such) and not arising out of any act or omission of
the Borrower or any of its Affiliates. In addition, such indemnity shall not, as
to any Indemnitee, be available with respect to any settlements effected without
the Borrower’s prior written consent.

(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, an Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the relevant Issuing Bank or the Swingline Lender,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.

(d)    To the extent permitted by applicable Laws, no party hereto shall assert,
and each party hereto hereby waives, any claim against any other party hereto
and any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided, that this clause (d) shall in no way limit the Borrower’s
indemnification obligations set forth in this Section 9.03. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, except to the
extent that such damages are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee.

(e)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor; provided, however, that an
Indemnitee shall promptly refund any amount received under this Section 9.03 to
the extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification rights with respect to such
payment pursuant to the express terms of this Section 9.03.

 

121



--------------------------------------------------------------------------------

SECTION 9.04    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Issuing Banks and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender (the “Existing Lender”) may at any
time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
L/C Disbursement and in Swingline Loans) at the time owing to it) (each such
assignee being a “New Lender”); provided that any such assignment shall be
subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed), provided that (x) until the interpretation of the term “public” (as
referred to in Article 4.1(1) of the Capital Requirements Regulation (EU
575/2013)) has been published by the competent authority, the value of the
rights assigned or transferred is at least €100,000 (or its equivalent in
another currency) or (y) as soon as the interpretation of the term “public” has
been published by the competent authority, the Lender is not considered to be
part of the public on the basis of such interpretation.

 

122



--------------------------------------------------------------------------------

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment of
the Class being assigned, except that this clause (ii) shall not (A) apply to
the Swingline Lender’s rights and obligations in respect of Swingline Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations in respect of any Class of Loans or commitments provided hereunder
and any other Class of Loans or Commitment provided hereunder on a non-pro rata
basis;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless an Event of Default pursuant to clause (a),
(b), (h), (i) or (j) of Article VII has occurred and is continuing at the time
of such assignment or the assignment is made to a Lender or to a Lender’s
Affiliate; provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment unless the assignment is to a Lender or its
Affiliate;

(C)    the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D)    the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and any tax forms required by Section 2.16(e).

(v)    No Assignment to Loan Parties. No such assignment shall be made to any
Loan Party or any Loan Party’s Affiliates or Subsidiaries.

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

123



--------------------------------------------------------------------------------

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Administrative Agent and the
Borrower, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, any
Issuing Bank or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(viii)    Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office in the United
States a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) and interest thereon of the Loans and L/C
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders

 

124



--------------------------------------------------------------------------------

shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d)    Participations. Any Lender (the “Existing Lender”) may at any time,
without the consent of, or notice to, the Borrower, the Administrative Agent,
Swingline Lender or Issuing Bank, sell participations to any Person (other than
a natural person, a Defaulting Lender or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant” or a “New Lender”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Disbursements and/or Swingline Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the Issuing Banks shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 9.03(c) without
regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 9.02(b)(i)
that affects such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Section 2.16(e)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Sections 2.17 and 2.18
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts and interest thereon of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of the participation in question for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

 

125



--------------------------------------------------------------------------------

(e)    Limitations upon New Lender Rights.

(i)     Subject to Section 9.04(e)(ii) below, if:

(A)    a Lender assigns, transfers, sells, pledges or assigns a security
interest in any of its rights or obligations under this Agreement or changes its
Lending Office; and

(B)    as a result of circumstances existing at the date the assignment,
transfer, sale, pledge, assignment of the security interest or change occurs, a
Loan Party would be obliged to make a payment to the New Lender or Lender acting
through its new Lending Office under Section 2.14 or Section 2.16,

then the New Lender or Lender acting through its new Lending Office is only
entitled to receive payment under those Sections to the same extent as the
Existing Lender or Lender acting through its previous Lending Office would have
been if the assignment, transfer, sale, pledge, assignment of the security
interest or change had not occurred.

(ii)    A New Lender shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent or results from a Change in Law after the sale of such
participation. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 2.16 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16 as though
it were a Lender.

(f)    Certain Pledges. Any Lender (the “Existing Lender”) may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note(s), if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank (each such pledgee or assignee being
a “New Lender”); provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g)    Resignation as Issuing Bank or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time an
Issuing Bank assigns all of its Revolving Commitment and Revolving Loans
pursuant to subsection (b) above, such Issuing Bank may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as Issuing Bank and/or (ii) in
the case of Bank of America, upon 30 days’ notice to the Borrower, resign as
Swingline Lender. In the event of any such resignation as Issuing Bank or
Swingline Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor Issuing Bank or Swingline Lender hereunder (which successor
shall expressly agree to assume such role); provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
such Issuing Bank as an Issuing Bank or (in the case of Bank of America)
Swingline Lender, as the case may be. If an Issuing Bank resigns as Issuing
Bank, it shall retain all the rights, powers, privileges and duties of an
Issuing Bank hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as Issuing Bank and all
L/C

 

126



--------------------------------------------------------------------------------

Disbursements with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.05(c)). If Bank of America resigns as Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.04. Upon the appointment of a successor Issuing Bank and/or
Swingline Lender, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank or
Swingline Lender, as the case may be, and (b) the successor Issuing Bank shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the resigning Issuing Bank to effectively assume the obligations
of such Issuing Bank with respect to such Letters of Credit.

(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan; and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (A) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 2.14); (B) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable (which indemnity or similar payment obligation
shall be retained by the Granting Lender); and (C) the Granting Lender shall for
all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (x) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and (y) disclose
on a confidential basis any non-public information relating to its funding of
Loans to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

SECTION 9.05    Survival. All representations and warranties made hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or

 

127



--------------------------------------------------------------------------------

on their behalf and notwithstanding that the Administrative Agent or any Lender
may have had notice or knowledge of any Default at the time of any Credit Event,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. The provisions of Sections 2.14, 2.15, 2.16 and 9.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or pdf or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08    Right of Setoff.

(a)    If an Event of Default shall have occurred and be continuing, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any other Loan Party against any of and all the Obligations of
the Borrower or such other Loan Party now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

(b)    To the extent that any payment by or on behalf of the Borrower or any
other Loan Party is made to the Administrative Agent, any Issuing Bank or any
Lender, or the Administrative Agent, any Issuing Bank or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered

 

128



--------------------------------------------------------------------------------

into by the Administrative Agent, such Issuing Bank or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and each Issuing Bank severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the Issuing Banks under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.

(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York (without regard to the conflict of law principles
thereof to the extent that the application of the laws of another jurisdiction
would be required thereby); provided, that (i) the interpretation of the
definition of Spinco Material Adverse Effect and whether or not a Spinco
Material Adverse Effect has occurred, (ii) the determination of the accuracy of
any Combination Transaction Representation and whether as a result of any
inaccuracy thereof, Mylan has the right to terminate its obligation to
consummate the Combination under the Business Combination Agreement and
(iii) the determination of whether (a) the conditions to the Distribution set
forth in the Separation and Distribution Agreement and (b) the conditions to the
Combination set forth in the Business Combination Agreement, in each case, other
than such conditions that by their nature are to be satisfied upon the closing
of such transaction, have been satisfied or waived or are expected to be
satisfied and waived on the Closing Date or one Business Day thereafter, in each
case, shall be governed by and construed in accordance with the Law (as defined
in the Business Combination Agreement as in effect on the date hereof) of the
State of Delaware, without regard to any Laws or principles thereof that would
result in the application of the Laws of any other jurisdiction (except that the
Laws of the Netherlands shall govern (i) the duties of the members of the Mylan
Board (as defined in the Business Combination Agreement as in effect on the date
hereof) and (ii) the Combination, to the extent mandatorily applicable thereto).

(b)    The Borrower and each other Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or in equity, whether in contract or in tort
or otherwise, against the Administrative Agent, any Lender, any Issuing Bank or
any Related Party of the foregoing in any way related to this Agreement in any
forum other than the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof. Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard

 

129



--------------------------------------------------------------------------------

and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The foregoing shall not affect any right that the Administrative Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.

(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)    Each Guarantor hereby appoints the Borrower as its agent for service of
process with respect to any matters relating to this Agreement or any other Loan
Document. Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Lenders
and the Issuing Banks agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested or required by any
regulatory authority purporting to have jurisdiction over it (including

 

130



--------------------------------------------------------------------------------

any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (provided, that (other than in the case
of any disclosure to a regulator or examiner during a routine examination) to
the extent practicable and permitted by law, the Borrower has been notified
prior to such disclosure so that the Borrower may seek, at the Borrower’s sole
expense, a protective order or other appropriate remedy), (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.19 or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to a Loan Party and its obligations,
(g) with the consent of any Loan Party, (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, any
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than a Loan Party, (i) to any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender (provided that,
prior to any such disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential Information relating to the
Loan Parties), (j) in customary disclosure about the terms of the financing
contemplated hereby in the ordinary course of business to market data collectors
and similar service providers to the loan industry for league table purposes or
(k) on a confidential basis to (i) the provider of any Platform or other
electronic delivery service used by the Administrative Agent, any Issuing Bank
or the Swingline Lender to deliver Borrower Materials or notices to the Lenders,
(ii) the CUSIP Service Bureau or any similar agency in connection with the
application, issuance, publishing and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder or
(iii) other service providers to the Administrative Agent, the Lenders and the
Issuing Banks in connection with the administration of this Agreement, the other
Loan Documents and the Borrowings hereunder. For purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the Issuing Banks acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

SECTION 9.13    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III

 

131



--------------------------------------------------------------------------------

of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower
and each other Loan Party, which information includes the name and address of
the Borrower and each other Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Borrower
and each other Loan Party in accordance with the Act. The Borrower and each
other Loan Party shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act and the Beneficial Ownership
Regulation.

SECTION 9.14    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, if at any time the interest rate
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable Law (collectively, the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 9.15    No Fiduciary Duty. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) the
Borrower and each other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, each
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent nor any Arranger nor any Lender has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent nor any
Arranger nor any Lender has any obligation to disclose any of such interests to
the

 

132



--------------------------------------------------------------------------------

Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, the Borrower and each other Loan Parties hereby
waives and releases any claims that it may have against the Administrative
Agent, the Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 9.16    Electronic Execution of this Agreement and Other Documents.

(a)    The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including this Agreement,
any other Loan Document, Assignment and Assumptions, amendments or other
modifications, Borrowing Requests, Swingline Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

(b)    This Agreement and any document, amendment, approval, consent,
information, notice, certificate, request, statement, disclosure or
authorization related to this Agreement (each a “Communication”), including
Communications required to be in writing, may be in the form of an Electronic
Record and may be executed using Electronic Signatures. Each of the parties
hereto agrees that any Electronic Signature on or associated with any
Communication shall be valid and binding on the applicable party to the same
extent as a manual, original signature, and that any Communication entered into
by Electronic Signature, will constitute the legal, valid and binding obligation
of such party enforceable against such party in accordance with the terms
thereof to the same extent as if a manually executed original signature was
delivered. Any Communication may be executed in as many counterparts as
necessary or convenient, including both paper and electronic counterparts, but
all such counterparts are one and the same Communication. For the avoidance of
doubt, the authorization under this paragraph may include, without limitation,
use or acceptance by the Loan Parties, the Administrative Agent and each of the
Lenders and the Issuing Banks of a manually signed paper Communication which has
been converted into electronic form (such as scanned into PDF format), or an
electronically signed Communication converted into another format, for
transmission, delivery and/or retention. The Loan Parties, the Administrative
Agent and each of the Lenders and the Issuing Banks may, at its option, create
one or more copies of any Communication in the form of an imaged Electronic
Record (“Electronic Copy”), which shall be deemed created in the ordinary course
of such Person’s business, and destroy the original paper document. All
Communications in the form of an Electronic Record, including an Electronic
Copy, shall be considered an original for all purposes, and shall have the same
legal effect, validity and enforceability as a paper record. Notwithstanding
anything contained herein to the contrary, the Administrative Agent is under no
obligation to accept an Electronic Signature in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided, further, without limiting the foregoing, (i) to the extent the
Administrative Agent has agreed to accept such Electronic

 

133



--------------------------------------------------------------------------------

Signature, the Loan Parties, the Administrative Agent and each of the Lenders
and the Issuing Banks shall be entitled to rely on any such Electronic Signature
purportedly given by or on behalf of any party hereto without further
verification and (ii) upon the request of the Administrative Agent, any Lender
or any Issuing Bank, any Electronic Signature shall be promptly followed by such
manually executed counterpart. For purposes hereof, “Electronic Record” and
“Electronic Signature” shall have the meanings assigned to them, respectively,
by 15 USC §7006, as it may be amended from time to time.

SECTION 9.17    Joint and Several. The Obligations under the Loan Documents may
be enforced by the Administrative Agent and the Lenders against the Borrower or
any Loan Party or all Loan Parties in any manner or order selected by the
Administrative Agent or the Required Lenders in their sole discretion. The
Borrower and each Loan Party hereby irrevocably waives (i) any rights of
subrogation and (ii) any rights of contribution, indemnity or reimbursement, in
each case, that it may acquire or that may arise against any other Borrower or
any other Loan Party due to any payment or performance made under this
Agreement, in each case until all Obligations shall have been fully satisfied.

SECTION 9.18    Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Article VII for the
benefit of all the Lenders and the Issuing Banks; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) each Issuing Bank or the Swingline Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Issuing Bank or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 9.08 (subject to the terms of Section 2.17(c)), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article VII and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.17(c), any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.

SECTION 9.19    Netherlands Loan Party Representation. If any Loan Party
incorporated under the laws of the Netherlands, including the Borrower, is
represented by an attorney in connection with the signing and/or execution of
this Agreement (including by way of accession to this Agreement) or any other
agreement, deed or document referred to in or made pursuant to this Agreement,
it is hereby expressly acknowledged and accepted by the other parties to this
Agreement that the existence and extent of the attorney’s authority and the
effects of the attorney’s exercise or purported exercise of his or her authority
shall be governed by the laws of the Netherlands.

 

134



--------------------------------------------------------------------------------

SECTION 9.20    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

SECTION 9.21    Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Agreement or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a

 

135



--------------------------------------------------------------------------------

proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)    As used in this Section 9.21, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

ARTICLE X

Guarantee

SECTION 10.01    Guarantee. Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent for its benefit and for the benefit of the Lender Parties, and their
permitted indorsees, transferees and assigns, the prompt and complete payment
and performance of the Obligations. Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents in respect of the
Obligations shall in no event exceed the amount which can be guaranteed by such
Guarantor under applicable Federal and state laws relating to the insolvency of
debtors (after giving effect to the right of contribution established in
Section 10.02). Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 10.01 or affecting the
rights and remedies of the Administrative Agent or any other Lender Party
hereunder. The guarantee contained in this Section 10.01 shall remain in full
force and effect until all the Obligations (other than contingent
indemnification and contingent expense reimbursement obligations) shall have
been satisfied by payment in full in cash, no Letter of Credit shall be
outstanding or each outstanding Letter of Credit has been Cash Collateralized,
so that it is fully secured to the satisfaction of the Administrative Agent and
the Commitments shall be irrevocably terminated, notwithstanding that from time
to time any Loan

 

136



--------------------------------------------------------------------------------

Party may be free from any of the Obligations. Except as provided in
Section 10.12, no payment made by any of the Guarantors, any other Loan Party or
any other Person or received or collected by the Administrative Agent or any
Lender from any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Obligations or any payment received or collected from such Guarantor in respect
of the Obligations), remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the Obligations are paid in full in
cash, either no Letter of Credit shall be outstanding or each outstanding Letter
of Credit has been Cash Collateralized so that it is fully secured to the
satisfaction of the Administrative Agent and the Commitments are irrevocably
terminated. Notwithstanding any other provision of this Article X (Guarantee)
the guarantee and other obligations of any Guarantor organized under the laws of
the Netherlands expressed to be assumed in this Article X (Guarantee) shall be
deemed not to be assumed by such Guarantor organized under the laws of the
Netherlands to the extent that the same would constitute unlawful financial
assistance within the meaning of Article 2:98c of the Dutch Civil Code or any
other applicable financial assistance rules under any relevant jurisdiction (the
“Prohibition”) and the provisions of this Agreement and the other Loan Documents
shall be construed accordingly. For the avoidance of doubt it is expressly
acknowledged that the relevant Guarantors organized under the laws of the
Netherlands will continue to guarantee all such obligations which, if included,
do not constitute a violation of the Prohibition.

SECTION 10.02    Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 10.03. The provisions of
this Section 10.02 shall in no respect limit the obligations and liabilities of
any Loan Party to the Administrative Agent and the Lender Parties, and each
Guarantor shall remain liable to the Administrative Agent and the Lender Parties
for the full amount guaranteed by such Guarantor hereunder.

SECTION 10.03    No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
the Administrative Agent or any other Lender Party, no Guarantor shall seek to
enforce any right of subrogation in respect of any of the rights of the
Administrative Agent or any other Lender Party against any Loan Party or any
collateral security or guarantee or right of offset held by the Administrative
Agent or any other Lender Party for the payment of the Obligations, nor shall
any Guarantor seek any contribution or reimbursement from any other Loan Party
in respect of payments made by such Guarantor under this Article X, until all
amounts owing to the Administrative Agent and the other Lender Parties by the
Loan Parties on account of the Obligations are paid in full, either no Letter of
Credit shall be outstanding or each outstanding Letter of Credit has been Cash
Collateralized so that it is fully secured to the satisfaction of the
Administrative Agent and the Commitments are irrevocably terminated. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Administrative Agent and
the other Lender Parties, segregated from

 

137



--------------------------------------------------------------------------------

other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine. For the
avoidance of doubt, nothing in the foregoing agreement by the Guarantor shall
operate as a waiver of any subrogation rights.

SECTION 10.04    Amendments, etc., with Respect to the Obligations. To the
fullest extent permitted by applicable law, each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Loan Party and without notice to or further assent by any Loan
Party, any demand for payment of any of the Obligations made by the
Administrative Agent or any other Lender Party may be rescinded by the
Administrative Agent or such Lender Party and any of the Obligations continued,
and the Obligations, or the liability of any other Person upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any other Lender Party, and this
Agreement and the other Loan Documents, any other documents executed and
delivered in connection therewith, may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem reasonably advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any other Lender Party for the payment
of the Obligations may be sold, exchanged, waived, surrendered or released.

SECTION 10.05    Guarantee Absolute and Unconditional. To the fullest extent
permitted by applicable law, each Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by the Administrative Agent or any other Lender Party upon
the guarantee contained in this Article X or acceptance of the guarantee
contained in this Article X; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Article X; and all dealings between the Borrower and the Guarantors, on the one
hand, and the Administrative Agent and the other Lender Parties, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Article X. To the fullest extent
permitted by applicable law, each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon any
of the Guarantors with respect to the Obligations. Each Guarantor understands
and agrees that the guarantee contained in this Article X, to the fullest extent
permitted by applicable Laws, shall be construed as a continuing, absolute and
unconditional guarantee of payment (and not of collection) without regard to
(a) the validity or enforceability of this Agreement or any other Loan Document,
any of the Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any other Lender Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower, any other Loan Party or any
other Person against the Administrative Agent or any other Lender Party or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of such Guarantor under the guarantee contained in
this

 

138



--------------------------------------------------------------------------------

Article X, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any other Lender Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against any Guarantor or any other Person or against
any collateral security or guarantee for the Obligations or any right of offset
with respect thereto, and any failure by the Administrative Agent or any other
Lender Party to make any such demand, to pursue such other rights or remedies or
to collect any payments from any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any other Guarantor or any other Person or
any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender Party against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings

SECTION 10.06    Reinstatement. Subject to Section 5.09 and Section 10.12, this
Guarantee Agreement is a continuing and irrevocable guaranty of all Obligations
now or hereafter existing and shall remain in full force and effect until all
Obligations and any other amounts payable under this Guarantee Agreement are
indefeasibly paid in full in cash and the Revolving Commitments with respect to
the Obligations are terminated. Notwithstanding the foregoing, this Guarantee
Agreement shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or any Guarantor is made, or
any of the Lender Parties exercises its right of setoff, in respect of the
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Lender Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Lender Parties are in possession of or have
released this Guarantee Agreement and regardless of any prior revocation,
rescission, termination or reduction. The obligations of each Guarantor under
this paragraph shall survive termination of this Guarantee Agreement.

SECTION 10.07    Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guarantee
whether or not the Borrower or any other Person or entity is joined as a party.

SECTION 10.08    Payments. All payments by each Guarantor under this Guarantee
Agreement shall be made in the manner, at the place and in the currency for
payment required by this Agreement and the other Loan Documents; provided,
however, that (if the currency for payment required by this Agreement is other
than Dollars) such Guarantor may, at its option (or, if for any reason
whatsoever such Guarantor is unable to effect payments in the foregoing manner,
such Guarantor shall be obligated to) pay to the Administrative Agent at the
Administrative Agent’s Office the Dollar Equivalent of the amount of such
Obligations together with any other amounts due pursuant to Section 2.15. In any
case in which a Guarantor makes or is obligated to make payment in Dollars, such
Guarantor shall hold the Administrative Agent harmless from any

 

139



--------------------------------------------------------------------------------

loss incurred by the Administrative Agent arising from any change in the value
of Dollars in relation to the currency for payment required by this Agreement
between the date the Obligation becomes due and the date the Administrative
Agent is actually able, following the conversion of the Dollars paid by such
Guarantor into the currency for payment required by this Agreement and
remittance of such currency to the place where such Obligation is payable, to
apply such payment to such Obligation. The obligations of each Guarantor
hereunder shall not be affected by any acts of any legislative body or
Governmental Authority affecting such Guarantor or the Borrower, including but
not limited to, any restrictions on the conversion of currency or repatriation
or control of funds or any total or partial expropriation of such Guarantor’s or
the Borrower’s property, or by economic, political, regulatory or other events
in the countries where such Guarantor or the Borrower is located.

SECTION 10.09    Subordination. Each Guarantor hereby subordinates the payment
of all obligations and indebtedness of the Borrower owing to each Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of the Borrower to such Guarantor as subrogee of the Lender Parties
or resulting from such Guarantor’s performance under this Guarantee Agreement,
to the indefeasible payment in full in cash of all Obligations; provided,
however, that the foregoing subordination shall not be given effect until such
time as the Lender Parties shall have made a request to the Borrower pursuant to
the second sentence of this Section 10.09. At any time any Event of Default
shall have occurred and be continuing, if the Lender Parties so request, any
such obligation or indebtedness of any Loan Party to any Guarantor shall be
enforced and performance received by such Guarantor as trustee for the Lender
Parties and the proceeds thereof shall be paid over to the Lender Parties on
account of the Obligations, but without reducing or affecting in any manner the
liability of such under this Guarantee Agreement.

SECTION 10.10    Stay of Acceleration. If acceleration of the time for payment
of any of the Obligations is stayed, in connection with any case commenced by or
against any Loan Party under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by such Guarantor immediately upon demand
by the Lender Parties.

SECTION 10.11    Condition of Borrower. Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower and any other guarantor such information concerning the
financial condition, business and operations of the Borrower and any such other
guarantor as each such Guarantor requires, and that none of the Lender Parties
has any duty, and each Guarantor is not relying on the Lender Parties at any
time, to disclose to each such Guarantor any information relating to the
business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Lender Parties to
disclose such information and any defense relating to the failure to provide the
same).

SECTION 10.12    Releases. At such time as the Loans, the amounts owed to any
Issuing Bank in respect of Letter of Credit and the other Obligations (other
than contingent indemnification and contingent expense reimbursement
obligations) shall have been paid in full, the Commitments have been terminated
and either no Letter of Credit shall be outstanding or each outstanding Letter
of Credit has been Cash Collateralized so that it is fully secured to the
reasonable satisfaction of the Administrative Agent, this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Guarantor hereunder shall

 

140



--------------------------------------------------------------------------------

terminate, all without delivery of any instrument or performance of any act by
any party. The Guarantee of any Guarantor that is a Subsidiary of the Borrower
hereunder shall be released to the extent (and in the manner) expressly set
forth in Section 5.09 or in the event such Guarantor ceases to be a Subsidiary
in a transaction not prohibited by the terms of this Agreement.

ARTICLE XI

Certain ERISA Matters

SECTION 11.01    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Arranger and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement;

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84- 14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation,

 

141



--------------------------------------------------------------------------------

warranty and covenant in accordance with sub-clause (iv) in the immediately
preceding clause (a), such Lender further (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
each Arranger and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent or any
Arranger is a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

[Signature Pages Follow]

 

142



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year
first above written.

 

Borrower: UPJOHN INC., as the Borrower By:  

/s/ Sanjeev Narula

Name:   Sanjeev Narula Title:   Chief Financial Officer, Controller and
Treasurer

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as the Administrative Agent By:  

/s/ Maurice Washington

Name:   Maurice Washington Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually as a Lender, as the Swingline Lender and as
the Issuing Bank By:  

/s/ Yinghua Zhang

Name:   Yinghua Zhang Title:   Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Ronnie Glenn

Name:   Ronnie Glenn Title:   Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Christopher Sked

Name:   Christopher Sked Title:   Managing Director By:  

/s/ Michael Pearce

Name:   Michael Pearce Title:   Managing Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Richard Rivera

Name:   Richard Rivera Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK BRANCH,

as a Lender

By:  

/s/ Matthew Ward

Name:   Matthew Ward Title:   Director By:  

/s/ Robert Sullivan

Name:   Robert Sullivan Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

DANSKE BANK A/S, as a Lender By:  

/s/ Gary Smith

Name:   Gary Smith Title:   Director By:  

/s/ Jesper Larsen

Name:   Jesper Larsen Title:   Senior Loan Manager

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

DBS Bank Ltd., as a Lender By:  

/s/ Terence Yong

Name:   Terence Yong Title:   Managing Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Director By:  

/s/ Annie Chung

Name:   Annie Chung Title:   Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as a Lender By:  

/s/ Samantha Stone

Name:   Samantha Stone Title:   Vice President By:  

/s/ Mita Zalavadia

Name:   Mita Zalavadia Title:   Assistant Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Annie Carr

Name:   Annie Carr Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

ING BANK N.V., Dublin Branch, as a Lender By:  

/s/ Cormac Langford

Name:   Cormac Langford Title:   Director By:  

/s/ Barry Fehily

Name:   Barry Fehily Title:   Managing Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Gregory T. Martin

Name:   Gregory T. Martin Title:   Executive Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Tracy Rahn

Name:   Tracy Rahn Title:   Executive Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Julie Lilienfeld

Name:   Julie Lilienfeld Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender By:  

/s/ Jack Lonker

Name:   Jack Lonker Title:   Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Kathryn Hutterer

Name:   Kathryn Hutterer Title:   Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Scott MacVicar

Name:   Scott MacVicar Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Skandinaviska Enskilda Banken AB (publ),

as a Lender

By:  

/s/ Penny Neville-Park

Name:   Penny Neville-Park Title:   Authorised signatory By:  

/s/ Duncan Nash

Name:   Duncan Nash Title:   Authorised signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

SOCIETE GENERALE, as a Lender By:  

/s/ Kimberly Metzger

Name:   Kimberly Metzger Title:   Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK as a Lender By:  

/s/ James Beck

Name:   James Beck Title:   Associate Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as an Issuing Bank By:  

/s/ Annie Carr

Name:   Annie Carr Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]